Exhibit 10.1

 

 

 

$200,000,000

 

CREDIT AGREEMENT

 

dated as of June 29, 2015,

 

by and among

 

BOOT BARN HOLDINGS, INC.,

as Holdings,

 

BOOT BARN, INC.,

as Borrower,

 

the Lenders from time to time party hereto,

 

and

 

GCI CAPITAL MARKETS LLC,

as Administrative Agent, Sole Lead Arranger, Sole Bookrunner and Syndication
Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitions and Provisions

37

SECTION 1.3

Accounting Terms

37

SECTION 1.4

UCC Terms

38

SECTION 1.5

Rounding

38

SECTION 1.6

References to Agreement and Laws

38

SECTION 1.7

Times of Day

38

SECTION 1.8

[Reserved]

38

SECTION 1.9

Guarantees

38

SECTION 1.10

Covenant Compliance Generally

38

ARTICLE II [Reserved]

39

ARTICLE III [Reserved]

39

ARTICLE IV TERM LOAN FACILITY

39

SECTION 4.1

Initial Term Loan

39

SECTION 4.2

Procedure for Advance of Term Loan

39

SECTION 4.3

Repayment of Term Loans

40

SECTION 4.4

Prepayments of Term Loans

40

ARTICLE V GENERAL LOAN PROVISIONS

44

SECTION 5.1

Interest

44

SECTION 5.2

Notice and Manner of Conversion or Continuation of Loans

46

SECTION 5.3

Fees

46

SECTION 5.4

Manner of Payment

46

SECTION 5.5

Evidence of Indebtedness

47

SECTION 5.6

Sharing of Payments by Lenders

47

SECTION 5.7

Administrative Agent’s Clawback

48

SECTION 5.8

Changed Circumstances

49

SECTION 5.9

Indemnity

50

SECTION 5.10

Increased Costs

50

SECTION 5.11

Taxes

51

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

55

SECTION 5.13

Incremental Term Loans

57

SECTION 5.14

[Reserved]

60

SECTION 5.15

Defaulting Lenders

60

SECTION 5.16

Refinancing Amendment

61

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

62

SECTION 6.1

Conditions to Closing and the Making of the Initial Term Loan

62

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

65

SECTION 7.1

Organization; Power; Qualification

65

SECTION 7.2

Ownership

65

SECTION 7.3

Authorization; Enforceability

66

SECTION 7.4

Compliance of Loan Documents, Closing Date Merger Documents and Borrowing with
Laws, Etc.

66

SECTION 7.5

Compliance with Law; Governmental Approvals

67

SECTION 7.6

Tax Returns and Payments

67

SECTION 7.7

Intellectual Property Matters

67

SECTION 7.8

Environmental Matters

67

SECTION 7.9

Employee Benefit Matters

68

SECTION 7.10

Margin Stock

69

SECTION 7.11

Government Regulation

70

SECTION 7.12

Material Contracts

70

SECTION 7.13

Employee Relations

70

SECTION 7.14

No Burdensome Restrictions

70

SECTION 7.15

Financial Statements

70

SECTION 7.16

No Material Adverse Change

71

SECTION 7.17

Solvency

71

SECTION 7.18

Title to Properties

71

SECTION 7.19

Litigation

71

SECTION 7.20

Anti-Corruption Laws and Sanctions

71

SECTION 7.21

Absence of Defaults

71

SECTION 7.22

Senior Indebtedness Status

72

SECTION 7.23

Disclosure

72

SECTION 7.24

Flood Hazard Insurance

72

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

SECTION 7.25

Certain Transaction Documents

72

ARTICLE VIII AFFIRMATIVE COVENANTS

73

SECTION 8.1

Financial Statements and Budgets

73

SECTION 8.2

Certificates; Other Reports

74

SECTION 8.3

Notice of Litigation and Other Matters

76

SECTION 8.4

Preservation of Corporate Existence and Related Matters

77

SECTION 8.5

Maintenance of Property and Licenses

77

SECTION 8.6

Insurance

77

SECTION 8.7

Accounting Methods and Financial Records

78

SECTION 8.8

Payment of Taxes and Other Obligations

78

SECTION 8.9

Compliance with Laws and Approvals

78

SECTION 8.10

Environmental Laws

78

SECTION 8.11

Compliance with ERISA

79

SECTION 8.12

Visits and Inspections

79

SECTION 8.13

Additional Subsidiaries

79

SECTION 8.14

Use of Proceeds

81

SECTION 8.15

Compliance with Anti-Corruption Laws and Sanctions

81

SECTION 8.16

Reserved

82

SECTION 8.17

Further Assurances

82

SECTION 8.18

Post-Closing Matters

82

SECTION 8.19

Rating Agencies

82

ARTICLE IX NEGATIVE COVENANTS

82

SECTION 9.1

Indebtedness

82

SECTION 9.2

Liens

86

SECTION 9.3

Investments

89

SECTION 9.4

Fundamental Changes

92

SECTION 9.5

Asset Dispositions

93

SECTION 9.6

Restricted Payments

94

SECTION 9.7

Transactions with Affiliates

95

SECTION 9.8

Accounting Changes; Organizational Documents

96

SECTION 9.9

Payments and Modifications of Subordinated Indebtedness; Prepayments of
Indebtedness

96

SECTION 9.10

No Further Negative Pledges; Restrictive Agreements

97

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

SECTION 9.11

Nature of Business

98

SECTION 9.12

Sale and Leasebacks

98

SECTION 9.13

Financial Covenants

99

SECTION 9.14

Limitations on Holdings

99

SECTION 9.15

Disposal of Subsidiary Interests

100

ARTICLE X DEFAULT AND REMEDIES

100

SECTION 10.1

Events of Default

100

SECTION 10.2

Remedies

103

SECTION 10.3

Rights and Remedies Cumulative; Non-Waiver; etc.

103

SECTION 10.4

Crediting of Payments and Proceeds

104

SECTION 10.5

Administrative Agent May File Proofs of Claim

105

SECTION 10.6

Credit Bidding

106

SECTION 10.7

Intercreditor and Subordination Agreements

106

SECTION 10.8

Lender Action

106

ARTICLE XI THE ADMINISTRATIVE AGENT

107

SECTION 11.1

Appointment and Authority

107

SECTION 11.2

Rights as a Lender

107

SECTION 11.3

Exculpatory Provisions

108

SECTION 11.4

Reliance by the Administrative Agent

109

SECTION 11.5

Delegation of Duties

109

SECTION 11.6

Resignation of Administrative Agent

109

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders

110

SECTION 11.8

No Other Duties, Etc.

110

SECTION 11.9

Collateral and Guaranty Matters

111

SECTION 11.10

Secured Hedge Agreements and Secured Cash Management Agreements

111

ARTICLE XII MISCELLANEOUS

112

SECTION 12.1

Notices

112

SECTION 12.2

Amendments, Waivers and Consents

115

SECTION 12.3

Expenses; Indemnity

119

SECTION 12.4

Right of Setoff

121

SECTION 12.5

Governing Law; Jurisdiction, Etc.

121

SECTION 12.6

Waiver of Jury Trial

122

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

SECTION 12.7

Reversal of Payments

122

SECTION 12.8

Reserved

122

SECTION 12.9

Successors and Assigns; Participations

123

SECTION 12.10

Treatment of Certain Information; Confidentiality

127

SECTION 12.11

Performance of Duties

128

SECTION 12.12

All Powers Coupled with Interest

128

SECTION 12.13

Survival

128

SECTION 12.14

Titles and Captions

129

SECTION 12.15

Severability of Provisions

129

SECTION 12.16

Counterparts; Integration; Effectiveness; Electronic Execution

129

SECTION 12.17

Term of Agreement

129

SECTION 12.18

USA PATRIOT Act

130

SECTION 12.19

Independent Effect of Covenants

130

SECTION 12.20

No Advisory or Fiduciary Responsibility

130

SECTION 12.21

Inconsistencies with Other Documents

131

SECTION 12.22

Intercreditor Agreement

131

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

EXHIBITS

 

 

Exhibit A-1

-

Closing Checklist

Exhibit A-2

-

Closing Date ABL Credit Documents

Exhibit B

-

Form of Term Loan Note

Exhibit C

-

Form of Notice of Prepayment

Exhibit D

-

Form of Notice of Conversion/Continuation

Exhibit E

-

Form of Officer’s Compliance Certificate

Exhibit F

-

Form of Assignment and Assumption

Exhibit G-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit G-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit G-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit G-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

 

 

SCHEDULES

 

 

Schedule 1.1(a)

-

Commitments and Commitment Percentages

Schedule 1.1(b)

-

Fiscal Quarters/ Fiscal Years

Schedule 7.1

-

Jurisdictions of Organization and Qualification

Schedule 7.2

-

Subsidiaries and Capitalization

Schedule 7.6

-

Tax Matters

Schedule 7.9

-

ERISA Plans

Schedule 7.13

-

Labor and Collective Bargaining Agreements

Schedule 7.18

-

Real Property

Schedule 7.19

-

Litigation

Schedule 8.18

-

Post-Closing Matters

Schedule 9.1

-

Existing Indebtedness

Schedule 9.2

-

Existing Liens

Schedule 9.3

-

Existing Loans, Advances and Investments

Schedule 9.7

-

Transactions with Affiliates

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 29, 2015, by and among BOOT BARN
HOLDINGS, INC., a Delaware corporation, as Holdings, BOOT BARN, INC., a Delaware
corporation, as Borrower, the lenders who are party to this Agreement and the
lenders who may become a party to this Agreement pursuant to the terms hereof,
as Lenders, and GCI CAPITAL MARKETS LLC, a Delaware limited liability company,
as Administrative Agent for the Lenders and as the sole lead arranger, sole
bookrunner and syndication agent.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                                             Definitions.  The
following terms when used in this Agreement shall have the meanings assigned to
them below:

 

“ABL Agent” means the Administrative Agent (as defined in the ABL Credit
Agreement).

 

“ABL Credit Agreement” means that certain Credit Agreement dated as of the
Closing Date by and among Borrower, the other credit parties party thereto, ABL
Agent and the ABL Lenders, as amended, restated, supplemented or otherwise
modified in accordance with the terms of the Intercreditor Agreement.

 

“ABL Credit Documents” means the ABL Credit Agreement, including the exhibits
and schedules thereto, and the other “Loan Documents” (as defined in the ABL
Credit Agreement), in each case, as amended, restated, supplemented or otherwise
modified in accordance with the terms of the Intercreditor Agreement.

 

“ABL Lenders” means, collectively, the “Lenders” under the ABL Credit Agreement,
together with their successors and assigns.

 

“ABL Obligations” shall have the meaning specified in the Intercreditor
Agreement.

 

“ABL Priority Collateral” shall have the meaning specified in the Intercreditor
Agreement.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or

 

1

--------------------------------------------------------------------------------


 

otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

 

“Administrative Agent” means Golub, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts, administrative agencies and arbitrators.

 

“Applicable Margin” means, (i) with respect to LIBOR Rate Loans, 4.50% and
(ii) with respect to Base Rate Loans, 3.50%.  Notwithstanding the foregoing, the
Applicable Margin in respect of any Incremental Term Loans shall be the
applicable percentages per annum set forth in the relevant Lender Joinder
Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Golub, in its capacity as sole lead arranger and sole
bookrunner.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests of
the Borrower or its Subsidiaries) by any Credit Party or any Subsidiary
thereof.  The term “Asset Disposition” shall not include (a) the sale of
inventory in the ordinary course of business, (b)the transfer of assets pursuant
to any other transaction permitted pursuant to Section 9.4, (c) the write-off,
discount, sale or other

 

2

--------------------------------------------------------------------------------


 

disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement,
(e) dispositions of Investments in cash and Cash Equivalents, (f) the transfer
by any Credit Party of its assets to any other Credit Party, (g) the transfer by
any Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any such transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer), (h) the transfer by any Non-Guarantor Subsidiary
of its assets to any other Non-Guarantor Subsidiary, (i) Investments permitted
pursuant to Section 9.3, (j) the lapse of registered patents, trademarks and
other intellectual property of a Credit Party or Subsidiary thereof, with
respect to the intellectual property that has been determined by any Credit
Party or any Subsidiary thereof as not useful to its business or no longer
commercially desirable; (k) dispositions of assets acquired by the Credit
Parties and their Subsidiaries pursuant to a Permitted Acquisition consummated
within 12 months of the date of the proposed disposition in an aggregate amount
not to exceed $1,500,000 for each such Permitted Acquisition; (l) sales or other
dispositions of a de minimis number of shares of the Equity Interests of a
Foreign Subsidiary of Borrower in order to qualify members of the governing body
of such Foreign Subsidiary if required by Applicable Law, (m) the endorsement of
negotiable instruments held for collection in the ordinary course of business,
(n) security deposits in respect of leases, utilities and other similar deposits
in the ordinary course of business, (o) dispositions of equipment or real
property, for fair market value, to the extent that such property is exchanged
for credit against the purchase price of replacement property and (p) Restricted
Payments permitted by Section 9.6.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

 

“Available Amount” shall mean, as of any date of determination, an amount (which
shall not be less than zero), determined on a cumulative basis, equal to,
without duplication:

 

(a)                                 the cumulative amount of Excess Cash Flow
(which amount shall not be less than zero) for all Fiscal Years of the Borrower
commencing with the Fiscal Year ending April 1, 2017; and prior to such date of
determination with respect to which a certification of Excess Cash Flow as
required pursuant to Section 4.4(b)(iv) has been delivered to Administrative
Agent equal to the applicable percentages thereof that are not taken into
account when calculating the prepayment in respect thereof in
Section 4.4(b)(iv), minus the Restricted Amount constituting Excess Cash Flow;
minus

 

3

--------------------------------------------------------------------------------


 

(b)                                 the cumulative amount of Investments made
pursuant to Section 9.3(g) in reliance on the Available Amount; minus

 

(c)                                  the cumulative amount of Investments made
pursuant to Section 9.3(s) in reliance on the Available Amount; minus

 

(d)                                 the cumulative amount of Restricted Payments
made pursuant to Section 9.6(d)(v) in reliance on the Available Amount; minus

 

(e)                                  the cumulative amount of payments made
pursuant to Section 9.9(b)(v) in reliance on the Available Amount; plus

 

(f)                                   an amount equal to the product of (i) any
returns (including interest, dividends, distributions, returns of principal,
profits on sale, repayments and income) actually received in cash or Cash
Equivalents by the Borrower or any Credit Party in respect of any Investments
made after the Closing Date pursuant to Section 9.2(s) and (ii) in each case,
the percentage of such Investment that was made using the Available Amount.

 

“Available Amount Conditions” shall mean, as of any date of determination and as
a condition to the utilization of the Available Amount with respect to a
particular transaction, that (i) no Event of Default has occurred and is
continuing or would arise after giving effect thereto, (ii) after giving effect
to such transaction and the usage of the Available Amount in connection
therewith, the Credit Parties would be in compliance on a pro forma basis with
the financial covenant set forth in Section 9.13, recomputed as of the last day
of the most recently ended Fiscal Quarter for which Administrative Agent and
Lenders have received financial statements in respect of the last Fiscal Quarter
pursuant to Section 8.1(b), and (iii) prior to giving effect to such
transaction, a Responsible Officer shall have certified to Administrative Agent
compliance with the foregoing conditions, as applicable, along with reasonably
detailed calculations of compliance with clauses (ii) and (iii), as applicable;
provided, however, that if any portion of the Available Amount is used in
connection with the consummation of a Permitted Acquisition which is financed by
an Incremental Term Loan, the Lenders providing such Incremental Term Loan may
agree that the use of the Available Amount basket in connection therewith may be
(a) conditioned upon there being no Event of Default under Sections 10.1(a),
(b), (h) or (i) and (b) subject only to customary “limited conditionality
provisions”.

 

“Base Rate” shall mean, for any day, a floating rate equal to the greater of
(x) the higher of (i) the per annum rate publicly quoted from time to time by
The Wall Street Journal as the “Prime Rate” in the United States (or, if The
Wall Street Journal ceases quoting a prime rate of the type described, either
(a) the per annum rate quoted as the base rate on such corporate loans in a
different national publication as reasonably selected by Administrative Agent or
(b) the highest per annum rate of interest published by the Federal Reserve
Board in Federal Reserve statistical release H.15 (519) entitled “Selected
Interest Rates” as the bank prime loan rate or its equivalent), and (ii) the
Federal Funds Rate plus fifty (50) basis points per annum, and (y) the sum of
(a) the LIBOR Rate calculated for each such day based on an Interest Period of
one (1) month determined two (2) Business Days prior to the first day of the
then current month (but in no event less than one percent (1.00%) per annum)
plus (b) one percent (1.00%).  Each change in any interest rate provided for in
this Agreement based upon the Base Rate shall take effect at the time of such
change in the Base Rate.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

 

“Borrower” means Boot Barn, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business and (b) any day that is a Business Day
described in clause (a) and that is also a LIBOR Business Day, with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to the LIBOR Rate.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency, or (d) time deposits maturing no more than thirty (30) days from
the date of creation thereof with commercial banks or savings banks or savings
and loan associations each having membership either in the FDIC or the deposits
of which are insured by the FDIC and in amounts not exceeding the maximum
amounts of insurance thereunder.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

 

“Change in Control” means an event or series of events by which:

 

(a)                                 at any time, Holdings shall fail to own one
hundred percent (100%) of the Equity Interests of the Borrower;

 

(b)                                 (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) (other than the Permitted Investors) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
thirty-five percent (35%) of the Equity Interests of Holdings entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of Holdings (provided that this clause (b)(i) shall only apply if the
aggregate percentage of ownership of the Equity Interests of such “person” or
“group” is greater than the aggregate percentage ownership of the Equity
Interests held by the Permitted Investors) or (ii) during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Holdings cease to be comprised of individuals
(x) who were members of that board or equivalent governing body on the first day
of such period, (y) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (z) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or

 

(c)                                  any “change of control” occurs under the
ABL Credit Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or

 

6

--------------------------------------------------------------------------------


 

application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is an
Initial Term Loan, Incremental Term Loan (of the same tranche) or Refinancing
Term Loan and, when used in reference to any Commitment, whether such Commitment
is a Term Loan Commitment or an Incremental Term Loan Commitment (of the same
tranche).

 

“Closing Date” means the date of this Agreement.

 

“Closing Date Merger” shall mean the Acquisition of Sheplers Holdings by
Borrower pursuant to the Closing Date Merger Agreement and the other Closing
Date Merger Documents.

 

“Closing Date Merger Agreement” shall mean that certain Agreement and Plan of
Merger made and entered into as of May 29, 2015, by and among Borrower, Rodeo
Acquisition Corp., a Delaware corporation, Sheplers Holdings and Gryphon
Partners III, L.P., a Delaware limited partnership, individually solely in its
capacity as a guarantor for purposes of Section 8.1(a)(i) set forth therein, and
otherwise solely in its capacity as the sellers’ representative, as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

“Closing Date Merger Documents” shall mean, collectively, (a) the Closing Date
Merger Agreement and (b) all other agreements, documents and instruments entered
into in connection therewith (excluding, in any event, the Loan Documents and
the ABL Credit Documents), each, pursuant to this clause (b), as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties.

 

“Commitment Percentage” means, as to any Lender, such Lender’s Term Loan
Commitment Percentage with respect to any Term Loan Facility.

 

“Commitments” means, collectively, as to all Lenders, the Term Loan Commitments
and the Incremental Term Loan Commitments of such Lenders.

 

7

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Holdings and its Subsidiaries
in accordance with GAAP:

 

(a)                                 Consolidated Net Income for such period;

 

plus

 

(b)                                 the sum of the following, without
duplication, and, except as to clauses (vii) and (xv), to the extent deducted in
determining Consolidated Net Income for such period:

 

(i)                                     income, capital, franchise, foreign
withholding taxes, and any state business, unitary, gross receipts or any
similar taxes;

 

(ii)                                  Consolidated Interest Expense;

 

(iii)                               amortization, depreciation and other
non-cash charges ((x) including any (A) non-cash charges relating to employee
equity incentive programs, (B) non-cash charges attributable to inventory
revaluations as a result of the Closing Date Merger and any Permitted
Acquisition, (C) non-cash write-offs relating to impairment or disposal of
assets, (D) non-cash expenses relating to the Boot Barn Rewards Program and
(E) non-cash charges associated with any share based compensation awards or
equity grants, and (y) excluding any non-cash charges to the extent that such
non-cash charges represent an accrual or reserve for potential cash items in any
future period);

 

(iv)                              extraordinary losses (excluding extraordinary
losses from discontinued operations);

 

(v)                                 Transaction Costs;

 

(vi)                              [reserved];

 

(vii)                           proceeds from business interruption insurance
from loss of income to the extent recognized during such period;

 

(viii)                        Pre-Opening Costs;

 

(ix)                              to the extent not included in Consolidated
Interest Expense, non-cash interest and amortized or deferred financing fee
expenses;

 

8

--------------------------------------------------------------------------------


 

(x)(A) restructuring and integration expenses and charges, including without
limitation, expenses and charges incurred in connection with the “Grand
Re-Opening” of Sheplers locations; (B) to the extent not constituting a
Pre-Opening Cost, severance and other costs incurred in connection with the
termination, relocation and training of employees, (C) costs incurred in
connection with relocation, recruitment and training of employees (including
executive placement charges) to the extent not constituting a Pre-Opening Cost,
and (D) transition costs contemplated by or relating to the Closing Date Merger
and Permitted Acquisitions, including any expenses or charges relating to
hiring, severance or stay bonuses paid to employees contemplated by or relating
to the Closing Date Merger and any such Permitted Acquisition, including related
employee benefits attributable to such payments; provided that the total amount
added pursuant to clause (xv) below together this clause (x), excluding any
amounts attributable to the Closing Date Merger, may not exceed 15% of
Consolidated EBITDA in any period of four consecutive Fiscal Quarters (without
giving effect to this clause (x));

 

(xi)                              fees and expenses of the board of directors
paid by Holdings or any of its Subsidiaries in an amount not to exceed $500,000
in any period of four consecutive Fiscal Quarters;

 

(xii)                           non-recurring litigation or claim settlement
charges or expenses in an amount not to exceed $10,000,000 in the aggregate
during the term of this Agreement;

 

(xiii)                        any earn-out or other similar contingent deferred
purchase price payment obligations incurred in connection with a Permitted
Acquisition;

 

(xiv)                       losses from discontinued operations; and

 

(xv)                          the amount of cost savings, operating expense
reductions, other operating improvements and synergies projected by Holdings to
be realized in connection with any Specified Transaction during the 15-month
period following the date of such Specified Transaction (calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (1) such amounts are reasonably identifiable and
projected in the good faith judgment of Holdings, (2) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably attributable to such transaction, (3) no amounts shall be added
pursuant to this clause (xv) to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA, whether through a pro
forma adjustment or otherwise, (4) Holdings shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of Holdings,
certifying that such cost savings, operating expense reductions, other operating
improvements and synergies meet the requirements set forth in clause (xv),
together with reasonably detailed evidence in support thereof and (5) the
aggregate amount of cost savings, operating expense reductions, other operating
improvements and synergies; provided that the total amount added pursuant to
clause (x) above together with this clause (xv) may not exceed, excluding any
amounts attributable to the Closing Date Merger, 15% of Consolidated EBITDA in
any period of four consecutive Fiscal Quarters (without giving effect to this
clause (xv)); less

 

9

--------------------------------------------------------------------------------


 

(c)                                  the sum of the following, without
duplication, to the extent included in determining Consolidated Net Income for
such period:

 

(i)                                     any extraordinary gains;

 

(ii)                                  gains from discontinued operations;

 

(iii)                               non-cash gains or non-cash items increasing
Consolidated Net Income; and

 

(iv)                              gains or income from the early extinguishment
of Indebtedness.

 

Notwithstanding the foregoing, for purposes of this Agreement, (A) Consolidated
EBITDA shall be adjusted on a Pro Forma Basis, (B) quarterly Consolidated EBITDA
shall be deemed to be (x) for the Fiscal Quarter ended December 27, 2014,
$31,143,000, and (y) for the Fiscal Quarter ended March 28, 2015, $15,193,000
and (C) quarterly Consolidated EBITDA for the Fiscal Quarter period ended on
June 28, 2015 shall be the quarterly EBITDA of Holdings and its Subsidiaries and
Sheplers Holdings and its Subsidiaries for such period calculated on a combined
basis in a manner consistent with the calculation of EBITDA for such Persons for
preceding periods.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Holdings and its
Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period net of any
interest income for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Holdings and its Subsidiaries for any
period, there shall be excluded (to the extent otherwise included therein),
without duplication, (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which Holdings or any
of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to Holdings or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or any of its Subsidiaries or is merged into or consolidated with
Holdings or any of its Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Subsidiaries except to the extent included pursuant to
the foregoing clause (a), (c) the net income (if positive), of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary to Holdings or any of its Subsidiaries of such net income
(i) is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary or (ii) would be subject to any taxes
payable on such dividends or distributions, but in each case only to the extent
of such prohibition or taxes and (d) any gain or loss from Asset Dispositions
during such period.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to Holdings and its Subsidiaries on a Consolidated basis, without
duplication, the sum, without duplication, of (i) all Attributable Indebtedness
of such Person with respect to such Person’s Capital Lease Obligations and
Synthetic Lease Obligations, (ii) Indebtedness evidencing the deferred purchase
price of newly acquired property (excluding, without limitation, earn-outs,
Seller Debt and similar contingent obligations in connection with a Permitted
Acquisition) or incurred to finance the acquisition, purchase, construction,
improvement or remodel of a fixed or capital asset of the Borrower or its
Subsidiaries, (iii) Indebtedness of such Person for borrowed money as of the
last day of each month in the four quarter (or shorter period commencing on the
Closing Date) period ended on the date of measurement), (iv) Indebtedness of
such Person constituting Guarantees in respect of the foregoing and (v) all
obligations of any such Person relative to the letters of credit that have been
drawn and not reimbursed.

 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) (i) Consolidated Total Indebtedness outstanding on such date
minus (ii) (x) until the first Control Agreement is executed in accordance with
Section 8.18, the lesser of (1) the aggregate amount of cash and Cash
Equivalents of Holdings and its Subsidiaries and (2) $10,000,000, and
(y) thereafter, the aggregate amount of cash and Cash Equivalents of Holdings
and its Subsidiaries subject to a Control Agreement on such date to
(b) Consolidated EBITDA for the period of the four consecutive Fiscal Quarters
ended on or immediately prior to such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means a control agreement among Holdings or any of its
Subsidiaries, a depository bank, a securities intermediary or a commodity
intermediary, as the case may be, and the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent.

 

“Credit Facility” means, the Term Loan Facility.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

11

--------------------------------------------------------------------------------


 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of any Term Loan required to be funded by
it hereunder within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b)are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of

 

12

--------------------------------------------------------------------------------


 

control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case under clauses
(a)-(d) above, prior to the date that is 91 days after the Latest Maturity Date;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of Holdings or its Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by Holdings or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained by any Credit Party for employees of
any Credit Party.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including any and all claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment from a release of or exposure to Hazardous Materials.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals and orders of courts or Governmental Authorities,
relating to the protection of health, safety or the environment, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership

 

13

--------------------------------------------------------------------------------


 

interests (whether general or limited), (d) in the case of a limited liability
company, membership interests, (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing.

 

“Equity Issuance” means (a) any issuance by Holdings of shares of its Equity
Interests to any Person that is not a Credit Party (including, without
limitation, any initial public offering, secondary offering or related equity
issuance and any equity issuance in connection with the exercise of options or
warrants or the conversion of any debt securities to equity) and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof.  The term “Equity Issuance” shall not include (A) any
Asset Disposition or (B) any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of Holdings
and its Subsidiaries for such period, minus (b) without duplication, to the
extent actually paid in cash, in each case, to the extent not financed with
proceeds of any Equity Issuance or Indebtedness (other than Revolving Loans)
(i) any increase in the Working Capital of Holdings and its Subsidiaries during
such period, (ii) any unfinanced capital expenditure in respect of such period
to the extent deducted from Consolidated Net Income in the calculation of
Consolidated EBITDA, (iii) Consolidated Interest Expense of Holdings and its
Subsidiaries paid or payable in respect of such period to the extent deducted
from Consolidated Net Income in the calculation of Consolidated EBITDA, (iv) any
scheduled principal installments of Indebtedness paid by Holdings or any of its
Subsidiaries during such period, (v) extraordinary losses and losses from
discontinued operations in such period to the extent deducted from Consolidated
Net Income in the calculation of Consolidated EBITDA, (vi) income, capital,
franchise, gross receipt and similar taxes paid in such period to the extent
deducted from Consolidated Net Income in the calculation of Consolidated EBITDA,
(vii) any payment made during such period with respect to Investments (including
Permitted Acquisitions) permitted pursuant to Section 9.3 below, (viii) cash
addbacks to Consolidated Net Income specified in clauses (b)(v), (viii), (x),
(xi) and (xii) in the calculation of Consolidated EBITDA to the extent not
reimbursed by a third Person, (ix) prepayment premiums or make-whole payments
paid in connection with prepayments of funded debt (other than revolving
indebtedness, except to the extent accompanied by an equivalent permanent
reduction of revolving commitments with respect thereto) during such period that
are not prohibited by this Agreement minus (c) without duplication, addbacks to
Consolidated Net Income specified in clause (b)(xv) in the calculation of
Consolidated EBITDA to the extent not realized in cash in the applicable period
plus (d) without duplication, (i) any decrease in the Working Capital of
Holdings and its Subsidiaries during such period (measured as the excess of

 

14

--------------------------------------------------------------------------------


 

such Working Capital at the beginning of such period over such Working Capital
at the end thereof), (ii) interest income received in cash for such period to
the extent deducted from Consolidated Net Income in the calculation of
Consolidated EBITDA and (iii) any extraordinary gains which are cash items in
respect of such period to the extent deducted from Consolidated Net Income in
the calculation of Consolidated EBITDA.

 

For purposes of calculating Excess Cash Flow for any applicable period, for each
Permitted Acquisition consummated during such period, the Consolidated EBITDA of
a target of any Permitted Acquisition shall be included in such calculation only
from and after the date of the consummation of such Permitted Acquisition.

 

“Excess Cash Flow Prepayment Date” has the meaning assigned thereto in
Section 4.4(b)(iv).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
Wholly-Owned Subsidiary, (b)any Immaterial Subsidiary, (c) any Domestic
Subsidiary of a Foreign Subsidiary classified as a controlled foreign
corporation under Section 957 of the Code, (d) any Domestic Subsidiary all or
substantially all of the assets of which are Equity Interests in one or more
Foreign Subsidiaries which are classified as controlled foreign corporations
within the meaning of Section 957 of the Code, (e) any Subsidiary to the extent
a guaranty or a pledge of its Equity Interest is prohibited or restricted by
applicable requirements of law (including any requirement to obtain Governmental
Approvals), rule or regulation and (f) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the burden or cost or other consequences of providing a guaranty shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, and for so long as, all or a portion of
the liability of such Credit Party for or the guarantee of such Credit Party of,
or the grant by such Credit Party of a security interest to secure, such Swap
Obligation (or any liability or guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Credit Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the liability for or the guarantee of
such Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by gross income (other than
withholding Taxes) or net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a

 

15

--------------------------------------------------------------------------------


 

result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) and
(d) any United States federal withholding Taxes imposed under FATCA.

 

“Extending Term Lender” has the meaning assigned thereto in Section 12.2(b).

 

“Extended Term Loans” has the meaning assigned thereto in Section 12.2(b).

 

“Extension” has the meaning assigned thereto in Section 12.2(b).

 

“Extension Offer” has the meaning assigned thereto in Section 12.2(b).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the aggregate principal amount of the Term Loans made by such Lender then
outstanding, or (b) the making of any Loan by such Lender, as the context
requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, published by the Federal Reserve Bank of
New York on the preceding Business Day or, if no such rate is so published, the
average rate per annum, as determined by Administrative Agent, quoted for
overnight Federal Funds transactions last arranged prior to such day.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Fee Letter” means the fee letter agreement dated May 29, 2015 among the
Borrower and Golub.

 

16

--------------------------------------------------------------------------------


 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are owned directly by any Credit Party.

 

“Fiscal Quarter” means each fiscal quarter of Holdings and its Subsidiaries
which end on each of the dates set forth on Schedule 1.1(b).

 

“Fiscal Year” means each fiscal year of Holdings and its Subsidiaries which, end
on each of the dates set forth on Schedule 1.1(c).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Pledge Agreement” means a pledge agreement, charge agreement or similar
agreement in form and substance reasonably acceptable to the Administrative
Agent executed by a Credit Party with respect to a pledge (or equivalent
thereof) of Equity Interests of a Foreign Subsidiary required by the terms of
this Agreement.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States (including, without limitation, the FASB
Accounting Standards Codification), that are applicable to the circumstances as
of the date of determination, consistently applied and subject to Section 1.3.

 

“Golub” means GCI Capital Markets LLC, a Delaware limited liability company.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness payable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(b) to

 

17

--------------------------------------------------------------------------------


 

purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (d) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation or (e) for the purpose of assuming in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part).  The amount of any Guarantee
shall be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made (including pursuant to any limitations on liability set forth in such
Guarantee) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Guarantors” means, collectively, Holdings and each Subsidiary Guarantor.

 

“Guaranty Agreement” means the guaranty agreement of even date herewith executed
by the Borrower and the Guarantors in favor of the Administrative Agent, for the
benefit of the Secured Parties, which shall be in form and substance reasonably
acceptable to the Administrative Agent.

 

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, or toxic
substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, radioactive, carcinogenic, mutagenic or otherwise harmful
to health, safety or the environment and are regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Environmental Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

18

--------------------------------------------------------------------------------


 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Holdings” means Boot Barn Holdings, Inc., a Delaware corporation.

 

“Immaterial Subsidiaries” means, as of any date of determination, those Domestic
Subsidiaries designated by the Borrower in writing to the Administrative Agent
and the ABL Agent that, when considered on an individual or aggregate basis, do
not have (A) Consolidated EBITDA attributable to such Immaterial Subsidiaries in
excess of 5% of the Consolidated EBITDA of Holdings and its Subsidiaries for the
most recent four consecutive Fiscal Quarter period for which the Borrower has
delivered Holdings’ financial statements or (B) assets (valued at the greater of
book value or fair market value) in excess of 5% of the consolidated total
assets of Holdings and its Subsidiaries as of the last day of the most recent
Fiscal Quarter ended for which the Borrower has delivered Holdings’ financial
statements.  The Borrower’s written notice described above shall include
calculations with respect to clauses (A) and (B) in detail reasonably
satisfactory to the Administrative Agent.  The Borrower may designate and
redesignate a Domestic Subsidiary as an Immaterial Subsidiary at any time,
subject to the limitations and requirements set forth in this definition. 
Baskins Acquisition Holdings, LLC, a Delaware limited liability company, and RCC
Western Stores, Inc., a South Dakota corporation, are designated as Immaterial
Subsidiaries and as of the Closing Date are the only Immaterial Subsidiaries.

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Request” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

19

--------------------------------------------------------------------------------


 

(a)                                 all liabilities, obligations and
indebtedness for borrowed money including obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person;

 

(b)                                 all obligations to pay the deferred purchase
price of property or services of any such Person, except (i) trade accounts
payable arising in the ordinary course of business not more than ninety (90)
days past due, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person and (ii) earn-outs or
similar contingent obligations that are not due and payable as of such date;

 

(c)                                  the Attributable Indebtedness of such
Person;

 

(d)                                 all Indebtedness of any other Person secured
by a Lien on any asset owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention agreements
but excluding (i) customary reservations or retentions of title under agreements
with suppliers entered into in the ordinary course of business and (ii) trade
accounts payable arising in the ordinary course of business, whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse);
provided that, for purposes any covenant herein, the amount of any such
Indebtedness shall be the lower of (A) the fair market value of such asset and
(B) the amount of Indebtedness secured;

 

(e)                                  all obligations, contingent or otherwise,
of any such Person relative to the face amount of letters of credit, whether or
not drawn, including any Reimbursement Obligation (as defined in the ABL Credit
Agreement), and banker’s acceptances issued for the account of any such Person;

 

(f)                                   all obligations of any such Person in
respect of Disqualified Equity Interests;

 

(g)                                  all net obligations of such Person under
any Hedge Agreements; and

 

(h)                                 all Guarantees of any such Person with
respect to any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes, other than, in either case, any such Taxes
as are imposed solely by reason of the gross negligence or willful neglect of
the Administrative Agent or Lender, as applicable.

 

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

 

20

--------------------------------------------------------------------------------


 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Intellectual Property” means all patents, patent applications, trademarks,
trade names, service marks and copyrights registered with the USPTO or the USCO,
as applicable.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the Closing Date, by and among Administrative Agent and the ABL Agent and
acknowledged by the Credit Parties, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months (or, if approved by all of the relevant Lenders (such approval not to
be unreasonably withheld), or twelve (12) months or a period shorter than one
(1) month) thereafter, in each case as selected by the Borrower in its Notice of
Conversion/Continuation and subject to availability; provided that:

 

(a)                                 the Interest Period shall commence on the
date of advance of or conversion to any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(b)                                 if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that if any Interest Period with
respect to a LIBOR Rate Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(c)                                  any Interest Period with respect to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(d)                                 [reserved];

 

(e)                                  no Interest Period for any Term Loan shall
extend beyond the Term Loan Maturity Date applicable to such Term Loan and
Interest Periods shall be selected by the Borrower so as to permit the Borrower
to make the quarterly principal installment payments pursuant to Section 4.3 for
such Term Loan without payment of any amounts pursuant to Section 5.9; and

 

(f)                                   there shall be no more than twelve (12)
Interest Periods in effect at any time.

 

“Investment” has the meaning set forth in Section 9.3.

 

“IRS” means the United States Internal Revenue Service.

 

21

--------------------------------------------------------------------------------


 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Latest Maturity Date” means the latest maturity date of any Class of Loan or
Commitment hereunder.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

 

“LIBOR Rate” shall mean for each Interest Period a rate of interest determined
by Administrative Agent equal to (a) the Base LIBOR Rate for such Interest
Period, divided by (b) 100% minus the Reserve Percentage.  The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.  The Administrative Agent shall give prompt notice to the Borrower
of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.  Each calculation by
the Administrative Agent of the LIBOR Rate shall be conclusive and binding for
all purposes, absent manifest error.  “Base LIBOR Rate” means the greater of
(a) one percent (1.00%) per annum, and (b) the rate per annum appearing on
Bloomberg L.P.’s service (the “Service”) (or on any successor to or substitute
for such Service) for ICE LIBOR USD interest rates two (2) LIBOR Business Days
prior to the commencement of the requested Interest Period, for a term and in an
amount comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrower in accordance with the Agreement, which determination shall be
conclusive in the absence of manifest error.  If the Service shall no longer
report ICE LIBOR USD interest rates, or such interest rates cease to exist,
Administrative Agent shall be permitted to select an alternate service that
quotes, or alternate interest rates that reasonably approximate, the rates of
interest per annum at which deposits of Dollars in immediately available funds
are offered by major financial institutions reasonably satisfactory to
Administrative Agent in the London interbank market (and relating to the
relevant Interest Period for the applicable principal amount on any applicable
date of determination).  “Reserve Percentage” means, on any day, the maximum
percentage prescribed by the Federal Reserve Board (or any successor
Governmental Authority) for determining the reserve requirements (including any
basic, supplemental, marginal, or emergency reserves) that are in effect on such
date with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities”), but so long as no Lender is required or directed
under applicable regulations to maintain such reserves, the Reserve Percentage
shall be zero.

 

22

--------------------------------------------------------------------------------


 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Security
Documents, the Guaranty Agreement, the Fee Letter, any Lender Joinder Agreement,
the Intercreditor Agreement, any Refinancing Amendment and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).

 

“Loans” means the collective reference to the Term Loans (including the Initial
Term Loan and any Incremental Term Loans), and “Loan” means any of such Loans.

 

“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, assets, properties or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Credit Parties (taken as a whole) to perform their obligations under any
material Loan Document, (c) a material adverse effect on the rights and remedies
of the Administrative Agent or any Lender under any material Loan Document or
(d) an impairment of the legality, validity or enforceability against any Credit
Party of any material Loan Document to which it is a party.

 

“Material Contract” means any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the benefit of the Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is subject to Title IV of ERISA and to which
any Credit Party or any ERISA Affiliate is making, or is accruing an obligation
to make, or has accrued an obligation to make contributions within the preceding
seven (7) years.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its

 

23

--------------------------------------------------------------------------------


 

Subsidiaries therefrom (including any cash, Cash Equivalents, deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (i) all reasonable and customary out of pocket fees
and expenses incurred in connection with such transaction or event, including,
without limitation, all attorneys’ fees, accountants’ fees, and investment
banking fees, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Disposition or Insurance and Condemnation Event
(other than any Lien pursuant to a Security Document), (iii) taxes paid and the
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable taxes required to be paid by Holdings, the Borrower or any
Subsidiary in connection with such Asset Disposition or Insurance and
Condemnation Event, the computation of which shall, in each such case, take into
account the reduction in tax liability resulting from any available operating
losses and net operating loss carryovers, tax credits, and tax credit carry
forwards, and similar tax attributes, (iv) amounts provided as a cash reserve,
in accordance with GAAP, or amounts placed in a funded escrow, against any
liabilities under any indemnification obligations or purchase price adjustments
associated with any Asset Disposition or Insurance and Condemnation Event,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction (provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), and (v) the Borrower’s good faith
estimate of payment required to be made with respect to unassumed liabilities
directly relating to the assets sold (provided that, to the extent such cash
proceeds are not so used within 12 months of such Asset Disposition, such cash
proceeds shall constitute Net Cash Proceeds); and (b) with respect to Debt
Issuance, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other customary fees, discounts, commissions and expenses
incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

 

“Non-Guarantor Subsidiary” means any Subsidiary of Holdings (other than the
Borrower) that is not a Subsidiary Guarantor.

 

“Notes” means the collective reference to the Term Loan Notes.

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 4.4(a).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Loans and (b) all
other fees and commissions (including attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders, or the Administrative Agent, in each case under any Loan Document, with
respect to any Loan of every

 

24

--------------------------------------------------------------------------------


 

kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided that the Obligations shall not include any Excluded
Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, vice president or the treasurer of Holdings substantially in the form
attached as Exhibit E.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

“Participant” has the meaning assigned thereto in Section 12.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (a) is
maintained, funded or administered for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding seven (7) years been
maintained, funded or administered for the employees of any Credit Party or any
current or former ERISA Affiliates and with respect to which any Credit Party or
any ERISA Affiliate has any outstanding liability.

 

25

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means (a) any Acquisition which the Required Lenders
agree is a “Permitted Acquisition” and (b) any other Acquisition that meets all
of the following requirements:

 

(a)                                 with respect to such Acquisition, the board
of directors (or equivalent governing body) of the Person or business to be
acquired shall not have indicated its opposition to the consummation of such
Acquisition (which opposition has not been publicly withdrawn);

 

(b)                                 the Person or business to be acquired shall
be in a line of business permitted pursuant to Section 9.11;

 

(c)                                  if such Acquisition is a merger or
consolidation, the Borrower or a Subsidiary Guarantor shall be the surviving
Person and no Change in Control shall have been effected thereby;

 

(d)                                 the Borrower shall have delivered to the
Administrative Agent all documents required to be delivered pursuant to, and in
accordance with, Section 8.13, within the timeframes provided therein;

 

(e)                                  if the Permitted Acquisition Consideration
for any such Acquisition (or series of related Acquisitions) is $15,000,000 or
more in the aggregate, no later than three (3) Business Days prior to the
proposed closing date of such Acquisition, the Borrower shall have delivered to
the Administrative Agent (i) written notice of such Acquisition and the proposed
closing date thereof, and (ii) an Officer’s Compliance Certificate for the most
recent Fiscal Quarter end preceding such Acquisition for which financial
statements are available (x) demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Borrower is in compliance on
a Pro Forma Basis (as of the proposed closing date of the Acquisition and after
giving effect thereto) with the covenant contained in Section 9.13 (assuming for
such purpose that the maximum Consolidated Total Net Leverage Ratio as of any
date occurring prior to September 30, 2015 is 5.25:1.00) and (y) certifying that
all of the requirements set forth above have been satisfied or will be satisfied
on or prior to the consummation of such purchase or other Acquisition;

 

(f)                                   no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith (provided that
if the Permitted Acquisition is being financed with the proceeds of any
Incremental Term Loan, the Incremental Lenders providing such Incremental Term
Loan may agree that such Acquisition may be conditioned upon there being no
Event of Default under Sections 10.1(a), (b), (h) or (i));

 

(g)                                  the Borrower shall have obtained the prior
written consent of the Required Lenders prior to the consummation of such
Acquisition (or series of related Acquisitions) if (i) the Permitted Acquisition
Consideration for such Acquisition (or series of related Acquisitions), together
with all other Acquisitions consummated during the term of this Agreement,
exceeds $100,000,000 in the aggregate or (ii) the Permitted Acquisition
Consideration for an Acquisition of any Person or Property that does not become
a Credit Party or Property of a Credit Party exceeds $25,000,000, plus, with
respect to each of the foregoing

 

26

--------------------------------------------------------------------------------


 

clauses (i) and (ii), to the extent the applicable Available Amount Conditions
are satisfied or waived by the Required Lenders, the amount of such
consideration financed with the Available Amount then in effect; and

 

(h)                                 the Borrower shall have furnished to the
Administrative Agent and Lenders at least ten (10) Business Days prior to the
consummation of such Acquisition a certificate of a Responsible Officer of the
Borrower demonstrating, on a pro forma basis after giving effect to such
Acquisition, that the Consolidated Total Net Leverage Ratio, calculated on a pro
forma basis after giving effect to such Acquisition (using Consolidated Total
Indebtedness calculated as of the date of consummation of such Acquisition and
after giving effect thereto, and Consolidated EBITDA calculated for the twelve
(12) month period ending on the last day of the most recent Fiscal Quarter for
which Borrower has delivered to Administrative Agent and Lenders financial
statements pursuant to Section 8.1(b)), does not exceed 4.00:1.00.

 

Notwithstanding the foregoing, if the Permitted Acquisition is being financed
with the proceeds of any Incremental Term Loan, the Incremental Lenders
providing such Incremental Term Loan may agree that the incurrence of such
Incremental Term Loan shall be subject only to customary “Limited Conditionality
Provisions”.

 

“Permitted Acquisition Consideration” means, with respect to any Acquisition, an
amount equal to the aggregate consideration, whether cash, property or
securities (excluding (a) the value of any Equity Interests of Holdings issued
in connection therewith, (b) any unsecured contingent liabilities of a Credit
Party or its Subsidiaries arising under an agreement to make any deferred
payment as part of the purchase price for any Permitted Acquisition, including
earn outs, performance bonuses or consulting payments in any related services,
employment or similar agreements in an amount that is subject to or contingent
upon earning, revenues, income cash flow or profits (or the like) of the target
of such Permitted Acquisition, (c) any cash of the seller or its Affiliates used
to fund any portion of such consideration and (d) any cash or Cash Equivalents
acquired in connection with such Acquisition), to be paid on a singular basis in
connection with any Permitted Acquisition as set forth in the applicable
Permitted Acquisition Documents executed by Borrower or any of its Subsidiaries
in order to consummate the applicable Permitted Acquisition.

 

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by Holdings, the Borrower or any Subsidiary Guarantor, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such Acquisition, including all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

 

“Permitted Consignment Sale” means a sale of inventory by Borrower or any of its
Subsidiaries to a third party on a consignment basis; provided that:  (a) the
aggregate value of all such inventory sold by Borrower or any of its
Subsidiaries on consignment at any time shall not exceed $500,000 and
(b) Borrower or such Subsidiary shall have filed a valid UCC-1 financing
statement covering the consigned inventory in the relevant filing office under
the UCC, applicable to the consignee and, if applicable, notified any creditor
of the consignee with a security interest in the inventory of the consignee of
Borrower’s or such Subsidiary’s rights as consignee with respect to such
inventory.

 

27

--------------------------------------------------------------------------------


 

“Permitted Investors” means, collectively, Freeman Spogli Management Co., L.P.,
or any successor thereto, and any fund or other Person (other than portfolio
companies) Controlled directly or indirectly by Freeman Spogli Management Co.,
L.P., or any successor thereto, or any of its Affiliates.

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Pledged Foreign Subsidiary” means a Foreign Subsidiary of a Credit Party for
which the Administrative Agent has received a Foreign Pledge Agreement from such
Credit Party, with respect to 65% of the total outstanding voting Equity
Interests (and 100% of the non-voting Equity Interests) (or, in each case, such
greater percentage as would not result in adverse federal income tax
consequences for Holdings or any of its Subsidiaries) of such Foreign Subsidiary
and such Foreign Pledge Agreement is in full force and effect and such Credit
Party shall have satisfied all actions and requirements related to such Foreign
Pledge Agreement (including delivery of stock certificates, where applicable).

 

“Pre-Opening Costs” means expenses incurred with respect to the acquisition,
opening and organizing of new Stores of the Credit Parties to the extent not
prohibited by this Agreement, such costs including, but not limited to, the cost
of feasibility studies, freight, staff-training and recruiting, and travel costs
for employees engaged in such start-up activities; provided, however, that
(a) such Pre-Opening Costs are incurred within ninety (90) days before the
opening of the applicable new Store, and (b) the aggregate amount of such
Pre-Opening Costs does not exceed an average of $200,000 with respect to each
single location for the relevant period.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means with respect to any determination of the Consolidated
Total Net Leverage Ratio or Consolidated EBITDA (including, in each case,
component definitions thereof) that all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period with respect to any test or covenant for
which such calculation is being made:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to a
Specified Disposition shall be excluded, (b) any retirement or repayment of
Indebtedness (other than normal fluctuations in revolving Indebtedness incurred
for working capital purposes) and (c) any

 

28

--------------------------------------------------------------------------------


 

Indebtedness incurred or assumed by Holdings or any of its Subsidiaries in
connection therewith, provided that, (x) if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness at the
relevant date of determination (taking into account any interest hedging
arrangements applicable to such Indebtedness), (y) interest on or in respect of
any Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of Holdings to be the rate of
interest implicit in such obligation in accordance with GAAP and (z) interest on
any Indebtedness that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a Eurocurrency interbank offered rate
or other rate shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as Holdings or
such Subsidiary may designate.  Any calculation of the Consolidated Total Net
Leverage Ratio on a Pro Forma Basis shall be made using Consolidated Total
Indebtedness as of such date of calculation, and Consolidated EBITDA for the
four consecutive Fiscal Quarter period most recently ended for which the
Borrower has delivered financial statements pursuant to Section 8.1(a) or
8.1(b).

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Refinancing Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each existing or new
Lender that agrees to provide any portion of the Refinancing Term Loan being
incurred pursuant thereto, in accordance with Section 5.16.

 

“Refinancing Effective Date” has the meaning specified in Section 5.16.

 

“Refinancing Indebtedness” means the Refinancing Term Loan or Refinancing Notes.

 

“Refinancing Notes” means any notes or loans, in each case which will be pari
passu or subordinated in right of payment to the Obligations and be secured by
the Collateral on a pari passu or junior Lien basis or which will be unsecured,
issued pursuant to one or more indentures, note purchase agreements or other
agreements (other than this Agreement or a Refinancing Amendment) to refinance,
renew, replace, defease or refund all Term Loans then outstanding; provided that
(a) the Refinancing Notes shall be issued in lieu of the Refinancing Term Loan,
and there shall only be no more than one issuance of Refinancing Notes, (b) such
notes or loans shall not mature prior to the Latest Maturity Date (or, in the
case of any subordinated notes or loans, senior unsecured notes or loans or
junior lien secured notes or loans, prior to the date that is 91 days after the
Latest Maturity Date) or have a shorter weighted average life to maturity than

 

29

--------------------------------------------------------------------------------


 

the Initial Term Loan or Incremental Term Loans (if any), (c) no Subsidiary
shall be a guarantor with respect to such notes or loans unless such Subsidiary
is a Guarantor and the borrower of such notes or loans shall be the Borrower,
(d) if subordinated to the Obligations, such notes or loans shall be subject to
customary subordination terms agreed to by the holders thereof (or a duly
authorized agent or trustee on their behalf) and reasonably satisfactory to the
Administrative Agent, (e) if secured, such notes or loans (x) shall not be
secured by any assets that do not constitute Collateral, (y) shall not be
secured pursuant to security documentation that, taken as a whole, is more
restrictive to the Credit Parties than the Loan Documents and (z) shall be
subject to customary intercreditor and/or subordination agreements, as
applicable, agreed to by the holders thereof (or a duly authorized agent or
trustee on their behalf) and reasonable satisfactory to the Administrative
Agent, (f) the Borrower shall prepay the Term Loans in full with the proceeds
therefrom and the amount of Refinancing Notes issued shall not exceed the
principal amount of the Term Loans (plus unpaid accrued interest and premium (if
any) thereon outstanding and any underwriting discounts, commissions and
reasonable fees and expenses incurred in connection therewith) and (g) all other
terms and conditions applicable to such notes or loans (excluding pricing and
optional prepayment or redemption terms) shall, in all material respects, be
substantially identical or no more favorable (when taken as a whole) to the
Persons providing or purchasing such notes or loans than those applicable to the
Initial Term Loan and Incremental Term Loans (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date (or, in the
case of any subordinated notes or loans, senior unsecured notes or loans or
junior lien secured notes or loans, after the date 91 days after the Latest
Maturity Date), as certified by the chief financial officer of Holdings in good
faith prior to the incurrence of such notes or loans.

 

“Refinancing Term Loan” has the meaning specified in Section 5.16(a).

 

“Refinancing Transaction” shall mean (i) the incurrence by a Credit Party or any
of its Subsidiaries of any new or additional loans (whether issued pursuant to
an amendment to this Agreement or pursuant to a separate financing) the proceeds
of which are used to prepay, refinance, substitute or replace in full or in part
the outstanding principal balance of any Term Loans, but only so long as such
new or additional loans have an all-in yield less than the all-in yield
applicable to the Term Loans so repaid, refinanced, substituted or replaced and
(ii) any amendment to this Agreement to reduce the all-in yield applicable to
all or any portion of any Term Loan.

 

“Register” has the meaning assigned thereto in Section 12.9(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

 

“Repatriation” has the meaning assigned thereto in Section 4.4(b)(viii).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The

 

30

--------------------------------------------------------------------------------


 

Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.  Notwithstanding the foregoing,
Required Lenders shall comprise no less than two such Lenders that are not
Affiliates of one another, unless (x) all Lenders that are not Defaulting
Lenders are Affiliates of one another or (y) there is only one Lender that is
not a Defaulting Lender, at such time.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, vice president, executive vice president, chief financial officer,
principal accounting officer, controller, secretary, assistant secretary,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the Borrower and reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

 

“Restricted Amount” has the meaning assigned thereto in Section 4.4(b)(viii).

 

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

 

31

--------------------------------------------------------------------------------


 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 11.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages (if any), each Control Agreement, each Foreign Pledge Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

 

“Seller Debt” means Indebtedness evidenced by a Seller Note.

 

“Seller Notes” means any promissory note or notes issued by Borrower or any
Subsidiary of Borrower in respect of any Permitted Acquisition as partial
consideration in connection with such Permitted Acquisition on terms reasonably
satisfactory to the Administrative Agent.

 

“Sheplers” means Sheplers, Inc., a Kansas corporation.

 

“Sheplers Holdings” means Sheplers Holding Corporation, a Delaware corporation

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the liabilities (including
contingent liabilities) of such Person and its Subsidiaries, on a consolidated
basis, does not exceed the present fair saleable value or the fair value, in
each case on a going concern basis, of the assets of such Person and its
Subsidiaries, on a consolidated basis; (ii) the present fair saleable value of
the assets of such Person and its Subsidiaries, taken as a whole, is greater
than the total amount that will be required to pay the probable liabilities
(including contingent liabilities) of such Person and its Subsidiaries as they
become absolute and matured; (iii) the capital of such Person and its
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
the business of such Person and its Subsidiaries, on a consolidated basis,
contemplated as of the date hereof; and (iv) such Person and its Subsidiaries,
on a consolidated basis, are “solvent” within the meaning given to that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances. For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.

 

32

--------------------------------------------------------------------------------


 

“Specified Event of Default” means an Event of Default under
Sections 10.1(a), 10.01(b), 10.1(d) (as a result of default in the performance
or observance of Sections 8.1(a) and (b), 8.2(h), 8.4 or Article IX),
10.1(e) (as a result of default in the performance or observance of
Section 8.6), 10.1(h) or 10.1(i).

 

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) the Transactions and (d) any other event that by the terms of
the Loan Documents requires pro forma compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.

 

“Stock Certificates” means Collateral consisting of stock (or other)
certificates representing Equity Interests of the Credit Parties and their
respective Domestic Subsidiaries required as Collateral pursuant to this
Agreement and the Security Documents.

 

“Stores” shall mean the retail stores operated by Borrower or any of its
Subsidiaries.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by Holdings or any of its Subsidiaries that is subordinated in right
and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Holdings.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect Domestic
Subsidiaries of Holdings (other than the Borrower and Excluded Subsidiaries) in
existence on the Closing Date or which become a party to the Guaranty Agreement
pursuant to Section 8.13.  As of the Closing Date, the only Subsidiary
Guarantors are Sheplers Holdings, and Sheplers.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

33

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan or Incremental
Term Loans, as applicable, to the account of the Borrower hereunder on the
Closing Date (in the case of the Initial Term Loan) or the applicable borrowing
date (in the case of any Incremental Term Loan) in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.1(a), as such amount may be increased, reduced or otherwise modified at any
time or from time to time pursuant to the terms hereof and (b) as to all Term
Loan Lenders, the aggregate commitment of all Term Loan Lenders to make such
Term Loans.  The aggregate Term Loan Commitment with respect to the Initial Term
Loan of all Term Loan Lenders on the Closing Date shall be $200,000,000.  The
Term Loan Commitment of each Term Loan Lender as of the Closing Date is set
forth opposite the name of such Term Loan Lender on Schedule 1.1(a).

 

“Term Loan Commitment Percentage” means, with respect to any Term Loan Lender
and any Term Loan Facility at any time, the percentage of the total outstanding
principal balance of the Term Loans of such Term Loan Facility represented by
the outstanding principal balance of such Term Loan Lender’s Term Loans of such
Term Loan Facility.  The Term Loan Commitment Percentage of each Term Loan
Lender as of the Closing Date is set forth opposite the name of such Lender on
Schedule 1.1(a).

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

 

“Term Loan Installment Date” means the last Business Day of each Fiscal Quarter
commencing on the last Business Day of the Fiscal Quarter ending closest to
September 30, 2015.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means (a) for the Initial Term Loan, June 29, 2021 and
(b) for any Incremental Term Loans, the final maturity date specified in the
applicable Lender Joinder Agreement.

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit B, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“Term Priority Collateral” shall have the meaning specified in the Intercreditor
Agreement.

 

“Term Loans” means the Initial Term Loan and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

 

34

--------------------------------------------------------------------------------


 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount:  (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, (b)the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) the termination
of a Pension Plan, the filing of a notice of intent to terminate a Pension Plan
or the treatment of a Pension Plan amendment as a termination, under
Section 4041 of ERISA, if the plan assets are not sufficient to pay all plan
liabilities, (d) the institution of proceedings to terminate, or the appointment
of a trustee with respect to, any Pension Plan by the PBGC, (e) a determination
by the PBGC that there has occurred an event or there exists a condition which
would constitute grounds under Section 4042(a) of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan, (f) the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303 of
ERISA on the property of any Credit Party, (g) the determination that any
Pension Plan, or the receipt by any Credit Party or any ERISA Affiliate of
notice that a Multiemployer Plan, is considered an at-risk plan or plan in
endangered or critical status with the meaning of Sections 430, 431 or 432 of
the Code or Sections 303, 304 or 305 of ERISA (h) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted against such Credit Party or ERISA Affiliate
by such plan pursuant to Part 1 of Subtitle E of Title IV of ERISA, (i) the
receipt by any Credit Party or ERISA Affiliate of notice of any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Sections 4241 or 4245 of ERISA, (j) the receipt by any Credit Party
or any ERISA Affiliate of notice of any event or condition which results in the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate.

 

“Threshold Amount” means $15,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the outstanding
Term Loans of such Lender at such time.

 

“Transaction Costs” means all transaction fees, charges (including premiums,
discounts and Hedge Agreement settlement and termination costs) and other
amounts (a) related to the Transactions and any Permitted Acquisitions
(including any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), or (b) attributable to any debt financings or refinancings, Equity
Issuance, mergers, recapitalizations, Acquisitions, Investments, option buyouts,
dispositions or other similar transactions, in the case of (i) Transactions
Costs related to the Transactions, to the extent paid within six (6) months of
the Closing Date, and (ii) in all other cases, to the extent paid during the
applicable period whether or not the applicable transaction is completed.

 

35

--------------------------------------------------------------------------------


 

“Transaction Documents” shall mean the Loan Documents, the Closing Date Merger
Documents, the ABL Credit Documents and the other documents executed in
connection with the Transactions.

 

“Transactions” means, collectively, (a) the repayment in full on the Closing
Date of certain existing Indebtedness of Holdings and its Subsidiaries
(including, without limitation, Sheplers Holdings and Sheplers), (b) the making
of the Initial Term Loan, (c) the Closing Date Merger, (d) the execution and
delivery of all Transaction Documents, (e) the entering into of the ABL Credit
Documents by the parties thereto and the incurrence of Indebtedness under the
ABL Credit Documents and (f) the payment of the Transaction Costs incurred in
connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, (a) if a term is defined in Article 9 of the Uniform Commercial
Code differently than in another Article thereof, the term shall have the
meaning set forth in Article 9and (b) if by reason of mandatory provisions of
law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UCC Filing Collateral” means Collateral consisting of assets of the Credit
Parties for which a security interest can be perfected by the filing of a
Uniform Commercial Code financing statement.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“USCO” means the United States Copyright Office.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“USPTO” means the United States Patent and Trademark Office.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
Holdings and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than Holdings and/or one or more of its Wholly-Owned
Subsidiaries).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

“Working Capital” means, for any Person at any date, without duplication, the
excess (which may be a negative number) of its (i) (a) consolidated current
assets, less (b) cash, less (c) cash equivalents, less (d) debts due from
Affiliates, less (e) deferred tax assets, in each case, at such date, minus
(ii) consolidated current liabilities, less (a) current portion of Indebtedness
(including, without limitation, the portion of the Term Loans treated as a
current liability, the aggregate outstanding principal balance of the any
revolving loans, including revolving loans under the ABL Credit Agreement, Hedge
Agreement obligations, liabilities consisting of undrawn letter of credit
obligations and the portion of any interest with respect to any of the above),
less (b) deferred tax liabilities, in each case, at such date.

 

SECTION 1.2                                             Other Definitions and
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:  (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(f) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

SECTION 1.3                                             Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial ratio) contained herein, the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded and any Indebtedness of
Holdings and its Subsidiaries subject thereto shall be deemed to be carried at
100% of the outstanding principal amount thereof unless otherwise specified
herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate

 

37

--------------------------------------------------------------------------------


 

in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

SECTION 1.4                                             UCC Terms.  Terms
defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

 

SECTION 1.5                                             Rounding.  Any financial
ratios required to be maintained or measured pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.6                                             References to Agreement
and Laws.  Unless otherwise expressly provided herein, (a) any definition or
reference to formation documents, governing documents, agreements (including the
Loan Documents) and other contractual documents or instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the UCC, the Investment Company Act of
1940, the Interstate Commerce Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

SECTION 1.7                                             Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Pacific time (daylight or standard, as applicable).

 

SECTION 1.8                                             [Reserved].

 

SECTION 1.9                                             Guarantees.  Unless
otherwise specified, the amount of any Guarantee shall be the lesser of the
principal amount of the obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee.

 

SECTION 1.10                                      Covenant Compliance
Generally.  For purposes of determining compliance under Sections 9.1, 9.2, 9.3,
9.5 and 9.6, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of Holdings and its
Subsidiaries delivered pursuant to Section 8.1(a).  Notwithstanding the
foregoing, for purposes of determining

 

38

--------------------------------------------------------------------------------


 

compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such Sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

ARTICLE II

 

[RESERVED]

 

ARTICLE III

 

[RESERVED]

 

ARTICLE IV

 

TERM LOAN FACILITY

 

SECTION 4.1                                             Initial Term Loan. 
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Term Loan Lender severally
agrees to make the Initial Term Loan to the Borrower on the Closing Date in a
principal amount equal to such Lender’s Term Loan Commitment as of the Closing
Date.  Notwithstanding the foregoing, if the total Term Loan Commitment as of
the Closing Date is not drawn on the Closing Date, the undrawn amount shall
automatically be cancelled.

 

SECTION 4.2                                             Procedure for Advance of
Term Loan.

 

(a)                                 Initial Term Loan.  The Borrower shall give
the Administrative Agent an irrevocable notice of borrowing prior to 11:00
a.m. on the Closing Date requesting that the Term Loan Lenders make the Initial
Term Loan as a Base Rate Loan on such date (provided that the Borrower may
request, no later than three (3) Business Days prior to the Closing Date, that
the Lenders make the Initial Term Loan as a LIBOR Rate Loan if the Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement).  Upon receipt of such notice of
borrowing from the Borrower, the Administrative Agent shall promptly notify each
Term Loan Lender thereof.  Not later than 1:00 p.m. on the Closing Date, each
Term Loan Lender will make available to the Administrative Agent for the account
of the Borrower, at the Administrative Agent’s Office in immediately available
funds, the amount of such Initial Term Loan to be made by such Term Loan Lender
on the Closing Date.  The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Initial Term Loan in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the Borrower in writing.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Incremental Term Loans.  Any Incremental
Term Loans shall be borrowed pursuant to, and in accordance with Section 5.13.

 

SECTION 4.3                                             Repayment of Term Loans.

 

(a)                                 Initial Term Loan.  The Borrower shall repay
the aggregate outstanding principal amount of the Initial Term Loan in
consecutive quarterly installments on each Term Loan Installment Date as set
forth below, except as the amounts of individual installments may be adjusted
pursuant to Section 4.4 hereof:

 

Term Loan Installment Date

 

Quarterly Principal Installment

 

Each Term Loan Installment Date until the Term Loan Maturity Date.

 

$

500,000

 

 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

 

(b)                                 Incremental Term Loans.  The Borrower shall
repay the aggregate outstanding principal amount of each Incremental Term Loan
(if any) as determined pursuant to, and in accordance with, Section 5.13.

 

SECTION 4.4                                             Prepayments of Term
Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time, without premium or penalty, to
prepay the Term Loans, in whole or in part, with prior written notice to the
Administrative Agent substantially in the form attached as Exhibit C (a “Notice
of Prepayment”) not later than 11:00 a.m. (i) on the same Business Day as each
Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of repayment, whether the repayment is of
LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Term Loan, an Incremental Term Loan or a combination thereof, and
if a combination thereof, the amount allocable to each.  Each optional partial
prepayment of the Term Loans hereunder shall be in an aggregate principal amount
of at least $1,000,000 or any whole multiple of $500,000 in excess thereof and
shall be applied to the outstanding principal installments of the Initial Term
Loan and, if applicable, any Incremental Term Loans as directed by the Borrower;
provided that in the absence of such direction, optional prepayment shall be
applied on a pro rata basis to the outstanding principal installments.  Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.  A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment. 
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any other incurrence of Indebtedness may be, if expressly so
stated to be, contingent upon the consummation of such refinancing or incurrence
and may be revoked by the Borrower in the event such refinancing is not
consummated; provided that the delay or failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 5.9.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Mandatory Prepayments.

 

(i)                                     Debt Issuances.  The Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(iv) below in an amount equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Debt Issuance (x) not otherwise permitted pursuant to
Section 9.1 or (y) that constitutes Refinancing Indebtedness.  Such prepayment
shall be made within three (3) Business Days after the date of receipt of the
Net Cash Proceeds of any such Debt Issuance.  To the extent required by
Section 4.4(b)(ix), mandatory prepayments made pursuant to this
Section 4.4(b)(i) shall be accompanied by the prepayment premium described in
Section 4.4(b)(ix).

 

(ii)                                  Asset Dispositions and Insurance and
Condemnation Events.  The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (v) below in amounts equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from (A) any Asset
Disposition (other than any Asset Disposition permitted pursuant to, and in
accordance with, clauses (a)-(f) of Section 9.5) or (B) any Insurance and
Condemnation Event, to the extent that the aggregate amount of such Net Cash
Proceeds, in the case of each of clauses (A) and (B), respectively, exceed
$2,000,000 during any Fiscal Year.  Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds; provided
that, so long as no Default or Event of Default has occurred and is continuing,
no prepayment shall be required under this Section 4.4(b)(ii) with respect to
such portion of such Net Cash Proceeds that the Borrower shall have, or prior to
such date given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 4.4(b)(iii).  Notwithstanding the foregoing,
prior to the Discharge of ABL Obligations (as defined in the Intercreditor
Agreement), to the extent the Net Cash Proceeds described in this
Section 4.4(b)(ii) arise from an Asset Disposition of, or Insurance and
Condemnation Event pertaining to, ABL Priority Collateral, such Net Cash
Proceeds shall first be used by the Credit Parties to satisfy any mandatory
prepayments required under Section 2.4(b)(ii) of the ABL Credit Agreement as in
effect on the date hereof and then to satisfy the mandatory prepayment
requirement under this Section 4.4(b)(ii).

 

(iii)                               Reinvestment Option.  With respect to any
Net Cash Proceeds realized or received with respect to any Asset Disposition or
any Insurance and Condemnation Event by any Credit Party of any Subsidiary
thereof (in each case, to the extent not excluded pursuant to
Section 4.4(b)(ii)), at the option of the Borrower, the Credit Parties may
reinvest all or any portion of such Net Cash Proceeds in assets used or useful
for the business of the Credit Parties and their Subsidiaries within (x) twelve
(12) months following receipt of such Net Cash Proceeds or (y) if such Credit
Party enters into a bona fide commitment to reinvest such Net Cash Proceeds
within twelve (12) months following receipt thereof, within the later of
(A) twelve (12) months following receipt thereof and (B) six (6) months of the
date of such commitment; provided that if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after

 

41

--------------------------------------------------------------------------------


 

delivery of a notice of reinvestment election, an amount equal to any such Net
Cash Proceeds shall be applied within three (3) Business Days after the
applicable Credit Party reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Term
Loans as set forth in this Section 4.4(b); provided further that any Net Cash
Proceeds relating to Collateral shall be reinvested in assets constituting
Collateral.  Pending the final application of any such Net Cash Proceeds, the
applicable Credit Party may invest an amount equal to such Net Cash Proceeds in
any manner that is not prohibited by this Agreement.

 

(iv)                              Excess Cash Flow.  Borrower shall prepay the
Loans and other Obligations on the date that is five (5) Business Days following
the date on which the financial statements for each Fiscal Year are required to
be delivered pursuant to Section 8.1(a) following the end of the Fiscal Year
ending April 1, 2017 and each Fiscal Year of the Borrower thereafter (the
“Excess Cash Flow Prepayment Date”), in an amount equal to (A) fifty percent
(50%) of Excess Cash Flow for the immediately preceding Fiscal Year; provided
that the percentage of Excess Cash Flow that shall be required to be prepaid in
accordance with this clause (iv) in respect of a particular Fiscal Year shall be
reduced to twenty-five percent (25%) or zero percent (0%) if the Consolidated
Total Net Leverage Ratio as of the last day of such Fiscal Year is less than
3.25:1.00 and 2.75:1.00, respectively, as determined by the applicable
Compliance Certificate delivered with the annual financial statements for such
Fiscal Year pursuant to Section 8.1 (provided that in no event shall any such
reduction occur unless the Borrower delivers to Administrative Agent such a
Compliance Certificate), less (B) (1) the principal amount of Term Loans
(including, without limitation, any Refinancing Term Loans) voluntarily prepaid
pursuant to Section 4.4(a) during such Fiscal Year and, at the election of the
Borrower, after the end of such Fiscal Year and prior to the date such Excess
Cash Flow prepayment is due (provided that, to the extent that the Borrower
elects to credit such prepayments against the Excess Cash Flow prepayment for
any Fiscal Year, such prepayments shall not be credited against the Excess Cash
Flow prepayment relating to any other Fiscal Year) plus (2) the principal amount
of any ABL Obligations voluntarily prepaid pursuant to Section 2.4(c) of the ABL
Credit Agreement solely to the extent accompanied by an equivalent permanent
reduction of the Revolving Credit Commitment pursuant to Section 2.5(a) of the
ABL Credit Agreement during such Fiscal Year and, at the election of the
Borrower, after the end of such Fiscal Year and prior to the date such Excess
Cash Flow prepayment is due (provided that, to the extent that the Borrower
elects to credit such prepayments against the Excess Cash Flow prepayment for
any Fiscal Year, such prepayments shall not be credited against the Excess Cash
Flow prepayment relating to any other Fiscal Year), in each case pursuant to
this clause (y), except to the extent financed with proceeds of any Equity
Issuance or Indebtedness (other than Revolving Loans) of Holdings, the Borrower
or its Restricted Subsidiaries.  Any such prepayment shall be applied in
accordance with clause (v) below and shall be accompanied by LIBOR Rate funding
breakage costs as required under the terms of this Agreement, in each case to
the extent applicable.  Each such prepayment shall be accompanied by a
certificate signed by a Responsible Officer of Borrower certifying the manner in
which Excess Cash Flow and the resulting prepayment were calculated.

 

42

--------------------------------------------------------------------------------


 

(v)                                 Notice; Manner of Payment.  Upon the
occurrence of any event triggering the prepayment requirement under clauses
(i) through and including (iii) above, the Borrower shall promptly deliver a
Notice of Prepayment to the Administrative Agent and upon receipt of such
notice, the Administrative Agent shall promptly so notify the Lenders.  Each
prepayment of the Loans under this Section shall be applied ratably between the
Initial Term Loan and any Incremental Term Loans to reduce the next eight
scheduled amortization payments of each such Class and then to the remaining
scheduled amortization payments on a pro rata basis.

 

(vi)                              Prepayment of LIBOR Rate Loans.  Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9; provided that, so long as no Default or Event of Default shall have
occurred and be continuing, if any prepayment of LIBOR Rate Loans is required to
be made under this Section 4.4(b) prior to the last day of the Interest Period
therefor, in lieu of making any payment pursuant to this Section 4.4(b) in
respect of any such LIBOR Rate Loan prior to the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit an amount sufficient
to make any such prepayment otherwise required to be made thereunder together
with accrued interest to the last day of such Interest Period into an account
held at, and subject to the sole control of, the Administrative Agent until the
last day of such Interest Period, at which time the Administrative Agent shall
be authorized (without any further action by or notice to or from the Borrower
or any other Credit Party) to apply such amount to the prepayment of such Term
Loans in accordance with this Section 4.4(b).  Upon the occurrence and during
the continuance of any Default or Event of Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).

 

(vii)                           No Reborrowings.  Amounts prepaid under the Term
Loan pursuant to this Section may not be reborrowed.

 

(viii)                        Repatriation.  Notwithstanding the foregoing, to
the extent any or all of the Net Cash Proceeds of any Asset Disposition by a
Foreign Subsidiary otherwise giving rise to a prepayment pursuant to
Section 4.4(b)(ii) or Excess Cash Flow attributable to Foreign Subsidiaries, is
prohibited or delayed by any applicable local requirements of Applicable Law
from being repatriated to the Borrower or any Domestic Subsidiary (each, a
“Repatriation”; with “Repatriated” having a correlative meaning) (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
commercially reasonable actions required by such Applicable Law to permit such
Repatriation), or if the Borrower or its Subsidiaries would an adverse tax
consequence as reasonably determined by the Borrower and the Administrative
Agent, taking into account any foreign tax credit or benefit actually received
in connection with such Repatriation, the portion of such Net Proceeds or Excess
Cash Flow so affected, if all or a portion of the funds required to make such
mandatory prepayment were upstreamed or transferred as a distribution or
dividend (such amount, the “Restricted Amount”), the amount the Borrower will be
required to mandatorily prepay shall be reduced by the Restricted Amount until
such time as it may upstream or transfer such Restricted Amount

 

43

--------------------------------------------------------------------------------


 

without incurring such adverse tax consequence or without violating such
applicable local requirements of Applicable Law, provided that, if not
previously repatriated and applied to such prepayment within twelve months, an
amount equal to the affected portion of Excess Cash Flow or Net Cash Proceeds of
Asset Disposition shall, at the Borrower’s election, be applied to prepay term
loans of such Foreign Subsidiary in such jurisdiction or to other local
indebtedness of subsidiaries organized in the relevant jurisdiction and such
repayment of indebtedness shall reduce, without duplication, the obligations of
such Foreign Subsidiary to repay the Term Loans pursuant this
Section 4.4(b)(viii).  The Borrower may elect to repay the Term Loans in an
amount equal to the Restricted Amount in satisfaction of the applicable Foreign
Subsidiary’s obligations under this Section 4.4(b)(viii).

 

(ix)                              Prepayment Premium.  In the event that, prior
to the six month anniversary of the Closing Date, the Borrower (x) prepays,
refinances, substitutes or replaces all or any portion of the Term Loans
pursuant to a Refinancing Transaction (including, for avoidance of doubt, any
mandatory prepayment that constitutes a Refinancing Transaction) or (y) effects
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Refinancing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lender,
(I) in the case of clause (x), a prepayment premium of one percent (1.00%) of
the aggregate principal amount of the Term Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to one
percent (1.00%) of the aggregate principal amount of the applicable Term Loans
outstanding immediately prior to such amendment that are subject to such
Refinancing Transaction.  If, prior to the six month anniversary of the Closing
Date, any Non-Consenting Lender is replaced pursuant to Section 5.12(b) in
connection with any amendment, amendment and restatement or other modification
of this Agreement resulting in a Refinancing Transaction, such Non-Consenting
Lender (and not any Person who replaces such Lender pursuant to Section 5.12(b))
shall receive its pro rata portion (as determined immediately prior to it being
so replaced) of the prepayment premium or fee described in the preceding
sentence.  Such amounts shall be due and payable on the date of effectiveness of
such Refinancing Transaction.  On and after the six month anniversary of the
Closing Date, no premiums shall be payable pursuant to this
Section 4.4(b)(ix) in connection with any Refinancing Transaction other than
LIBOR Rate funding breakage costs as required under the terms of this Agreement.

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

SECTION 5.1                                             Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the Borrower, Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin.  The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Default Rate.

 

(i)                                     Subject to Section 10.3, (A) immediately
upon the occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (h) or (i), or (B) at the election of the Required
Lenders, upon the occurrence and during the continuance of any Specified Event
of Default not listed in clause (A) above, (1) all outstanding LIBOR Rate Loans
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to LIBOR Rate Loans until
the end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (2) all outstanding Base Rate Loans arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans and (3) all past due Obligations
shall bear interest at a rate per annum equal to two percent (2%), in each case
commencing (x) in respect of principal, from the date of such Event of Default,
(y) in respect of all other amounts, from the later of (A) the date of such
Event of Default and (B) the date such payment was otherwise due.

 

(ii)                                  Subject to Section 10.3, upon the
occurrence and during the continuance of any Event of Default (A) the Borrower
shall no longer have the option to request LIBOR Rate Loans and (B) all accrued
and unpaid interest shall be due and payable on demand of the Administrative
Agent.

 

(iii)                               Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

 

(c)                                  Interest Payment and Computation.  Interest
on each Base Rate Loan shall be due and payable in arrears on the last Business
Day of each Fiscal Quarter commencing on the last Business Day of the Fiscal
Quarter ending closest to September 30, 2015; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period.  All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).

 

(d)                                 Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the

 

45

--------------------------------------------------------------------------------


 

maximum lawful rate or (ii) apply such excess to the principal balance of the
Obligations.  It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

 

SECTION 5.2                                             Notice and Manner of
Conversion or Continuation of Loans.  Provided that no Default or Event of
Default has occurred and is then continuing, the Borrower shall have the option
to (a) convert at any time following the third Business Day after the Closing
Date all or any portion of any outstanding Base Rate Loans in a principal amount
equal to $1,000,000 or any whole multiple of $500,000 in excess thereof into one
or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
into Base Rate Loans or (ii) continue such LIBOR Rate Loans as LIBOR Rate
Loans.  Whenever the Borrower desires to convert or continue Loans as provided
above, the Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached as Exhibit D (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan; provided that if the Borrower
wishes to request LIBOR Rate Loans having an Interest Period of twelve months in
duration, such notice must be received by the Administrative Agent not later
than 11:00 a.m. three (3) Business Days prior to the requested date of such
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  If the Borrower fails
to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan.  Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan.  If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  The Administrative Agent shall promptly notify the affected Lenders of
such Notice of Conversion/Continuation.

 

SECTION 5.3                                             Fees.  The Borrower
shall pay to the Arranger and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the separate
agreements between them.  The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

 

SECTION 5.4                                             Manner of Payment.  Each
payment by the Borrower on account of the principal of or interest on the Loans
or of any fee, commission or other amounts payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever.  Any

 

46

--------------------------------------------------------------------------------


 

payment received after such time shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender.  Each payment to the Administrative
Agent of the Administrative Agent’s fees or expenses shall be made for the
account of the Administrative Agent and any amount payable to any Lender under
Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the Administrative Agent for
the account of the applicable Lender.  Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment. 
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii).

 

SECTION 5.5                                             Evidence of
Indebtedness.  The Extensions of Credit made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent shall be conclusive absent
manifest error of the amount of the Extensions of Credit made by the Lenders to
the Borrower and its Subsidiaries and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note, which shall evidence such Lender’s Term Loans, in addition to
such accounts or records.  Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

SECTION 5.6                                             Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

47

--------------------------------------------------------------------------------


 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
Holdings or any of its Subsidiaries or Affiliates (as to which the provisions of
this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 5.7                                             Administrative Agent’s
Clawback.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender (i) in the case of Base Rate Loans, not later than 12:00
noon on the date of any proposed borrowing and (ii) otherwise, prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(b)                                 Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the

 

48

--------------------------------------------------------------------------------


 

Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(c)                                  Nature of Obligations of Lenders Regarding
Extensions of Credit.  The obligations of the Lenders under this Agreement to
make the Loans are several and are not joint or joint and several.  The failure
of any Lender to make available its Commitment Percentage of any Loan requested
by the Borrower shall not relieve it or any other Lender of its obligation, if
any, hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.

 

SECTION 5.8                                             Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBOR Rate
Availability.  In connection with any request for a LIBOR Rate Loan or a
conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower.  Thereafter, until such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan
shall be suspended, and the Borrower shall, at its option, either (A) repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

 

(b)                                 Laws Affecting LIBOR Rate Availability.  If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall

 

49

--------------------------------------------------------------------------------


 

make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and
the right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue
any Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan for the remainder of such Interest Period.

 

SECTION 5.9                                             Indemnity.  The Borrower
hereby indemnifies each of the Lenders against any loss or expense (including
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain a LIBOR Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Conversion/Continuation or (c) due to any payment, prepayment or conversion
of any LIBOR Rate Loan on a date other than the last day of the Interest Period
or the day on which the Borrower’s notice has specified for payment.  The amount
of such loss or expense shall be determined, in the applicable Lender’s
discretion, based upon the assumption that such Lender funded its Commitment
Percentage of the LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical.  A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

 

SECTION 5.10                                      Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes or (B) Excluded Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or participation therein;

 

50

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender, or
such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Borrower shall promptly pay to any such Lender or other Recipient, as the case
may be, , within 15 days of written demand (including documentation reasonably
supporting such request) such additional amount or amounts as will compensate
such Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon written request of such
Lender, the Borrower shall promptly pay to such Lender within 15 days of
submission by such Lender to the Borrower of a written request therefor
(including documentation reasonably supporting such request) such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or such other Recipient setting forth the amount or
amounts necessary to compensate such Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or such other Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such other
Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate any Lender or any other Recipient pursuant to this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that such Lender or such other Recipient, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 5.11                                      Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.11, for the avoidance of doubt, the term “Applicable Law” includes
FATCA.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Credit
Parties.  The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Credit Parties. 
Without duplication of any amounts paid under Section 5.11(b) hereof, the Credit
Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 5.11, such Credit Party shall

 

52

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or such other evidence of such payment within
the possession of such Credit Party and reasonably satisfactory to the
Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form

 

53

--------------------------------------------------------------------------------


 

W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be

 

54

--------------------------------------------------------------------------------


 

necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.11 (including by the payment of additional amounts pursuant to this
Section 5.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 5.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document; provided that the Borrower
shall not be required to compensate any Lender or Administrative Agent pursuant
to this Section 5.11 for any amounts (x) incurred solely by reason of the gross
negligence or willful neglect of the Administrative Agent or the Lenders, as
applicable or (y) after the date that is one year after all other Obligations
(other than continent indemnification obligations not then due) have been repaid
in full.

 

SECTION 5.12                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 5.10, or requires the Borrower
to pay any Indemnified Taxes or additional

 

55

--------------------------------------------------------------------------------


 

amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.11, then such Lender shall, at the request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 5.10, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.9), all of its interests, rights (other than its existing rights to
payments pursuant to Section 5.10 or Section 5.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.9;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts;

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

56

--------------------------------------------------------------------------------


 

SECTION 5.13                                      Incremental Term Loans.

 

(a)                                 At any time the Borrower may by written
notice (each an “Incremental Request”) to the Administrative Agent elect to
request the establishment of one or more incremental term loan commitments (any
such incremental term loan commitment, an “Incremental Term Loan Commitment”) to
make one or more additional term loans (any such additional term loan, an
“Incremental Term Loan”); provided that (1) the total aggregate principal amount
for all such Incremental Term Loan Commitments shall not (as of any date of
incurrence thereof) exceed $50,000,000, (2) the total aggregate amount for each
Incremental Term Loan Commitment (and the Incremental Term Loan made thereunder)
shall not be less than a minimum principal amount of $5,000,000 (or, if less,
the remaining amount permitted pursuant to the foregoing clause (1)) and
(iii) there shall not be more than six Incremental Term Loans during the term of
this Agreement.  Each such Incremental Request shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Term Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such Incremental Request is delivered
to Administrative Agent.  The Borrower may invite any Lender, any Affiliate of
any Lender and/or any Approved Fund, and/or any other Person reasonably
satisfactory to the Administrative Agent as required by Section 12.9 and the
Borrower, to provide an Incremental Term Loan Commitment (any such Person, an
“Incremental Lender”); provided, however, that (v) the opportunity to fund
Incremental Term Loans shall first be offered by Borrower to the existing
Lenders on a pro rata basis, (w) each such existing Lender shall respond to any
such offer in writing within seven (7) Business Days thereof and a failure to so
respond shall constitute a rejection of such offer, (x) if any existing Lenders
decline to make such Incremental Term Loans in respect of their pro rata shares,
then Borrower shall offer, on a non pro rata basis, such declining Lender’s
share of the proposed Incremental Term Loans to the participating Lenders on
terms reasonably acceptable to the Administrative Agent and each such existing
Lender shall respond to any such offer in writing within three (3) Business Days
thereof and a failure to so respond shall constitute a rejection of such offer,
(y) thereafter, the Borrower may invite any other Incremental Lender to make
Incremental Term Loans and (z) nothing in this proviso shall extend the ten
(10) Business Day period referred to above.  Any proposed Incremental Lender
offered or approached to provide all or a portion of any Incremental Term Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Loan Commitment.  Any Incremental Term Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

 

(A)                               no Default or Event of Default (limited to no
Event of Default under Sections 10.1(a), (b), (h) or (i) in the case of
Incremental Term Loans the proceeds of which are intended to and will be used to
finance a Permitted Acquisition to the extent agreed to by the Incremental
Lenders providing such Incremental Term Loans) shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Term Loan
Commitment and (2) the making of any Incremental Term Loans pursuant thereto;

 

(B)                               the Administrative Agent and the Lenders shall
have received from the Borrower an Officer’s Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower’s Consolidated Total Net Leverage Ratio
does not exceed the lesser of

 

57

--------------------------------------------------------------------------------


 

(i) 4.00:1.00 and (ii) the then applicable financial covenant level set forth in
Section 9.13, in each case, based on the financial statements most recently
delivered pursuant to Section 8.1(a) or 8.1(b) (assuming for such purpose that
the maximum Consolidated Total Net Leverage Ratio as of any date occurring prior
to September 30, 2015 is 5.25:1.00), as applicable, both before and after giving
effect (on a Pro Forma Basis) to (x) any Incremental Term Loan Commitment and
(y) the making of any Incremental Term Loans pursuant thereto (with any
Incremental Term Loan Commitment being deemed to be fully funded) and after
giving effect to any prepayment or repayment of Indebtedness in connection
therewith;

 

(C)                               the proceeds of any Incremental Term Loans
shall be used for working capital, general corporate purposes and capital
expenditures of the Borrower and its Subsidiaries (including Permitted
Acquisitions) and for other purposes not prohibited by this Agreement;

 

(D)                               each Incremental Term Loan Commitment (and the
Incremental Term Loans made thereunder) shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;

 

(E)                                for each Incremental Term Loan (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

 

(1)                                 such Incremental Term Loan will not have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of the Initial Term Loan or a maturity date earlier than the
Term Loan Maturity Date;

 

(2)                                 the Applicable Margin and pricing grid, if
applicable, for such Incremental Term Loan shall be determined by the applicable
Incremental Lenders and the Borrower on the applicable Increased Amount Date;
and

 

(3)                                 except as provided above, the other terms
and documentation in respect of such Incremental Term Loan, to the extent not
consistent with the terms and conditions applicable to the Initial Term Loan,
shall be reasonably satisfactory to the Administrative Agent and the Borrower;

 

(F)                                 any Incremental Lender making any
Incremental Term Loan shall be entitled to the same voting rights as the
existing Term Loan Lenders under the Term Loan Facility and each Incremental
Term Loan shall receive proceeds of prepayments on the same basis as the Initial
Term Loan (such prepayments to be shared pro rata on the basis of the original
aggregate funded amount thereof among the Initial Term Loan and the Incremental
Term Loans);

 

58

--------------------------------------------------------------------------------


 

(G)                               such Incremental Term Loan Commitments shall
be effected pursuant to one or more Lender Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and the applicable
Incremental Lenders (which Lender Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section 5.13);

 

(H)                              the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Credit Party authorizing such Incremental Term Loan and/or Incremental
Term Loan Commitment) reasonably requested by the Administrative Agent in
connection with any such transaction;

 

(I)                                   no Incremental Term Loan or any portion
thereof shall cause any portion of the Obligations to constitute “Excess Term
Obligations” (as defined in the Intercreditor Agreement) or otherwise violate
the terms of the Intercreditor Agreement; and

 

(J)                                   the representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects, on
and as of such borrowing, issuance or extension date with the same effect as if
made on and as of such date (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date)
(subject to, in the case of Incremental Term Loans the proceeds of which are
intended to and will be used to finance a Permitted Acquisition, customary
“Limited Conditionality Provisions” to the extent agreed to by the Incremental
Lenders providing such Incremental Term Loans).

 

Notwithstanding the foregoing or anything in this Agreement to the contrary, if
the proceeds of any Incremental Term Loan are intended to and will be used to
finance a Permitted Acquisition, the Incremental Lenders providing such
Incremental Term Loan may agree that the incurrence of such Incremental Term
Loan shall be subject only to customary “Limited Conditionality Provisions.”

 

(b)                                 The Incremental Term Loans shall be deemed
to be Term Loans; provided that such Incremental Term Loans shall be designated
as a separate tranche of Term Loans for all purposes of this Agreement.

 

59

--------------------------------------------------------------------------------


 

(c)                                  On any Increased Amount Date on which any
Incremental Term Loan Commitment becomes effective, subject to the foregoing
terms and conditions, each Incremental Lender with an Incremental Term Loan
Commitment shall make, or be obligated to make, an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment and shall
become a Term Loan Lender hereunder with respect to such Incremental Term Loan
Commitment and the Incremental Term Loan made pursuant thereto.

 

SECTION 5.14                                      [Reserved].

 

SECTION 5.15                                      Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 12.2.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans; fourth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any

 

60

--------------------------------------------------------------------------------


 

conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Credit Facility, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 5.16                                      Refinancing Amendment.

 

(a)                                 At any time after the Closing Date, with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), the Borrower may, by written notice to the Administrative Agent,
request the establishment of an additional Class of term loan under this
Agreement (the “Refinancing Term Loan”) to refinance, renew, replace, defease or
refund all of the Term Loans then outstanding (including unpaid accrued interest
and premium (if any) thereon); provided that:

 

(i)                                     the Refinancing Term Loan shall be
issued in lieu of any Refinancing Notes, and there shall only be no more than
one Refinancing Term Loan;

 

(ii)                                  the Refinancing Term Loan does not mature
prior to the Latest Maturity Date or have a shorter weighted average life to
maturity than the Initial Term Loan or Incremental Term Loans (if any);

 

(iii)                               no Subsidiary is a guarantor with respect to
the Refinancing Term Loan unless such Subsidiary is a Guarantor and the borrower
of the Refinancing Term Loan shall be the Borrower;

 

(iv)                              the Refinancing Term Loan shall be secured
solely by the Collateral, on a pari passu basis with the Loans, pursuant to the
Security Documents;

 

(v)                                 the proceeds of the Refinancing Term Loan
shall be applied, concurrently or substantially concurrently with the incurrence
thereof, solely to the repayment in full of the Term Loans (including unpaid
accrued interest and premium (if any) thereon);

 

(vi)                              the Refinancing Term Loan shall be in an
aggregate principal amount not greater than the aggregate principal amount of
Term Loans (plus unpaid accrued interest and premium (if any) thereon and any
underwriting discounts, commissions and reasonable fees and expenses incurred in
connection therewith);

 

(vii)                           all other terms and conditions applicable to the
Refinancing Term Loan (excluding pricing and optional prepayment or redemption
terms) shall be substantially identical in all material respects to or less
favorable (when taken as a whole) to the Persons providing the Refinancing Term
Loan than those applicable to the Initial Term Loan and Incremental Term Loans
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date), as certified by the chief financial officer of Holdings
in good faith prior to the incurrence of the Refinancing Term Loan; and

 

61

--------------------------------------------------------------------------------


 

(viii)                        no existing Lender shall be required to provide
the Refinancing Term Loan.

 

(b)                                 Each such notice shall specify (x) the date
on which the Borrower proposes that the Refinancing Term Loans be made, which
shall be a date reasonably acceptable to the Administrative Agent and (y) the
identity of the Persons (each of which shall be a Person that would be an
Eligible Assignee whom the Borrower proposes would provide the Refinancing Term
Loan and the portion of the Refinancing Term Loan to be provided by each such
Person.

 

(c)                                  This Section 5.16 shall supersede any
provisions in Section 12.2 to the contrary (but shall be in addition to and not
in lieu of the last paragraph of Section 12.2).  The Refinancing Term Loan shall
be documented by a Refinancing Amendment executed by the Persons providing the
Refinancing Term Loans (and the other Persons specified in the definition of
Refinancing Amendment but no other existing Lender), and the Refinancing
Amendment may provide for such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 5.16.  The effectiveness of any Refinancing Amendment shall be subject
to the satisfaction on the date thereof of conditions consistent with the
conditions in Section 6.1 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates reasonably satisfactory
to the Administrative Agent and (ii) reaffirmation agreements and/or such
amendments to the Loan Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Refinancing Term Loan is
provided with the benefit of the applicable Loan Documents.  Notwithstanding the
foregoing or anything in this Agreement to the contrary, if any Refinancing Term
Loan is made substantially concurrent or in connection with a Permitted
Acquisition, the lenders providing such Refinancing Term Loan may agree that the
incurrence of such Refinancing Term Loan shall be subject only to customary
“Limited Conditionality Provisions”.

 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1                                             Conditions to Closing
and the Making of the Initial Term Loan.  The obligation of the Lenders to close
this Agreement and to make the Initial Term Loan is subject to the satisfaction
of each of the following conditions:

 

(a)                                 Executed Loan Documents.  Administrative
Agent shall have received each of the agreements, instruments, documents and
other items set forth on Exhibit A-1, each in form and substance reasonably
satisfactory to Administrative Agent and each fully executed, as applicable,
other than those that are specified therein as permitted to be delivered after
the Closing Date.  Notwithstanding the foregoing or any other provision in any
Loan Documents to the contrary, to the extent any Collateral cannot be
delivered, or a security interest therein cannot be perfected (other than UCC
Filing Collateral, Stock Certificates or Intellectual Property), on the Closing

 

62

--------------------------------------------------------------------------------


 

Date after each Credit Party’s use of commercially reasonable efforts to do so,
the delivery of, or perfection of a security interest in, such Collateral shall
not constitute a condition precedent to the making of the Initial Term Loan on
the Closing Date, but such Collateral shall instead be required to be delivered,
or a security interest therein perfected, in accordance with Section 8.18;
provided, however, (i) with respect to perfection of security interests in UCC
Filing Collateral, the sole obligation of the Credit Parties shall be to
deliver, or cause to be delivered, necessary Uniform Commercial Code financing
statements to the Administrative Agent and to irrevocably authorize and to cause
the applicable Credit Party to irrevocably authorize the Administrative Agent to
file such Uniform Commercial Code financing statements, (ii) with respect to
perfection of security interests in Stock Certificates, the sole obligation of
the Credit Parties shall be to deliver to the Administrative Agent or its legal
counsel Stock Certificates together with undated stock powers executed in blank
and (iii) with respect to perfection of security interests in Intellectual
Property, in addition to the actions required by clause (i), the sole obligation
of the Credit Parties shall be to execute and deliver, or cause to be executed
and delivered, necessary intellectual property security agreements to the
Administrative Agent in proper form for filing with the USPTO and the USCO and
to irrevocably authorize, and to cause the applicable guarantor to irrevocably
authorize, the Administrative Agent to file such intellectual property security
agreements with the USPTO and USCO).

 

(b)                                 Consummation of Transactions. 
Administrative Agent shall have received fully executed copies of the Closing
Date Merger Agreement and each of the other Transactions Documents (with respect
to the ABL Credit Documents, only those listed on Exhibit A-2).  The Closing
Date Merger and the other Transactions shall have been consummated in accordance
with the terms of the Closing Date Merger Agreement and the other Transactions
Documents, as applicable, simultaneously with the funding of the Initial Term
Loan in accordance with Applicable Law (in all material respects).

 

(c)                                  Payment at Closing.  The Borrower shall
have paid or made arrangements to pay contemporaneously with closing (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, and (B) to the Administrative Agent, for the account of the
Administrative Agent, its Related Parties or any Lender, as the case may be, all
reimbursements of reasonable and documented out-of-pocket expenses, in each case
due and payable under any Loan Document on or before the Closing Date to the
extent invoiced at least three Business Days prior to the Closing Date, in each
case, under clauses (A) and (B) above, to the extent required to be paid on or
prior to the Closing Date.

 

(d)                                 Material Adverse Effect.  Since March 31,
2015, there shall not have occurred any Material Adverse Effect (as defined in
the Closing Date Merger Agreement).

 

(e)                                  Representations and Warranties.  The
representations and warranties (i) of the Borrower and the other Credit Parties
contained in Sections 7.1(a) (solely as it relates to corporate existence and
due organization), 7.1(b) (solely as it relates to the Loan Documents),
7.1(c) (solely as it relates to the Loan Documents), 7.3(a) (solely as it
relates to the Loan Documents), 7.3(b) (solely as it relates to the Loan
Documents), 7.4(b), 7.10, 7.11, 7.17, 7.20 (with respect to the Patriot Act and
any Sanctions or Sanctioned Person, solely as to the use of proceeds of the
Initial Term Loan), 7.22 and Section 3.4 of the Collateral Agreement shall be

 

63

--------------------------------------------------------------------------------


 

true and correct in all material respects (without duplication of any
materiality qualifier contained therein) except to the extent such
representations and warranties are made on and as of a specified date (and not
required to be remade on the Closing Date), in which case such representations
and warranties shall continue on the Closing Date to be true and correct as of
the specified date and (ii) set forth in Article V of the Closing Date Merger
Agreement as are material to the interests of the Administrative Agent and the
Lenders shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) except to the extent such
representations and warranties are made on and as of a specified date (and not
required to be remade on the Closing Date), in which case such representations
and warranties shall continue on the Closing Date to be true and correct as of
the specified date, but only to the extent that Borrower (or any of its
Affiliates or Subsidiaries) has the right not to consummate the Closing Date
Merger or the right to terminate (or cause the termination of) Borrower’s (or
any of its Affiliates’ or Subsidiaries’) obligations under the Closing Date
Merger Agreement as a result of a breach of such representations in the Closing
Date Merger Agreement.

 

(f)                                   Opening Availability Requirement.  On the
Closing Date, after giving effect to the Transactions, there shall be at least
$25,000,000 of Excess Availability (as defined in the ABL Credit Agreement).

 

(g)                                  Capital Structure.  Administrative Agent
shall have received evidence reasonably acceptable to it that the Credit
Parties, the ABL Agent and the ABL Lenders shall have closed (or shall close
substantially concurrently with the funding of the Credit Facility on the
Closing Date) revolving credit facilities evidenced by the ABL Credit Documents.

 

(h)                                 Litigation.  There shall be no order,
injunction or decree of any Governmental Authority restraining or prohibiting
the funding of the Initial Term Loan, unless such order, injunction or decree
resulted from the willful misconduct, bad faith or gross negligence of the
Administrative Agent or the Lenders or any of their respective officers,
directors, employees and Controlled Affiliates.

 

(i)                                     Miscellaneous.

 

(i)                                     Notice of Account Designation.  The
Administrative Agent shall have received a Notice of Account Designation
specifying the account or accounts to which the proceeds of the Initial Term
Loan are to be disbursed.

 

(ii)                                  Existing Indebtedness.  Substantially
concurrently with the making of the Initial Term Loan, all existing Indebtedness
of Holdings and its Subsidiaries (excluding Indebtedness permitted pursuant to
Section 9.1) shall be repaid in full, all commitments (if any) in respect
thereof shall have been terminated and all guarantees therefor and security
therefor shall be released, and the Administrative Agent shall have received
customary payoff letters in form and substance reasonably satisfactory to it
evidencing such repayment, termination and release.

 

(iii)                               PATRIOT Act, etc.  Administrative Agent
shall have received, at least five (5) Business Days prior to the Closing Date,
all documentation and other information required by Governmental Authorities to
comply with requirements of the PATRIOT Act, applicable “know your customer” and
anti-money laundering rules and regulations, in each case to the extent such
documentation was requested at least ten (10) Business Days prior to the Closing
Date.

 

64

--------------------------------------------------------------------------------


 

(iv)                              Insurance.  Customary insurance certificates
and endorsements for insurance customary for companies in the same industry and
engaged in similar business activities (to the extent such certificates and
endorsements are available) shall be delivered in form and substance reasonably
satisfactory to the Administrative Agent.

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Initial Term Loan, each Credit Party hereby represents and
warrants to the Administrative Agent and each Lender that on the Closing Date
(and immediately after giving effect to the Initial Term Loan and the other
Transactions), and on the date of effectiveness of any Incremental Term Loan
Commitments and/or the making of any Incremental Term Loans, in each case, as of
the date such representation and warranty is made (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date) that:

 

SECTION 7.1                                             Organization; Power;
Qualification.  Each Credit Party and each Subsidiary thereof (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in the case of
preceding clauses (b) and (c) to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  The jurisdictions in which each Credit Party and each Subsidiary
thereof are organized and qualified to do business as of the Closing Date are
described on Schedule 7.1.

 

SECTION 7.2                                             Ownership.  Each
Subsidiary of each Credit Party as of the Closing Date is listed on Schedule
7.2.  As of the Closing Date, the capitalization of the Borrower and its
Subsidiaries consists of the number of Equity Interests, authorized, issued and
outstanding (if applicable), of such classes and series, with or without par
value, described on Schedule 7.2.  All outstanding Equity Interests of each
Credit Party have been duly authorized and validly issued and are fully paid and
nonassessable and not subject to any preemptive or similar rights, except

 

65

--------------------------------------------------------------------------------


 

as described in Schedule 7.2.  The shareholders, members or other equity
holders, as applicable, of each Subsidiary and the number of shares or
percentage of Equity Interests, as applicable, owned by each as of the Closing
Date are described on Schedule 7.2.  As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party (other than Holdings) or any
Subsidiary thereof, except as described on Schedule 7.2.

 

SECTION 7.3                                             Authorization;
Enforceability.

 

(a)                                 Each Credit Party has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement, each of the other
Loan Documents and other Transaction Documents to which it is a party in
accordance with their respective terms.

 

(b)                                 This Agreement and each of the other Loan
Documents have been duly executed and delivered by the duly authorized officers
of each Credit Party, and each such document upon execution will constitute the
legal, valid and binding obligation of each Credit Party, enforceable against
such Credit Party in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

SECTION 7.4                                             Compliance of Loan
Documents, Closing Date Merger Documents and Borrowing with Laws, Etc.  The
execution, delivery and performance by each Credit Party of the Loan Documents
and the Closing Date Merger Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any Material Contract to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens, or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the USCO and/or the USPTO and
(iv) Mortgage filings with the applicable county recording office or register of
deeds, if applicable.

 

66

--------------------------------------------------------------------------------


 

SECTION 7.5                                             Compliance with Law;
Governmental Approvals.  Each Credit Party and each Subsidiary thereof (a) has
all Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to its knowledge,
threatened attack by direct or collateral proceeding, (b) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties except in
each case (a) or (b) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.6                                             Tax Returns and
Payments.  Each Credit Party and each Subsidiary thereof has duly filed or
caused to be filed all material federal, state, local and other tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all material federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of the relevant Credit Party).  Such returns accurately reflect
in all material respects all material liability for taxes of any Credit Party or
any Subsidiary thereof for the periods covered thereby.  As of the Closing Date,
except as set forth on Schedule 7.6, there is no ongoing audit or examination
or, to its knowledge, other investigation by any Governmental Authority of the
tax liability of any Credit Party or any Subsidiary thereof.  No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens).  The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of Holdings and the Borrower adequate, and the
Borrower does not anticipate any additional taxes or assessments for any of such
years.

 

SECTION 7.7                                             Intellectual Property
Matters.  Each Credit Party and each Subsidiary thereof owns or possesses rights
to use all material, licenses, copyrights, patents, trademarks, service marks,
trade names, and other rights with respect to the foregoing which are reasonably
necessary to conduct its business.  To the knowledge of the Credit Parties, no
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and no Credit Party
nor any Subsidiary thereof have knowledge or reason to believe that it is liable
to any Person for infringement under Applicable Law with respect to any such
rights as a result of its business operations.

 

SECTION 7.8                                             Environmental Matters.

 

(a)                                 To the knowledge of the Borrower, the
properties owned, leased or operated by each Credit Party and each Subsidiary
thereof do not contain any Hazardous Materials in amounts or concentrations
which constitute a violation of applicable Environmental Laws that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

 

67

--------------------------------------------------------------------------------


 

(b)                                 Each Credit Party and each Subsidiary
thereof and such properties and all operations conducted in connection therewith
are in material compliance, and have been in material compliance for the past
three (3) years, with all applicable Environmental Laws;

 

(c)                                  No Credit Party nor any Subsidiary thereof
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials, or compliance with Environmental Laws that, if adversely determined,
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;

 

(d)                                 To the knowledge of the Borrower, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to material
liability under, Environmental Laws, nor to their knowledge have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to material
liability under, any applicable Environmental Laws;

 

(e)                                  No judicial proceedings or governmental or
administrative action is pending, or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary thereof is or will be named as a potentially responsible party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any applicable Environmental Law with respect to any Credit
Party, any Subsidiary thereof, with respect to any real property owned, leased
or operated by any Credit Party or any Subsidiary thereof or operations
conducted in connection therewith that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

 

(f)                                   To the knowledge of the Borrower, there
has been no release or threat of release, of Hazardous Materials at or from
properties owned, leased or operated by any Credit Party or any Subsidiary, now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under applicable Environmental Laws that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 7.9                                             Employee Benefit
Matters.

 

(a)                                 As of the Closing Date, no Credit Party nor
any ERISA Affiliate maintains or contributes to, or has any outstanding
obligation under, any Pension Plans or Multiemployer Plans other than those
identified on Schedule 7.9;

 

(b)                                 Each Credit Party is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments to a plan intended to qualify under Section 401(a) of
the Code for which the remedial amendment period as defined in

 

68

--------------------------------------------------------------------------------


 

Section 401(b) of the Code has not yet expired, and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified (or, in the case of a
preapproved plan, the IRS has issued a favorable advisory or opinion letter with
respect to the underlying plan document) and as a result of such determination
by the IRS each trust related to such Employee Benefit Plan is exempt from
taxation pursuant to Section 501(a) of the Code, except for such plans that have
not yet received determination, opinion or advisory letters but for which the
remedial amendment period for submitting an application for such letter has not
yet expired.  No liability has been incurred by any Credit Party which remains
unsatisfied for any taxes or penalties assessed with respect to any Employee
Benefit Plan, Pension Plan or Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;

 

(c)                                  As of the Closing Date, no Pension Plan has
been terminated, nor has any Pension Plan become subject to funding based
benefit restrictions under Section 436 of the Code, nor has any funding waiver
from the IRS been received or requested with respect to any Pension Plan, nor
has any Credit Party or any ERISA Affiliate failed to make any contributions or
to pay to any Pension Plan any amounts due and owing as required by Sections 412
or 430 of the Code, Section 302 of ERISA or the terms of any Pension Plan on or
prior to the due dates of such contributions under Sections 412 or 430 of the
Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;

 

(d)                                 Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no Credit
Party has:  (i) engaged in a nonexempt prohibited transaction described in
Section 406 of the ERISA or Section 4975 of the Code, (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

 

(e)                                  No Termination Event has occurred or is
reasonably expected to occur; and

 

(f)                                   Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to its knowledge,
threatened concerning or involving (i) any Pension Plan or (ii) to the knowledge
of the Borrower, any Multiemployer Plan.

 

SECTION 7.10                                      Margin Stock.  No Credit Party
or any Subsidiary thereof is engaged principally or as one of its activities in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System).  No part of the proceeds of any of the Loans will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation U of such Board of
Governors.  Following the application of the proceeds of each Extension of

 

69

--------------------------------------------------------------------------------


 

Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of Holdings and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 9.2 or Section 9.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of the Threshold Amount will be “margin stock”.

 

SECTION 7.11                                      Government Regulation.  No
Credit Party or any Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940).

 

SECTION 7.12                                      Material Contracts.  As of the
Closing Date, no Credit Party nor any Subsidiary thereof (nor, to its knowledge,
any other party thereto) is in breach of or in default under any Material
Contract in any respect that could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.13                                      Employee Relations.  As of the
Closing Date, no Credit Party or any Subsidiary thereof is party to any
collective bargaining agreement, nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.13.  The
Borrower knows of no pending, threatened or contemplated strikes, work
stoppage or other collective labor disputes involving its employees or those of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.14                                      No Burdensome Restrictions. 
No Credit Party is a party to any contract or agreement the performance of which
could be reasonably likely to have a Material Adverse Effect.  No Credit Party
is party to any agreement or instrument or otherwise subject to any restriction
or encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Equity Interests to the Borrower or any
Subsidiary or to transfer any of its assets or properties to the Borrower or any
other Subsidiary in each case other than existing under or permitted by the Loan
Documents or Applicable Law.

 

SECTION 7.15                                      Financial Statements.  (A) The
audited Consolidated balance sheet of (i) Holdings and its Subsidiaries (other
than Sheplers Holdings and Sheplers) and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year ended March 28,
2015 and (ii) Sheplers Holdings and its Subsidiaries and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
ended July 27, 2014 and (B) unaudited Consolidated balance sheet of Sheplers
Holdings and its Subsidiaries as of March 29, 2015 and related unaudited interim
statements of income and retained earnings, in each case, fairly and accurately
present on a Consolidated basis in all material respects the assets, liabilities
and financial position of Holdings and its Subsidiaries (other than Sheplers
Holdings and Sheplers), and Sheplers Holdings and Sheplers, as applicable, as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (subject to customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP (subject
to customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements).  The projections
delivered pursuant to Section 6.1(c)(iii) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were, when made,

 

70

--------------------------------------------------------------------------------


 

believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to customary year end
closing and audit adjustments (it being understood and acknowledged that
projections are as to future events and are not a guarantee of financial
performance and are not to be viewed as facts, no assurances can be given that
any particular projections will be realized, and that the actual results during
the period or periods covered by such projections may vary materially from such
projections).

 

SECTION 7.16                                      No Material Adverse Change. 
Since March 31, 2015, there has been no material adverse change in the
operations, business, assets, properties or financial condition of Holdings and
its Subsidiaries and no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.17                                      Solvency.  The Credit Parties,
on a Consolidated basis, are Solvent.

 

SECTION 7.18                                      Title to Properties.  As of
the Closing Date, the real property listed on Schedule 7.18 constitutes all of
the real property (other than locations that may be temporarily occupied by any
of the Credit Parties or their Subsidiaries) that is owned, leased, subleased or
used by any Credit Party or any of its Subsidiaries.  Each Credit Party and each
Subsidiary thereof has such title to or leasehold interest in or rights to use
the material real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, except (i) those which have been disposed of by the Credit
Parties and their Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise not prohibited
hereunder, (ii) as could not reasonably be expected to have a Material Adverse
Effect, or (iii) subject to Permitted Liens.

 

SECTION 7.19                                      Litigation.  Except for
matters existing on the Closing Date and set forth on Schedule 7.19, there are
no actions, suits or proceedings pending nor, to the knowledge of the applicable
Credit Party, threatened against or in any other way relating adversely to or
affecting any Credit Party or any Subsidiary thereof or any of their respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.20                                      Anti-Corruption Laws and
Sanctions.  None of (i) Holdings, the Borrower, any Subsidiary or any of their
respective directors, officers, employees or affiliates, or (ii) to the
knowledge of Holdings, the Borrower, any agent or representative of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby is a Sanctioned Person or currently
the subject or target of any Sanctions.  Each Credit Party and its Subsidiaries
are in compliance, in all material respects, with the PATRIOT Act and other
federal or state laws relating to “know your customer” and anti-money laundering
rules and regulations.  No part of the proceeds of any Loan will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.

 

SECTION 7.21                                      Absence of Defaults.  No event
has occurred or is continuing (a) which constitutes a Default or an Event of
Default, or (b) which constitutes a default or event of default

 

71

--------------------------------------------------------------------------------


 

by any Credit Party or any Subsidiary thereof under any judgment, decree or
order to which any Credit Party or any Subsidiary thereof is a party or by which
any Credit Party or any Subsidiary thereof or any of their respective properties
may be bound or which would require any Credit Party or any Subsidiary thereof
to make any payment thereunder prior to the scheduled maturity date therefor
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default would result
from the consummation of the Closing Date Merger.

 

SECTION 7.22                                      Senior Indebtedness Status. 
The Obligations of each Credit Party under this Agreement and each of the other
Loan Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and is designated as “Senior
Indebtedness” under all instruments and documents evidencing such Subordinated
Indebtedness.

 

SECTION 7.23                                      Disclosure.  Holdings and/or
its Subsidiaries have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which any Credit
Party and any Subsidiary thereof are subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No financial statement, material report,
material certificate or other material information (other than general industry
information) furnished by or on behalf of any Credit Party or any Subsidiary
thereof to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains, as of the Closing Date, or if
later, as of the date first delivered, any untrue statement of a material fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading in light of the circumstances under which such statements are made;
provided that, with respect to projected financial information, pro forma
financial information, estimated financial information, and other projected,
forward-looking or estimated information, such information was prepared in good
faith based upon assumptions believed to be reasonable at the time made (it
being understood and acknowledged that projections are as to future events and
are not a guarantee of financial performance and are not to be viewed as facts,
no assurances can be given that any particular projections will be realized, and
that the actual results during the period or periods covered by such projections
may vary materially from such projections).

 

SECTION 7.24                                      Flood Hazard Insurance.  With
respect to each owned parcel of real property subject to a Mortgage, if any, the
Administrative Agent has received (a) such flood hazard certifications, notices
and confirmations thereof, (b) all flood hazard insurance policies required
hereunder have been obtained and remain in full force and effect, and the
premiums thereon have been paid in full, and (c) except as the Borrower has
previously given written notice thereof to the Administrative Agent, there has
been no redesignation of such owned real property into or out of a special flood
hazard area.

 

SECTION 7.25                                      Certain Transaction
Documents.  As of the Closing Date, Borrower has delivered to Administrative
Agent a complete and correct copy of the Closing Date Merger Agreement, all
other Closing Date Merger Documents (in each case, including all schedules,
exhibits, amendments, supplements, modifications, assignments, and side letters
executed by any Credit Party or any Affiliate thereof) and each of the ABL
Credit Documents listed on Schedule A-2.  As of the Closing Date, to the
knowledge of the Borrower, the Closing Date Merger Agreement and each other
Transaction Document to which a Credit Party is a party are in full force and
effect as of the Closing Date and have not been terminated, rescinded or
withdrawn.

 

72

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification and cost
reimbursement obligations not then due) have been paid and satisfied in full in
cash and the Commitments terminated, each Credit Party will, and will cause each
of its Subsidiaries to:

 

SECTION 8.1                                             Financial Statements and
Budgets.  Deliver to the Administrative Agent, in form and detail satisfactory
to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  As soon as
practicable and in any event within ninety (90) days (or, if later, the date of
any required public filing thereof) after the end of each Fiscal Year, an
audited Consolidated balance sheet of Holdings and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and prepared in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year.  Such annual financial statements shall be
audited by an independent certified public accounting firm of recognized
national standing, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern”, explanatory
language or exception or any qualification as to the scope of such audit or with
respect to accounting principles followed by Holdings or any of its Subsidiaries
not in accordance with GAAP.

 

(b)                                 Quarterly Financial Statements.  As soon as
practicable and in any event within forty-five (45) days (or, if later, the date
of any required public filing thereof) after the end of the first three Fiscal
Quarters of each Fiscal Year, an unaudited Consolidated balance sheet of
Holdings and its Subsidiaries as of the close of such Fiscal Quarter and
unaudited Consolidated statements of income, retained earnings and cash flows
and a report containing management’s discussion and analysis of such financial
statements for the Fiscal Quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by Holdings in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the period, and certified by the
chief financial officer of Holdings to present fairly in all material respects
the financial condition of Holdings and its Subsidiaries on a Consolidated basis
as of their respective dates and the results of operations of Holdings and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.

 

73

--------------------------------------------------------------------------------


 

(c)                                  Annual Business Plan and Budget.  As soon
as practicable and in any event within sixty (60) days after the end of each
Fiscal Year, a business plan and operating and capital budget of Holdings and
its Subsidiaries for the ensuing four (4) Fiscal Quarters, such plan to be
prepared in accordance with GAAP and to include, on a quarterly basis, the
following:  a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet.

 

SECTION 8.2                                             Certificates; Other
Reports.  Deliver to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):

 

(a)                                 at each time financial statements are
delivered or deemed delivered pursuant to Sections 8.1(a) or (b), a duly
completed and executed Officer’s Compliance Certificate (which includes a
schedule in a form reasonably acceptable to the Administrative Agent setting
forth, for the Fiscal Quarter or Fiscal Year covered by such financial
statements or as of the last day of such Fiscal Quarter or Fiscal Year (as the
case may be), the calculation of the financial ratios and tests provided in
Section 9.13 and a calculation and uses of the Available Amount) and a report
containing management’s discussion and analysis of such financial statements;

 

(b)                                 promptly upon any request by the
Administrative Agent, copies of all reports, if any, submitted to any Credit
Party, any Subsidiary thereof or any of their respective boards of directors by
their respective independent public accountants in connection with their
auditing function, including, without limitation, any management report and any
management responses thereto to the extent consented to by such independent
public accountants;

 

(c)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of Indebtedness of any
Credit Party or any Subsidiary thereof in excess of the Threshold Amount
pursuant to the terms of any indenture, loan or credit or similar agreement;

 

(d)                                 promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Credit Party or any Subsidiary thereof with any Environmental Law that could
reasonably be expected to have a Material Adverse Effect;

 

(e)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(f)                                   promptly, and in any event within five
(5) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof;

 

(g)                                  within ten (10) Business Days after the
request therefor, such other information and documentation required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including the PATRIOT Act), as from time to
time reasonably requested by the Administrative Agent or any Lender;

 

74

--------------------------------------------------------------------------------


 

(h)                                 as soon as available, but in any event
within thirty (30) days after the end of each Fiscal Year of the Credit Parties,
a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Credit Party and its Subsidiaries and containing
such additional information as the Administrative Agent, or any Lender through
the Administrative Agent, may reasonably specify;

 

(i)                                     such other reports, statements and
reconciliations with respect to the Collateral of any or all Credit Parties as
Administrative Agent shall from time to time reasonably request, including,
without limitation, any such reports, statements and reconciliations prepared
for the ABL Lenders under the ABL Credit Agreement; and

 

(j)                                    such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request.

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto on the Borrower’s or
Holding’s website on the Internet at the website address listed in Section 12.1;
or (ii) on which such documents are posted on Holdings’ behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the Officer’s
Compliance Certificates required by Section 8.2 to the Administrative Agent. 
Except for such Officer’s Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower and Holdings hereby acknowledge that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials to the Platform and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates or any of their respective securities) (each, a “Public
Lender”).  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders that contain material non-public information
and that (w) all such Borrower Materials, except those filed with the SEC, shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, and the Lenders to treat such Borrower
Materials as not containing any

 

75

--------------------------------------------------------------------------------


 

material non-public information (although it may be sensitive and proprietary)
with respect to Borrower or its Affiliates or any of their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 12.10); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”  Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC”.

 

SECTION 8.3                                             Notice of Litigation and
Other Matters.  Promptly (but in no event later than ten (10) days after any
Responsible Officer of any Credit Party obtains knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving any
Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses in each case that if adversely determined could reasonably
be expected to result in a Material Adverse Effect;

 

(c)                                  any notice of any violation received by any
Credit Party or any Subsidiary thereof from any Governmental Authority including
any notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

 

(d)                                 any labor controversy that has resulted in,
or threatens to result in, a strike or other work action against any Credit
Party or any Subsidiary thereof, which in any such case could reasonably be
expected to result in a Material Adverse Effect;

 

(e)                                  any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding or if any material portion of the Collateral is damaged or destroyed;

 

(f)                                   any attachment, judgment, lien, levy or
order exceeding $5,000,000 has been assessed against any Credit Party or any
Subsidiary thereof;

 

(g)                                  (i) all notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (ii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iii) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

 

76

--------------------------------------------------------------------------------


 

(h)              any material change in accounting policies or financial
reporting practices by any Credit Party or any Subsidiary thereof;

 

(i)                  any change in any Credit Party’s named executive officers
as required to be disclosed to the SEC;

 

(j)                 the discharge by any Credit Party of its present public
accounting firm or any withdrawal or resignation by such public accounting firm;

 

(k)                                 any collective bargaining agreement or other
labor contract to which a Credit Party becomes a party, or the application for
the certification of a collective bargaining agent; and

 

(l)                                     copies of all amendments, consent
letters, waivers or modifications under or with respect to any ABL Credit
Documents.

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 8.3(a) shall reasonably describe any and all provisions of
this Agreement and any other Loan Document that, to the knowledge of a
Responsible Officer of any Credit Party, have been breached.

 

SECTION 8.4                                             Preservation of
Corporate Existence and Related Matters.  Except as permitted by Section 9.4,
preserve and maintain its separate corporate existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.5                                             Maintenance of Property
and Licenses.

 

(a)                                 In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property, in each case except as such action or inaction could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Maintain, in full force and effect in all
material respects, each license, permit, certification, qualification, approval
or franchise issued by any Governmental Authority (each a “License”) required
for each of them to conduct their respective businesses as presently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.6                                             Insurance.  Maintain
insurance with financially sound and reputable insurance companies consistent
with past practice and as may be required by Applicable Law and as are required
by any Security Documents (including hazard and business interruption
insurance).  The Borrower shall use commercially reasonable efforts to cause,
unless otherwise agreed by the Administrative Agent, each provider of such
insurance to agree to (a) provide that

 

77

--------------------------------------------------------------------------------


 

no cancellation or material modification thereof shall be effective until at
least 30 days after receipt by the Administrative Agent of written notice
thereof (or until at least 10 days in the case of cancellation due to the
nonpayment of premiums), (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee.  On the Closing Date and
from time to time thereafter deliver to the Administrative Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.  Without limiting the foregoing, the Borrower shall and shall
cause each appropriate Credit Party to (i) maintain, if available, fully paid
flood hazard insurance on all owned real property that is located in a special
flood hazard area and that is subject to a Mortgage, if any, on such terms and
in such amounts as required by The National Flood Insurance Reform Act of 1994,
(ii) furnish to the Administrative Agent evidence of renewal (and payment of
renewal premiums therefor) of all such policies prior to or concurrently with
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.

 

SECTION 8.7                                             Accounting Methods and
Financial Records.  Maintain a system of accounting, and keep proper books,
records and accounts (which shall be true and complete in all material respects)
as may be required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance with the regulations of any
Governmental Authority having jurisdiction over it or any of its Properties.

 

SECTION 8.8                                             Payment of Taxes and
Other Obligations.  Except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, to pay and perform (a) all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its Property, (b) all obligations under the Closing Date Merger
Documents and (c) all other Indebtedness, obligations and liabilities in
accordance with customary trade practices; provided, that the Borrower or such
Subsidiary may contest any item described in clause (a) or (b) of this
Section in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP.

 

SECTION 8.9                                             Compliance with Laws and
Approvals.  Observe and remain in compliance with all Applicable Laws and
maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.10                                      Environmental Laws.  In
addition to and without limiting the generality of Section 8.9, (a) comply with
all applicable Environmental Laws and obtain and comply with and maintain any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions to
the extent required of any Credit Party or any Subsidiary under Environmental
Laws, and promptly comply with all lawful orders and directives imposed on any
Credit Party or any Subsidiary by any Governmental Authority regarding
Environmental Laws.

 

78

--------------------------------------------------------------------------------


 

SECTION 8.11                                      Compliance with ERISA.  In
addition to and without limiting the generality of Section 8.9, (a) except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) comply with applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code upon the Borrower and (iv) operate each
Employee Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Code and (b) furnish to the Administrative Agent upon
the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

 

SECTION 8.12                                      Visits and Inspections. 
Permit representatives of the Administrative Agent (and each Lender accompanying
the Administrative Agent), from time to time upon prior reasonable notice and at
such times during normal business hours, all at the expense of the Borrower, to
visit and inspect its properties; inspect, audit and make extracts from its
books, records and files, including management letters prepared by independent
accountants, to the extent consented to by such independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects (provided that the Borrower may, if it chooses, be present at
or participate in any such discussions); provided that excluding any such visits
and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than once during
any Fiscal Year; provided further that (i) upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at the expense of the Borrower as often as may be
reasonably necessary, at any time during normal business hours and without
advance notice and (ii) so long as no Event of Default has occurred and is
continuing, the Borrower shall only be responsible to pay the costs of one such
visit, inspection and examination of the Administrative Agent in any Fiscal
Year.

 

SECTION 8.13                                      Additional Subsidiaries.

 

(a)                                 Additional Domestic Subsidiaries.  Promptly
after the creation or acquisition of any Domestic Subsidiary (other than an
Excluded Subsidiary) or after any Excluded Subsidiary ceases to be an Excluded
Subsidiary (and, in any event, within thirty (30) days after such creation,
acquisition or a Responsible Officer of any Credit Party obtaining knowledge of
any such cessation, as such time period may be extended by the Administrative
Agent in its sole discretion) cause such Person to (i) become a Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each applicable Security Document or such other document
as the Administrative Agent shall deem appropriate for such purpose and comply
with the terms of each applicable Security Document, (iii) upon reasonable
request of the Administrative Agent, deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent

 

79

--------------------------------------------------------------------------------


 

such original certificated Equity Interests or other certificates and stock or
other transfer powers evidencing the Equity Interests of such Person, and
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Person.

 

(b)                                 Additional Foreign Subsidiaries.  Notify the
Administrative Agent promptly after any Person becomes a First Tier Foreign
Subsidiary, and at the request of the Administrative Agent, promptly thereafter
(and, in any event, within forty five (45) days after such request, as such time
period may be extended by the Administrative Agent in its sole discretion),
cause (i) the applicable Credit Party to deliver to the Administrative Agent a
Foreign Pledge Agreement pledging sixty-five percent (65%) of the total
outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) (or, in each case, such percentage as would not
result in adverse federal income tax consequences for Holdings) of any such new
First Tier Foreign Subsidiary and a consent thereto executed by such new First
Tier Foreign Subsidiary (including if applicable, original certificated Equity
Interests (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Equity Interests
of such new First Tier Foreign Subsidiary, together with an appropriate undated
stock or other transfer power for each certificate duly executed in blank by the
registered owner thereof), (ii) upon reasonable request of the Administrative
Agent, such Person to deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, and (iii) such Person to deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with regard to such Person.

 

(c)                                  Real Property Collateral; Collateral Access
Agreements.

 

(i)                                     (A) Promptly after the acquisition of
any owned real property that has a fair market value in excess of $1,000,000 by
any Credit Party that is not subject to the existing Security Documents (and, in
any event, within ten (10) days after such acquisition, as such time period may
be extended by the Administrative Agent in its sole discretion), notify the
Administrative Agent and (B) promptly thereafter (and in any event, within sixty
(60) days of such acquisition (as such time period may be extended by the
Administrative Agent, in its sole discretion), deliver such mortgages, deeds of
trust and title insurance policies in connection with granting and perfecting a
first priority Lien, other than Permitted Liens, on such real property in favor
of the Administrative Agent, for the benefit of the Secured Parties, all in form
and substance reasonably acceptable to the Administrative Agent.  The provisions
of this Section 8.13(c) shall not apply to any owned real property that
(x) becomes subject to a Sale and Leaseback transaction permitted by
Section 9.12, or (y) is subject to a commitment to become subject to a Sale and
Leaseback, in each case, within ninety (90) days of the acquisition thereof.

 

(ii)                                  No leasehold mortgages, landlord waivers,
estoppels or collateral access letters shall be required to be entered into
except, in the case of landlord waivers and collateral access letters, to the
extent available following the use of commercially reasonable efforts by the
applicable Credit Party with respect to (x) the headquarters of each Credit
Party and distribution centers, and (y) locations leased from MSW Promenade,
L.P., TX-SW #1, LP, Ambassador Way Associates, LP and Bluecap, Ltd.

 

80

--------------------------------------------------------------------------------


 

(d)                                 Merger Subsidiaries.  Notwithstanding the
foregoing, to the extent any new Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 8.13(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 8.13(a) or (b), as applicable, within thirty (30) days after the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).

 

(e)                                  Exclusions.  The provisions of this
Section 8.13 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

 

SECTION 8.14                                      Use of Proceeds.

 

(a)                                 The Borrower shall use the proceeds of the
Extensions of Credit (i) to refinance certain existing indebtedness of the
Borrower and its Subsidiaries and Sheplers, including, to cash-collateralize
existing letters of credit on the Closing Date, (ii) to finance a portion of the
Closing Date Merger on the Closing Date, (iii) for the payment of fees, costs,
premiums and expenses associated with the closing of the Transactions occurring
on the Closing Date (including, without limitation, amounts required pursuant to
the Fee Letter), (iv) to finance working capital, capital expenditures,
Permitted Acquisitions and other general corporate purposes of the Borrower and
its Subsidiaries and (v) for other purposes not prohibited by this Agreement.

 

(b)                                 The Borrower shall use the proceeds of any
Incremental Term Loan as permitted pursuant to Section 5.13, as applicable.

 

(c)                                  The Borrower shall use the proceeds of any
Refinancing Indebtedness to prepay all Term Loans then outstanding (including
all accrued interest, fees and premiums (if any)).

 

(d)                                 The Borrower will not request any Extension
of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Extension of Credit (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

SECTION 8.15                                      Compliance with
Anti-Corruption Laws and Sanctions.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by Holdings, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

81

--------------------------------------------------------------------------------


 

SECTION 8.16                                      Reserved.

 

SECTION 8.17                                      Further Assurances.  Subject
to the exceptions and limitations set forth herein or in any other Loan
Document, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), required
under any Applicable Law or which the Administrative Agent or the Required
Lenders may reasonable request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties.

 

SECTION 8.18                                      Post-Closing Matters.  Execute
and deliver the documents and complete the tasks set forth on Schedule 8.18, in
each case within the time limits specified on such schedule.

 

SECTION 8.19                                      Rating Agencies.  Within 120
days after the Closing Date, the Borrower shall obtain and at all times
thereafter maintain (a) a private corporate credit rating (but not any
particular rating) from S&P and a private corporate family rating (but not any
particular rating) from Moody’s, in each case in respect of the Borrower and
(b) a private rating (but not any particular rating) in respect of the Loans
from each of S&P and Moody’s.  Notwithstanding the foregoing, if S&P and Moody’s
are not providing ratings to the Borrower and such failure to provide ratings is
not due to any action or inaction of the Borrower, Borrower shall obtain and
maintain ratings in accordance with this provision with a ratings agency
acceptable to the Administrative Agent in its reasonable discretion.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification and cost
reimbursement obligations not then due) have been paid and satisfied in full in
cash and the Commitments, if any, terminated, the Credit Parties will not, and
will not permit any of their respective Subsidiaries to:

 

SECTION 9.1                                             Indebtedness.  Create,
incur, assume or suffer to exist any Indebtedness except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness owing under Hedge Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes;

 

(c)                                  Indebtedness (not otherwise permitted by
this Section 9.1) existing on the Closing Date and listed on Schedule 9.1, and
any refinancings, refundings, renewals or extensions

 

82

--------------------------------------------------------------------------------


 

thereof; provided that (i) the principal amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of any Subordinated Indebtedness shall be (A) on subordination terms (taken as a
whole) at least as favorable to the Lenders, (B) no more restrictive (taken as a
whole) on Holdings and its Subsidiaries than the Subordinated Indebtedness being
refinanced, refunded, renewed or extended and (C) in an amount not less than the
amount outstanding at the time of such refinancing, refunding, renewal or
extension;

 

(d)                                 (i) Capital Lease Obligations (other than
described in (ii) below) and Indebtedness (other than as referred to in
Section 9.1(r)(ii))evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition, purchase, construction,
improvement or remodel of a fixed or capital asset of the Borrower or its
Subsidiaries to the extent that the aggregate amount of such Indebtedness does
not exceed the Threshold Amount at any time outstanding, and (ii) Indebtedness
in respect of Capitalized Lease Obligations that are in the nature of Sale and
Leaseback Transactions, to the extent permitted by Section 9.12;

 

(e)                                  Indebtedness of a Person existing at the
time such Person became a Subsidiary or assets were acquired from such Person in
connection with an Investment permitted pursuant to Section 9.3, to the extent
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (ii) neither Holdings nor any Subsidiary thereof (other than such Person
or any other Person that such Person merges with or that acquires the assets of
such Person) shall have any liability or other obligation with respect to such
Indebtedness and (iii) the aggregate outstanding principal amount of such
Indebtedness does not exceed $10,000,000 at any time outstanding;

 

(f)                                   Guarantees with respect to Indebtedness of
any Credit Party permitted pursuant to subsections (a) through (e), (i), (j),
(k) (to the extent permitted by Section 9.3(a)(v)), (l), (m), (o), (r), (s),
(v), (w) and (x) of this Section; provided, solely with respect to subsection
(x) of this Section, so long as any Liens securing the Guarantee of the ABL
Obligations are subject to the Intercreditor Agreement;

 

(g)                                  intercompany Indebtedness:

 

(i)                                     owed by any Credit Party (other than
Holdings) to another Credit Party;

 

(ii)                                  owed by any Credit Party (other than
Holdings) to any Non-Guarantor Subsidiary (provided that such Indebtedness shall
be unsecured and subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent) in an aggregate amount, when added to
the aggregate amount of Investments permitted pursuant to Section 9.3(a)(v) (but
without duplication), not to exceed $7,500,000 outstanding at any one time;

 

83

--------------------------------------------------------------------------------


 

(iii)                               owed by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary; and

 

(iv)                              owed by any Non-Guarantor Subsidiary to any
Credit Party to the extent permitted pursuant to Section 9.3(a)(vi);

 

(h)                                 Indebtedness arising from the endorsement of
instrument for deposit or honoring by a bank or other financial institution of a
check, draft or other similar instrument drawn against insufficient funds in the
ordinary course of business;

 

(i)                                     Subordinated Indebtedness (other than
Seller Debt, intercompany Subordinated Indebtedness and other Subordinated
Indebtedness permitted pursuant to this Section 9.1) of Holdings and its
Subsidiaries in an aggregate amount not to exceed $10,000,000 outstanding at any
one time; provided, that in the case of each incurrence of such Subordinated
Indebtedness (other than Seller Debt, intercompany Subordinated Indebtedness and
other Subordinated Indebtedness permitted pursuant to this Section 9.1), (i) no
Event of Default shall have occurred and be continuing or would be caused by the
incurrence of such Subordinated Indebtedness and (ii) the Administrative Agent
shall have received an appropriately completed Officer’s Compliance Certificate
that evidences that on a Pro Forma Basis after giving effect to the incurrence
of any such Subordinated Indebtedness the Borrower would be in compliance with
the financial covenants set forth in Section 9.13 for the most recently
completed four Fiscal Quarter period with respect to which the Administrative
Agent has received financial statements from the Borrower pursuant to
Section 8.1 (assuming for such purpose that the maximum Consolidated Total Net
Leverage Ratio as of any date occurring prior to September 30, 2015 is
5.25:1.00); provided, further that the maturity of such Subordinated
Indebtedness shall be no earlier than a date that is six months after the Latest
Maturity Date and such Subordinated Indebtedness shall have no principal
payments prior to a date that is six months after the Latest Maturity Date;

 

(j)                                    Indebtedness arising from Borrower or any
Subsidiary becoming an account party in respect of letters of credit issued in
the ordinary course of business, or under performance bonds, surety bonds,
release, appeal and similar bonds, statutory obligations or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing;

 

(k)                                 Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding;

 

(l)                                     Refinancing Indebtedness;

 

(m)                             Indebtedness consisting of promissory notes
issued to current or former officers, directors and employees (or their
respective family members, estates or trusts or other entities for the benefit
of any of the foregoing) of Holdings or its Subsidiaries to purchase or redeem
Equity Interests or options of Holdings permitted pursuant to
Section 9.6(d)(iii); provided that the aggregate principal amount of all such
Indebtedness shall not exceed $1,000,000 at any time outstanding;

 

84

--------------------------------------------------------------------------------


 

(n)                                 Indebtedness owing to any insurance company
in connection with the financing of any insurance premiums permitted by such
insurance company in the ordinary course of business;

 

(o)                                 Indebtedness consisting of incentive,
non-compete, consulting, deferred compensation or other similar arrangements to
employees of any Credit Party incurred in the ordinary course of business;

 

(p)                                 Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies, and liabilities under employee benefit plan, including pension plans,
not overdue by more than 90 days or which are being contested in good faith and
by appropriate proceedings diligently conducted if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; and

 

(q)                                 Indebtedness incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or cash
management services, in each case, incurred in the ordinary course of business;

 

(r)                                    unsecured Indebtedness constituting
(i) the obligation to make customary purchase price adjustments for working
capital and indemnities in connection with Permitted Acquisitions, (ii) any
earn-out or other similar deferred purchase price payment obligation (other than
Seller Debt), in connection with Permitted Acquisitions; provided that the
maximum aggregate amount payable with respect to this clause (ii) does not
exceed $5,000,000 in the aggregate at any time outstanding (assuming the
remaining maximum performance standards related thereto are satisfied) and
(iii) Seller Debt; provided that (w) all such Seller Debt shall constitute
Subordinated Indebtedness, (x) the maturity of such Seller Debt shall be no
earlier than a date that is six months after the Latest Maturity Date, (y) such
Seller Debt shall have no principal payments prior to a date that is six months
after the Latest Maturity Date and (z) the aggregate principal amount of all
Indebtedness outstanding under this clause (iii) does not exceed $10,000,000 in
the aggregate at any time outstanding;

 

(s)                                   without duplication of any other
Indebtedness, accretion or amortization of original issue discount and non-cash
interest with respect to Indebtedness permitted hereunder;

 

(t)                                    Indebtedness in respect of netting
services and overdraft protections in connection with deposit accounts, in each
case in the ordinary course of business;

 

(u)                                 Indebtedness in respect of an Investment
permitted under Section 9.2(a)(ii);

 

(v)                                 Indebtedness of any Credit Party or any
Subsidiary thereof not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;

 

(w)                               unsecured Indebtedness of any Credit Party or
any Subsidiary thereof not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $10,000,000 outstanding at any one time; and

 

85

--------------------------------------------------------------------------------


 

(x)                                 Indebtedness consisting of ABL Obligations
(provided that in no event shall the Maximum ABL Principal Amount (as defined in
the Intercreditor Agreement) exceed the amount permitted under the Intercreditor
Agreement) and any refinancings, refundings, renewals or extensions of such ABL
Obligations; provided that (i) the principal amount of such ABL Obligations is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and all accrued and unpaid interest thereunder, but in any event, the
principal amount thereof shall not exceed the Maximum ABL Principal Amount,
(ii) the final maturity date and weighted average life of such refinancing,
refunding, renewal or extension shall not be prior to or shorter than that
applicable to the ABL Obligations prior to such refinancing, refunding, renewal
or extension and (iii) any refinancing, refunding, renewal or extension of the
ABL Obligations shall (A) be on the subordination and/or intercreditor terms no
less favorable to the Administrative Agent and the Lenders as those set forth in
the Intercreditor Agreement, (B) be on the same terms as the ABL Obligations
being refinanced, refunded, renewed or extended, (C) subject to clause
(A) above, be secured by the same collateral as the existing ABL Obligations
(except to the extent that less security is granted to holders of the refinanced
ABL Obligations), and (D) contain material terms (other than interest rate,
fees, prepayment or redemption premiums and optional prepayment or redemption
periods) and related security or guarantees (including covenants, events of
default, remedies and acceleration rights) as are, taken as a whole, not
materially more favorable to the lenders refinancing the ABL Obligations than
the terms, taken as a whole, under the existing ABL Credit Documents (except for
covenants and other provisions applicable only to the period after the Latest
Maturity Date).

 

SECTION 9.2                                             Liens.  Create, incur,
assume or suffer to exist, any Lien on or with respect to any of its Property,
whether now owned or hereafter acquired, except:

 

(a)                                 Liens created pursuant to the Loan Documents
(including Liens securing the obligations under the Hedge Agreements);

 

(b)                                 Liens not otherwise permitted by this
Section 9.2 and in existence on the Closing Date and described on Schedule 9.2,
and the replacement, renewal or extension thereof (including Liens incurred,
assumed or suffered to exist in connection with any refinancing, refunding,
renewal or extension of Indebtedness pursuant to Section 9.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 9.2)); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

 

(c)                                  Liens for taxes, assessments and other
governmental charges or levies (i) not yet delinquent or (ii) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;

 

(d)                                 Liens (i) for the claims of materialmen,
mechanics, carriers, warehousemen, processors or landlords, which are not
overdue for a period of more than ninety (90) days, or if more than ninety (90)
days overdue and such Liens are being contested in good faith and by

 

86

--------------------------------------------------------------------------------


 

appropriate proceedings if (A) adequate reserves are maintained to the extent
required by GAAP or (B) no action has been taken to enforce such Liens or any
such action has been stayed, (ii) granted to each of MSW Promenade, L.P., TX-SW
#1, LP, Ambassador Way Associates, LP and Bluecap, Ltd. pursuant to the leases
entered with such Persons by a Credit Party, as such leases exist on the Closing
Date with such adjustments and modifications thereto as are permitted under this
Agreement;

 

(e)                                  deposits or pledges of cash or Cash
Equivalents made in the ordinary course of business in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance and other types of social security or similar legislation, or to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(f)                                   encumbrances in the nature of zoning
restrictions, covenants, conditions, easements and rights or restrictions of
record on the use of real property, minor defects or other irregularities of
title, and other similar encumbrances incurred in the ordinary course of
business, which do not, in any case, detract from the value of such property or
interfere in any material respect with the ordinary conduct of the business of
any Credit Party;

 

(g)                                  Liens arising from (i) the filing of
precautionary UCC financing statements in respect of leases of goods or in
respect of trade show or special event consignment arrangements, in each case,
to the extent that such Liens attach only to such leased property or consigned
goods, and (ii) non-consensual filings of any financing statement under the UCC
or any comparable law;

 

(h)                                 Liens securing Indebtedness permitted under
Section 9.1(d); provided that (i) such Liens do not at any time encumber any
property other than the Property financed by such Indebtedness or the proceeds
thereof and (ii) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable);

 

(i)                                     (i) Liens securing judgments, writs,
orders or decrees for the payment of money not constituting an Event of Default
under Section 10.1(l) or securing appeal or other surety bonds relating to such
judgments, and (ii) Liens arising out of judgments, writs, orders or awards not
resulting in an Event of Default;

 

(j)                                    (i) Liens on tangible property or
tangible assets (and proceeds thereof) (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the Borrower or any of its Subsidiaries existing at the
time such tangible property or tangible assets are purchased or otherwise
acquired by the Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Permitted Acquisition, purchase or other
acquisition, (B) such Liens are applicable only to specific Property, (C) such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other Property of Holdings or any of its Subsidiaries and (E) the Indebtedness
secured by such Liens is permitted under Section 9.1(e) of this Agreement);

 

87

--------------------------------------------------------------------------------


 

(k)                                 Liens on Collateral securing obligations in
respect of Refinancing Indebtedness; provided that, if such Liens secure
Refinancing Notes, such Liens shall be pari passu with or junior to the Lien
securing the Obligations and shall be subject to customary intercreditor and/or
subordination agreements, as applicable, agreed to by the holders thereof (or a
duly authorized agent on their behalf) and reasonably satisfactory to the
Administrative Agent and the Borrower;

 

(l)                                     (i) Liens of a collecting bank arising
in the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction and (ii) Liens of any depositary
bank in connection with statutory, common law and contractual rights of set-off
and recoupment with respect to any deposit account of the Borrower or any
Subsidiary thereof;

 

(m)                             (i) contractual or statutory Liens of landlords
to the extent relating to the property and assets relating to any lease
agreements with such landlord, and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract;

 

(n)                                 any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business and covering
only the assets so licensed;

 

(o)                                 non-exclusive licenses of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business;

 

(p)                                 Liens held by creditors of consignees of
inventory of the Borrower and its Subsidiaries in connection with Permitted
Consignment Sales by Borrower;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of custom duties in
connection with the importation of goods in the ordinary course of business so
long as such Liens attach only to the imported good;

 

(r)                                    good faith pledges or deposits (not
otherwise covered in clause (e) above) made in the ordinary course of business
to secure new construction of business locations of the Borrower and its
Subsidiaries;

 

(s)                                   Liens on any cash earnest money deposits
made by Borrower or any of its Subsidiaries in connection with any letter of
intent or purchase agreement with respect to a Permitted Acquisition or
disposition (which for the avoidance of doubt may include any proposed merger,
asset or stock purchase agreement);

 

(t)                                    Liens granted by Borrower or any of its
Subsidiaries in favor of a Credit Party in respect of Indebtedness owed by
Borrower or any of its Subsidiaries to such Credit Party; provided that such
Indebtedness is (i) evidenced by an intercompany note and (ii) pledged by such
Credit Party as Collateral and delivered to the Administrative Agent pursuant to
the Collateral Documents;

 

88

--------------------------------------------------------------------------------


 

(u)                                 Liens on property rented to, or leased by,
the Credit Parties or their Subsidiaries pursuant to a Sale and Leaseback
Transaction; provided that (i) such Sale and Leaseback Transaction is permitted
by Section 9.12, (ii) such Liens do not encumber any other property of the
Credit Parties or any of their Subsidiaries, and (iii) such Liens secure only
the Attributable Indebtedness incurred in connection with such Sale and
Leaseback Transaction;

 

(v)                                 Liens on the assets of any Foreign
Subsidiary securing Indebtedness described in Section 9.1(k);

 

(w)                               Liens arising by operation of law under
Article 2 of the UCC in favor of a reclaiming seller of goods or buyer of goods;

 

(x)                                 Liens on securities which are the subject of
repurchase agreements incurred in the ordinary course of business in connection
with an investment in a Cash Equivalent;

 

(y)                                 Liens on unearned insurance premiums
financed by Indebtedness contemplated by Section 9.1(n);

 

(z)                                  Liens in the nature of the right of setoff
in favor of counterparties to contractual agreements with the Credit Parties in
the ordinary course of business;

 

(aa)                          Liens securing the ABL Obligations to the extent
such Liens are not prohibited by the terms of the Intercreditor Agreement; and

 

(bb)                          Liens not otherwise permitted hereunder on assets
other than the Collateral securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

 

SECTION 9.3                                             Investments.  Purchase,
own, invest in or otherwise acquire (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:

 

(a)                                 (i)                                    
Investments existing on the Closing Date in Subsidiaries existing on the Closing
Date;

 

(ii)                                  Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 9.3;

 

(iii)                               Investments made after the Closing Date by
any Credit Party in any other Credit Party (other than Holdings);

 

(iv)                              Investments made after the Closing Date by any
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;

 

89

--------------------------------------------------------------------------------


 

(v)                                 Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any Credit Party in an aggregate amount, when
added to the aggregate amount of Indebtedness permitted pursuant to
Section 9.1(g)(ii) (but without duplication), not to exceed $7,500,000
outstanding at any one time; provided that, to the extent such Investment
constitutes Indebtedness of such Credit Party, such Indebtedness shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent;

 

(vi)                              Other than as set forth in clause
(vii) below, Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed $2,000,000 (provided that any Investments in the form of loans or
advances made by any Credit Party to any Non-Guarantor Subsidiary pursuant to
this clause (vi) shall be evidenced by a demand note in form and substance
reasonably satisfactory to the Administrative Agent and shall be pledged and
delivered to the Administrative Agent pursuant to the Security Documents); and

 

(vii)                           Investments made after the Closing Date by the
Borrower in RCC Western Stores, Inc. and Baskins Acquisition Holdings, LLC in an
amount sufficient to permit each such Subsidiary to pay (x) certain rent
expenses with respect to leases as in effect on the Closing Date (and any
amendments, modifications, extensions, or replacements thereof) and
(y) operating and overhead expenses (including, without limitation, utilities
and salary) in the ordinary course of business and fees and expenses of
attorneys, accountants and appraisers;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments by the Borrower or any of its
Subsidiaries consisting of Capital Expenditures;

 

(d)                                 deposits made in the ordinary course of
business to secure the performance of leases or other obligations as permitted
by Section 9.2;

 

(e)                                  Hedge Agreements permitted pursuant to
Section 9.1(b);

 

(f)                                   purchases of assets in the ordinary course
of business;

 

(g)                                  Investments by the Borrower or any
Subsidiary thereof in the form of Permitted Acquisitions;

 

(h)                                 Investments in the form of loans and
advances to officers, directors and employees in the ordinary course of business
in an aggregate amount not to exceed at any time outstanding $1,000,000
(determined without regard to any write-downs or write-offs of such loans or
advances);

 

(i)                                     Investments permitted pursuant to
Section 9.6;

 

(j)                                    Guarantees permitted pursuant to
Section 9.1;

 

90

--------------------------------------------------------------------------------


 

(k)                                 Investments in joint ventures; in an
aggregate amount not to exceed $5,000,000 at any time outstanding; provided,
that, as of the date of any such Investment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing;

 

(l)                                     Holdings or any of its Subsidiaries may
(i) acquire and hold accounts receivables owning to any of them if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary terms, (ii) endorse negotiable instruments held for
collection in the ordinary course of business, or (iii) make lease, utility and
other similar deposits in the ordinary course of business;

 

(m)                             Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors;

 

(n)                                 Investments made by Borrower or any
Subsidiary thereof as a result of consideration received in connection with an
Asset Sale made in compliance with Sections 9.5;

 

(o)                                 Investments of any Person that becomes a
Subsidiary on or after the Closing Date existing on the date such Person becomes
a Subsidiary; provided that (i) such Investments exist at the time such person
is acquired, (ii) such Investments are not made in anticipation or contemplation
of such Person becoming a Subsidiary, and (iii) such Investments are not
directly or indirectly recourse to any of Holdings or any of its Subsidiaries or
any of their respective assets, other than to the person that becomes a
Subsidiary;

 

(p)                                 Payroll, travel and similar employee
advances of Holdings and its Subsidiaries to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of Holdings and
its Subsidiaries for accounting purposes and that are made in the ordinary
course of business;

 

(q)                                 Endorsements of negotiable instruments and
documents in the ordinary course of business;

 

(r)                                    Creation of (but not any Investment of
cash or other property in) any Subsidiary of Borrower; provided that Credit
Parties shall comply with Section 8.13 in connection therewith; and

 

(s)                                   Investments not otherwise permitted
pursuant to this Section in an aggregate amount not to exceed $10,000,000 at any
time outstanding, plus, to the extent all of the applicable Available Amount
Conditions are satisfied or waived by Required Lenders, an amount equal to the
Available Amount then in effect.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount received in respect of such Investment upon the sale, collection or
return of capital or Repayment of Indebtedness on account of such Indebtedness
(not to exceed the original amount invested).

 

91

--------------------------------------------------------------------------------


 

SECTION 9.4                                             Fundamental Changes. 
Merge, consolidate or enter into any similar combination with, or enter into any
Asset Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:

 

(a)                                 (i) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or
(ii) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving entity or simultaneously with
such transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 8.13 in connection
therewith);

 

(b)                                 (i) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(c)                                  any Subsidiary of Holdings (other than the
Borrower) may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to the Borrower or any other
Credit Party; provided that, with respect to any such disposition by any
Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;

 

(d)                                 (i) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

 

(e)                                  any Wholly-Owned Subsidiary of the Borrower
may merge with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with any acquisition permitted hereunder (including any
Permitted Acquisition permitted pursuant to Section 9.3(g)); provided that
(i) in the case of any merger involving a Wholly-Owned Subsidiary that is a
Domestic Subsidiary, (x) a Subsidiary Guarantor shall be the continuing or
surviving entity or (y) simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 8.13 in connection therewith and (ii) in the case of any
merger involving a Wholly-Owned Subsidiary that is a Pledged Foreign Subsidiary,
(x) the Pledged Foreign Subsidiary shall be the continuing or surviving entity
or (y) simultaneously with such transaction, the continuing or surviving entity
shall become a Pledged Foreign Subsidiary and the Borrower shall comply with
Section 8.13 in connection therewith;

 

(f)                                   any Person may merge into the Borrower or
any of the Borrower’s Wholly-Owned Subsidiaries in connection with a Permitted
Acquisition permitted pursuant to Section 9.3(g); provided that in the case of a
merger involving Holdings, the Borrower, a Subsidiary Guarantor or a Pledged
Foreign Subsidiary, the continuing or surviving Person shall be Holdings, the
Borrower, such Subsidiary Guarantor or such Pledged Foreign Subsidiary;

 

92

--------------------------------------------------------------------------------


 

(g)                                  convert into any other organizational form
(subject to complying with any notification requirements under the Collateral
Agreement); and

 

(h)                                 make Asset Dispositions permitted pursuant
to Section 9.5.

 

SECTION 9.5                                             Asset Dispositions. 
Make any Asset Disposition except:

 

(a)                                 the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

 

(b)                                 non-exclusive licenses and sublicenses of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries;

 

(c)                                  leases, subleases, licenses or sublicenses
of real or personal property granted by the Borrower or any of its Subsidiaries
to others in the ordinary course of business to the extent not prohibited by the
Loan Documents;

 

(d)                                 Asset Dispositions in connection with
Insurance and Condemnation Events;

 

(e)                                  Asset Dispositions in connection with
transactions expressly permitted by Section 9.4;

 

(f)                                   Dispositions of assets in connection with
Sale and Leaseback Transactions (i) in respect of properties owned by any Credit
Party as of the Closing Date in an aggregate amount not to exceed $10,000,000 in
any Fiscal Year and $20,000,000 during the term of this Agreement, and (ii) in
respect of other properties in an unlimited amount; provided that after giving
effect to such Disposition of assets in connection with any Sale and Leaseback
Transaction, the Credit Parties shall be in Pro Forma Compliance with the
financial covenant set forth in Section 9.13 (assuming for such purpose that the
maximum Consolidated Total Net Leverage Ratio as of any date occurring prior to
September 30, 2015 is 5.25:1.00);

 

(g)                                  Asset Dispositions not otherwise permitted
pursuant to this Section; provided that (i) at the time of such Asset
Disposition, no Default or Event of Default shall exist or would result from
such Asset Disposition, (ii) such Asset Disposition is made for fair market
value and the consideration received shall be no less than 75% in cash or Cash
Equivalents, and (iii) the aggregate fair market value of all property disposed
of in reliance on this clause (g) shall not exceed $15,000,000 in any Fiscal
Year; and

 

(h)                                 bulk sales or other dispositions of the
Inventory of Borrower or any of its Subsidiaries not in the ordinary course of
business at a Store that is then being closed or sold in accordance with this
Agreement, provided, that, (i) such sale or other disposition is in an arm’s
length transaction with a Person that is not an Affiliate, (ii) such Stores that
are sold or closed shall not exceed (A) in any Fiscal Year of Holdings and its
Subsidiaries, ten percent (10%) of the number of the Stores of Borrower and its
Subsidiaries as of the beginning of such Fiscal Year

 

93

--------------------------------------------------------------------------------


 

(net of new Store openings) and (B) in the aggregate from and after the Closing
Date, ten percent (10%) of the number of the Stores of Borrower and its
Subsidiaries as of the Closing Date (net of new Store openings), (iii) all such
sales or other dispositions shall be pursuant to liquidation agreements with,
and conducted by, professional liquidators reasonably acceptable to the ABL
Agent and (iv) all Net Cash Proceeds in respect of ABL Priority Collateral
received in connection therewith are applied to the ABL Obligations if then
required in accordance with Section 2.4 of the ABL Credit Agreement or during a
Cash Dominion Event (as defined in the ABL Credit Agreement).

 

SECTION 9.6                                             Restricted Payments. 
Declare or pay any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Equity
Interests of any Credit Party or any Subsidiary thereof (all of the foregoing,
the “Restricted Payments”); provided that:

 

(a)                                 to the extent not resulting in a Change in
Control, Holdings, the Borrower or any of its Subsidiaries may pay dividends or
distributions in shares or other Equity Interests, as applicable, of its own
Qualified Equity Interests;

 

(b)                                 any Subsidiary of the Borrower may pay cash
dividends or distributions to the Borrower or any Subsidiary Guarantor;

 

(c)                                  (i) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary (and, if applicable, to other holders
of its outstanding Equity Interests on a ratable basis) and (ii) any
Non-Guarantor Subsidiary that is a Foreign Subsidiary may make Restricted
Payments to any other Non-Guarantor Subsidiary (and, if applicable, to other
holders of its outstanding Equity Interests on a ratable basis); and

 

(d)                                 the Borrower may declare and make (and each
Subsidiary of the Borrower may declare and make to enable the Borrower to do the
same) Restricted Payments to Holdings, so that Holdings may, and Holdings shall
be permitted to:

 

(i)                                     pay any Taxes which are due and payable
by (A) Holdings on a standalone basis, or (B) the consolidated, combined,
affiliated, unitary or other group of which Holdings is the common parent;

 

(ii)                                  pay corporate operating (including,
without limitation, directors fees and expenses) and overhead expenses
(including, without limitation, rent, utilities and salary) in the ordinary
course of business and fees and expenses of attorneys, accountants, appraisers
and the like;

 

(iii)                               redeem, retire or otherwise acquire shares
of its Equity Interests or options or other equity or phantom equity in respect
of its Equity Interests from present or former officers, employees, directors or
consultants (or their family members or trusts or other entities for the benefit
of any of the foregoing) (A) to the extent that such purchase is made with the
Net Cash Proceeds of any offering of equity securities of or capital
contributions to Holdings, (B) to the extent that such purchase is made solely
in the form

 

94

--------------------------------------------------------------------------------


 

of forgiveness of Indebtedness that was incurred in connection with the purchase
of such Equity Interests of such Person, or (C) otherwise in an aggregate amount
not to exceed $5,000,000 over the term of this Agreement;

 

(iv)                              so long as no Default or Event of Default has
occurred and is continuing, make, directly or indirectly, non-cash repurchases
of Equity Interests deemed to occur in connection with the exercise of stock
options by directors, officers and management, including, without limitation,
deemed redemptions arising as a result of the payment of withholdings taxes;
provided that such Equity Interests represent a portion of the consideration
delivered in connection with the payment of the exercise price of such options;
and

 

(v)                                 make other Restricted Payments in an
aggregate amount not to exceed $10,000,000 during the term of this Agreement,
plus, to the extent all of the applicable Available Amount Conditions are
satisfied or waived by Required Lenders, an amount equal to the Available Amount
then in effect, so long as, in each case, as all the following conditions are
met as of the date of such Restricted Payment:  (A) no Default or Event of
Default has occurred and is continuing; (B) such Restricted Payment does not and
will not result in a violation of Regulation U of the Board of Governors of the
Federal Reserve System; and (C) the actions of Holdings and its Subsidiaries in
connection with any such Restricted Payment and any and all transactions entered
into or consummated by Holdings or its Subsidiaries in connection with such
Restricted Payment (including, as applicable, the repurchase of Equity Interests
of Holdings (or its direct or indirect parent)) will be and have been
consummated in accordance with Applicable Law (including the General Corporation
Law of the State of Delaware and federal securities laws); provided that any
Restricted Payment made by Holdings when the Consolidated Total Net Leverage
Ratio (after giving effect to any Extension of Credit in connection with such
Restricted Payment) is less than 3.00:1.00 on a Pro Forma Basis shall not apply
towards the $10,000,000 limitation in this clause (v);

 

(e)                                  Holdings or any of its Subsidiaries may
redeem, repurchase or otherwise acquire Equity Interests of any Subsidiary that
is not a Wholly-Owned Subsidiary from any holder of Equity Interests in such
Subsidiary, so long as, after giving effect thereto, no Default or Event of
Default has occurred and is continuing and provided that the aggregate amount of
such redemptions, repurchases or other acquisitions shall not exceed $500,000 in
any 12 consecutive month period; and

 

(f)                                   so long as no Default or Event of Default
has occurred and is continuing, Holdings may make Restricted Payments not
exceeding $2,500,000 in any fiscal year pursuant to and in accordance with stock
option plans or other equity based benefit plans approved by Holdings’ board of
directors (or equivalent governing body).

 

SECTION 9.7                                             Transactions with
Affiliates.  Directly or indirectly enter into any transaction, including any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with (a) any officer,
director, holder of any Equity Interests in, or other Affiliate of, Holdings,
the Borrower or any of its Subsidiaries, or (b) any Affiliate of any such
officer, director or holder, other than:

 

95

--------------------------------------------------------------------------------


 

(i)                                     transactions expressly permitted by
Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.13;

 

(ii)                                  transactions existing on the Closing Date
and described on Schedule 9.7;

 

(iii)                               transactions among Credit Parties;

 

(iv)                              other transactions in the ordinary course of
business on terms as favorable as would be obtained by it on a comparable
arm’s-length transaction with an independent, unrelated third party as
determined in good faith by the board of directors (or equivalent governing
body) of Holdings;

 

(v)                                 employment and severance arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective officers and employees in the ordinary course of business;

 

(vi)                              payment of customary fees and reasonable out
of pocket costs to, and indemnities for the benefit of, directors, officers and
employees of Holdings, the Borrower and its Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries; and

 

(vii)                           stock option, stock incentive, equity, bonus and
other compensation plans of the Credit Parties and their Subsidiaries and the
issuance of shares thereunder.

 

SECTION 9.8                                             Accounting Changes;
Organizational Documents.

 

(a)                                 Change its Fiscal Year end, or make (without
the consent of the Administrative Agent) any material change in its accounting
treatment and reporting practices except as required by GAAP.

 

(b)                                 Amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
materially adverse to the interests of the Lenders.

 

SECTION 9.9                                             Payments and
Modifications of Certain Documentation; Prepayments of Indebtedness.

 

(a)                                 Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any (i) Subordinated Indebtedness in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder, (ii) of the Closing Date Merger Documents if such
amendment, modification, waiver, consent or supplement is materially adverse to
the Lenders or the Arranger (without the prior written consent (such consent not
to be unreasonably delayed or withheld) of the Administrative Agent), it being
understood and agreed that (x) any change to the definition of “Material Adverse
Effect” contained in the Closing Date Merger Agreement shall be deemed to be
materially adverse to the Arranger and the Lenders, (y) working capital
adjustments contained in the Closing Date Merger Agreement shall not be deemed
to be materially adverse to the Lenders and (z) any change in the third party
beneficiary rights

 

96

--------------------------------------------------------------------------------


 

applicable to the Arranger and the Lenders or the governing law shall be deemed
to be materially adverse to the interests of the Lenders unless approved by the
Administrative Agent or (iii) ABL Credit Document in any manner prohibited by
the Intercreditor Agreement.

 

(b)                                 Cancel, forgive, make any payment or
prepayment on, or redeem or acquire for value (including (x) by way of
depositing with any trustee with respect thereto money or securities before due
for the purpose of paying when due and (y) at the maturity thereof) any
Subordinated Indebtedness, except:

 

(i)                                     refinancings, refundings, renewals,
extensions or exchange of any Subordinated Indebtedness permitted by
Section 9.1(c), (g)(ii), (i) or (m), and by any subordination provisions
applicable thereto;

 

(ii)                                  payments and prepayments of any
Subordinated Indebtedness made solely with the proceeds of Qualified Equity
Interests;

 

(iii)                               the payment of interest, expenses and
indemnities in respect of Subordinated Indebtedness incurred under
Section 9.1(c), (g)(ii), (i) or (m) (other than any such payments prohibited by
any subordination provisions applicable thereto);

 

(iv)                              the payment of any Subordinated Indebtedness
in accordance with the subordination terms thereof; and

 

(v)                                 other payments in an aggregate amount not to
exceed the Available Amount then in effect, so long, in each case, as all the
following conditions are met as of the date of such payment:  (A) all of the
applicable Available Amount Conditions are satisfied or waived by Required
Lenders and (B) after giving effect to any payment made by Holdings or its
Subsidiaries the Consolidated Total Net Leverage Ratio (after giving effect to
any Extension of Credit in connection with such payment) does not exceed
3.00:1.00 on a Pro Forma Basis;

 

(c)                                  Prepay, redeem, purchase, defease or
otherwise satisfy or obligate itself to do so prior to the scheduled maturity
thereof in any manner (including by the exercise of any right of setoff), or
make any payment in violation of any subordination, standstill or collateral
sharing terms of or governing any Indebtedness incurred pursuant to
Section 9.1(e) or (l).

 

(d)                                 Make, directly or indirectly (i) any
payment, prepayment or other distribution (whether in cash, securities or other
property) in respect of any ABL Loan Obligations, including any sinking fund or
similar deposit on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any ABL Obligations, in violation of
the Intercreditor Agreement or (ii) any voluntary prepayments of the ABL
Obligations with the proceeds of Term Priority Collateral except to the extent
otherwise permitted under this Agreement.

 

SECTION 9.10                                      No Further Negative Pledges;
Restrictive Agreements.

 

(a)                                 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon the Collateral, whether now owned or

 

97

--------------------------------------------------------------------------------


 

hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation, except (i) pursuant to this
Agreement, the other Loan Documents or the ABL Credit Documents, (ii) pursuant
to any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided that any such restriction contained therein relates
only to the asset or assets financed thereby), (iii) customary restrictions
contained in the organizational documents of any Non-Guarantor Subsidiary,
(iv) restrictions in any Refinancing Notes and (v) customary restrictions in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien).

 

(b)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party or (iii) make loans or advances to any Credit Party, except in each
case for such encumbrances or restrictions existing under or by reason of
(a) this Agreement and the other Loan Documents, (b) the ABL Credit Documents
and (c) Applicable Law.

 

(c)                                  Create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Credit Party or any Subsidiary thereof to (i) sell, lease or
transfer any of its properties or assets to any Credit Party or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(d) (provided that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.5) that
limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business and (I) the ABL Credit Documents.

 

SECTION 9.11                                      Nature of Business.  Engage in
any material line of business that is not the same or substantially the same as
the business conducted by the Borrower and its Subsidiaries as of the Closing
Date, and business activities reasonably related or ancillary thereto or that
are reasonable extensions thereof.

 

SECTION 9.12                                      Sale and Leasebacks.  Directly
or indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a

 

98

--------------------------------------------------------------------------------


 

capital lease, of any Property (whether real, personal or mixed), whether now
owned or hereafter acquired, (a) which any Credit Party or any Subsidiary
thereof has sold or transferred or is to sell or transfer to a Person which is
not another Credit Party or Subsidiary of a Credit Party or (b) which any Credit
Party or any Subsidiary of a Credit Party intends to use for substantially the
same purpose as any other Property that has been sold or is to be sold or
transferred by such Credit Party or such Subsidiary to another Person which is
not another Credit Party or Subsidiary of a Credit Party in connection with such
lease (the “Sale and Leaseback Transaction”), unless (i) such Sale and Leaseback
Transaction is made for cash consideration in an amount not less than the fair
market value of the property subject to such Sale and Leaseback Transaction,
(b) the Sale and Leaseback Transaction is permitted by Section 9.5 and is
consummated within sixty (60) days after the date on which such property is sold
or transferred, (c) any Liens arising in connection with its use of the property
are permitted by Section 9.2(u), and (d) the Sale and Leaseback Transaction is
permitted under Section 9.1(d), assuming the Attributable Indebtedness with
respect to the Sale and Leaseback Transaction constituted Indebtedness under
Section 9.1(d).

 

SECTION 9.13                                      Financial Covenants.

 

(a)                                 Consolidated Total Net Leverage Ratio.  As
of the last day of any four Fiscal Quarter period ending on the dates specified
below, permit the Consolidated Total Net Leverage Ratio as of such date to be
greater than the corresponding ratio set forth below:

 

Period Ending

 

Maximum Ratio

September 30, 2015

 

5.25:1.00

December 31, 2015

 

5.25:1.00

March 31, 2016

 

5.00:1.00

June 30, 2016

 

4.75:1.00

September 30, 2016

 

4.75:1.00

December 31, 2016

 

4.50:1.00

March 31, 2017

 

4.25:1.00

June 30, 2017

 

4.25:1.00

September 30, 2017 and the period ending on the last day of each Fiscal Quarter
thereafter

 

4.00:1.00

 

(b)                                 [Reserved].

 

SECTION 9.14                                      Limitations on Holdings. 
Permit Holdings to:

 

(a)                                 hold any assets other than (i) the Equity
Interests of the Borrower, (ii) assets, properties or rights that are not
capable of being sold, assigned, transferred or conveyed to the Borrower without
the consent of any other Person, or if such assignment or attempted assignment
would constitute a breach thereof, or a violation of any Applicable Law,
(iii) agreements relating to the issuance, sale, purchase, repurchase or
registration of securities of Holdings, (iv) minute books and other corporate
books and records of Holdings, (v) cash, on a temporary basis, which is
permitted to be paid to the stockholders of Holdings pursuant to Section 9.6,
and (v) other miscellaneous non-material assets;

 

99

--------------------------------------------------------------------------------


 

(b)                                 have any liabilities other than (i) the
liabilities under the Loan Documents and the ABL Credit Documents (as permitted
by the Intercreditor Agreement), (ii) tax liabilities arising in the ordinary
course of business, (iii) Indebtedness permitted under Section 9.1,
(iv) corporate, administrative and operating expenses in the ordinary course of
business and (v) liabilities under any contracts or agreements described in
(a)(ii) and (iii) above; or

 

(c)                                  engage in any activities or business other
than (i) issuing shares of its own Qualified Equity Interests, (ii) holding the
assets and incurring the liabilities described in this Section 9.14 and
activities incidental and related thereto, (iii) making payments, dividends,
distributions, issuances or other activities permitted pursuant to Sections 9.6
or 9.7, (iv) maintenance of its corporate existence in compliance with
applicable law, (iv) legal, tax and accounting matters in connection with any of
the foregoing or following activities, (v) performance of obligations under and
compliance with the Transaction Documents, its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including as a result of or in connection with the activities
of its Subsidiaries.

 

SECTION 9.15                                      Disposal of Subsidiary
Interests.  Permit any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary
except as a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5.

 

ARTICLE X

 

DEFAULT AND REMEDIES

 

SECTION 10.1                                      Events of Default.  Each of
the following shall constitute an Event of Default:

 

(a)                                 Default in Payment of Principal of Loans. 
The Borrower shall default in any payment of principal of any Loan when and as
due (whether at maturity, by reason of acceleration or otherwise).

 

(b)                                 Other Payment Default.  The Borrower shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan and such default shall
continue for a period of three (3) Business Days.

 

(c)                                  Misrepresentation.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.

 

100

--------------------------------------------------------------------------------


 

(d)                                 Default in Performance of Certain
Covenants.  Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any covenant or agreement contained in Sections
8.1, 8.2(a), 8.3(a), 8.4, 8.12, 8.14, 8.15, 8.18 or Article IX.

 

(e)                                  Default in Performance of Other Covenants
and Conditions.  Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for in this
Section) or any other Loan Document and such default shall continue for a period
of thirty (30) days after the earlier of (i) the Administrative Agent’s delivery
of written notice thereof to the Borrower and (ii) a Responsible Officer of any
Credit Party having obtained knowledge thereof.

 

(f)                                   Indebtedness Cross-Default.  (i) Any
Credit Party or any Subsidiary thereof shall (x) default in the payment of any
Indebtedness (whether at maturity or otherwise and after giving effect to any
stated grace periods applicable thereto) (other than the Loans and the ABL
Obligations) the aggregate principal amount (including undrawn committed or
available amounts), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the Loans)
the aggregate principal amount (including undrawn committed or available
amounts), or with respect to any Hedge Agreement, the Hedge Termination Value,
of which is in excess of the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition under this clause (y) is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause any such Indebtedness to become redeemable, due, liquidated or
otherwise payable prior to its stated maturity (whether upon acceleration or
otherwise) and/or to be secured by cash collateral or (ii) an “Event of
Default,” however defined, occurs under the ABL Credit Documents; provided, that
so long as (x) the Obligations under this Agreement have not been accelerated
and no remedies have been exercised in accordance with the Loan Documents as a
result of an Event of Default arising solely under this subsection 10.1(f) and
(y) the Administrative Agent is satisfied in its sole discretion that the
obligations under the ABL Credit Documents have not been accelerated and no
remedies have been exercised by the ABL Lenders as a result of such Event of
Default under the ABL Credit Documents, then upon the express written waiver of
such Event of Default under the ABL Credit Documents in accordance with the
terms and conditions thereof that gave rise to such Event of Default hereunder
solely as a result of the application of this subsection 10.1(f), such Event of
Default shall be considered waived hereunder.

 

(g)                                  Change in Control.  Any Change in Control
shall occur.

 

(h)                                 Voluntary Bankruptcy Proceeding.  Any Credit
Party or any Subsidiary thereof shall (i) commence a voluntary case under any
Debtor Relief Laws, (ii) file a petition seeking to take advantage of any Debtor
Relief Laws, (iii) consent to or fail to contest in a timely and appropriate
manner any petition filed against it in an involuntary case under any Debtor
Relief Laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of

 

101

--------------------------------------------------------------------------------


 

itself or of a substantial part of its property, domestic or foreign, (v) admit
in writing its inability to pay its debts as they become due, (vi) make a
general assignment for the benefit of creditors, or (vii) take any corporate
action for the purpose of authorizing any of the foregoing.

 

(i)                                     Involuntary Bankruptcy Proceeding.  A
case or other proceeding shall be commenced against any Credit Party or any
Subsidiary thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Credit Party or any Subsidiary thereof
or for all or any substantial part of their respective assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including an order for relief under such
federal bankruptcy laws) shall be entered.

 

(j)                                    Failure of Agreements.  Any provision of
this Agreement or any provision of any other Loan Document shall for any reason
(other than as expressly permitted hereunder or satisfaction in full of the
Obligations (other than contingent indemnification and cost reimbursement
obligations not then due) cease to be in full force and effect in all material
respects, or any Credit Party or any Subsidiary thereof shall so state in
writing, or any Loan Document shall for any reason cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on, or security
interest in, the Collateral with the aggregate book value greater than $200,000,
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof.

 

(k)                                 ERISA Events.  The occurrence of any of the
following events:  (i) any Credit Party or any ERISA Affiliate fails to make
full payment within 30 days following the due date of all amounts which, under
the provisions of any Pension Plan or Sections 412 or 430 of the Code, any
Credit Party or any ERISA Affiliate is required to pay as contributions to a
Pension Plan, and such unpaid amounts are in excess of the Threshold Amount,
(ii) a Termination Event resulting in liability to any Credit Party in excess of
the Threshold Amount or (iii) any Credit Party or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

 

(l)                                     Judgment.  (i) A judgment or order for
the payment of money which causes the aggregate amount of all such judgments or
orders (net of any amounts paid or fully covered by independent third party
insurance as to which the relevant insurance company does not dispute coverage)
to exceed the Threshold Amount shall be entered against any Credit Party or any
Subsidiary thereof by any court and such judgment or order shall continue
without having been discharged, vacated or stayed for a period of sixty (60)
consecutive days after the entry thereof, (ii) any judgment, writ, assessment,
warrant of attachment, tax lien or execution or similar process shall be issued
or levied against a part of the property of any Credit Party with an aggregate
value in excess of the Threshold Amount and the same shall not be released,
stayed, vacated or otherwise dismissed within sixty (60) consecutive days after
issue or levy; or (iii) any other judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens, executions or
similar processes which, alone or in the aggregate, could reasonably be expected
to have a Material Adverse Effect are rendered, issued or levied.

 

102

--------------------------------------------------------------------------------


 

(m)                             Guaranty.  The termination or attempted
termination by any Credit Party of the Guaranty Agreement except as expressly
permitted hereunder or under any other Loan Document.

 

(n)                                 Subordination; Intercreditor Agreement. 
(i) The subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness in excess of $1,000,000, or provisions of the
Intercreditor Agreement (or any other intercreditor agreement entered into by
Administrative Agent after the date hereof with respect to Indebtedness of the
Credit Parties)  (any such provisions, the “Intercreditor Provisions”), shall,
in whole or in any material part, terminate, cease to be effective (other than
as a result of the action or failure to act by the Administrative Agent or any
Lender) or cease to be legally valid, binding and enforceable against any holder
of the applicable Indebtedness; or (ii) Borrower or any other Credit Party
shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Intercreditor
Provisions, (B) that the Intercreditor Provisions exist for the benefit of the
Credit Parties, or (C) in the case of Subordinated Indebtedness referred to in
clause (i) above, that all payments of principal of or premium and interest on
the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Credit Party, shall be subject to any of the Intercreditor
Provisions.

 

SECTION 10.2                                      Remedies.  Upon the occurrence
and during the continuance of an Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower:

 

(a)                                 Acceleration; Termination of Credit
Facility.  Declare the principal of and interest on the Loans at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility; provided, that upon the
occurrence of an Event of Default specified in Section 10.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)                                 [Reserved].

 

(c)                                  General Remedies.  Exercise on behalf of
the Secured Parties all of its other rights and remedies under this Agreement,
the other Loan Documents and Applicable Law, in order to satisfy all of the
Secured Obligations.

 

SECTION 10.3                                      Rights and Remedies
Cumulative; Non-Waiver; etc.

 

(a)                                 The enumeration of the rights and remedies
of the Administrative Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the

 

103

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.  No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default.  No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 10.2 for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 12.4 (subject to
the terms of Section 5.6), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 5.6, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

SECTION 10.4                                      Crediting of Payments and
Proceeds.  In the event that the Obligations have been accelerated pursuant to
Section 10.2 or the Administrative Agent or any Lender has exercised any remedy
set forth in this Agreement or any other Loan Document, all payments received on
account of the Secured Obligations (including any payments received by the
Administrative Agent with respect to the Guaranty or any intercreditor or
subordination agreement) and all net proceeds from the enforcement of the
Secured Obligations shall be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

104

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 10.5                                      Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 5.3 and
12.3) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 12.3.

 

105

--------------------------------------------------------------------------------


 

SECTION 10.6                                      Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, Uniform Commercial Code sales or other similar dispositions of
Collateral.

 

SECTION 10.7                                      Intercreditor and
Subordination Agreements.  Each of the Lenders from time to time party to this
Agreement hereby confirms and reaffirms the irrevocable authority of the
Administrative Agent to execute, deliver and act on their behalf in respect of
each intercreditor agreement and subordination agreement (including the
Intercreditor Agreement) and each supplement, modification, amendment,
restatement or extension thereto, in connection with the incurrence by any
Credit Party of any Subordinated Indebtedness, any Refinancing Notes and, in the
case of any secured Refinancing Notes, to subject the Liens on the Collateral
securing the Obligations to the provisions of such intercreditor agreement or
subordination agreement.  Each Lender agrees to be bound by the terms and
provisions of any such intercreditor or subordination agreement (including the
Intercreditor Agreement).  Anything contained in any of the Loan Documents to
the contrary notwithstanding, the Borrower, the Administrative Agent and each
Lender hereby agree that no Lender shall have any right individually to enforce
any intercreditor agreement (including the Intercreditor Agreement),
subordination agreement or guaranty, it being understood and agreed that all
powers, rights and remedies under any intercreditor agreement (including the
Intercreditor Agreement), any subordination agreement and any guaranty may be
exercised solely by the Administrative Agent for the benefit of the Lenders in
accordance with the terms thereof.

 

SECTION 10.8                                      Lender Action.  Each Lender
agrees that it shall not take or institute any actions or proceedings, judicial
or otherwise, for any right or remedy against any Credit Party or any other
obligor under any of the Loan Documents (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures or cause any of the foregoing (through Affiliates or
otherwise), with respect to any Collateral or any other property of any such
Credit Party, without the prior written consent of the Administrative Agent. 
The provisions of this Section 10.8 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Credit
Party.

 

106

--------------------------------------------------------------------------------


 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1                                      Appointment and Authority.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints Golub to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither Holdings nor any Subsidiary thereof shall have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Credit Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto (including to enter into additional Loan Documents
or supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Articles XI and XII (including Section 12.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

SECTION 11.2                                      Rights as a Lender.  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

107

--------------------------------------------------------------------------------


 

SECTION 11.3                                      Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of their respective Subsidiaries or Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 12.2 and
Section 10.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by
Holdings, the Borrower or a Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

108

--------------------------------------------------------------------------------


 

SECTION 11.4                                      Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for Holdings and the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 11.5                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any subagents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 11.6                                      Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such

 

109

--------------------------------------------------------------------------------


 

successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date, as applicable, (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 12.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

SECTION 11.7                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 11.8                                      No Other Duties, Etc. 
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

110

--------------------------------------------------------------------------------


 

SECTION 11.9                                      Collateral and Guaranty
Matters.

 

(a)                                 Each of the Lenders (including in its or any
of its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the benefit of the Secured
Parties, under any Loan Document (A) upon the payment in full of all Secured
Obligations (other than (1) contingent indemnification obligations and
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made), (B) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;

 

(ii)                                  to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien permitted pursuant to Section 9.2(h); and

 

(iii)                               to release any Subsidiary Guarantor from its
obligations under any Loan Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9.  In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9.  In the case of any such
sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

SECTION 11.10                               Secured Hedge Agreements and Secured
Cash Management Agreements.  No Cash Management Bank or Hedge Bank that obtains
the benefits of Section 10.4 or any Collateral by virtue of the provisions
hereof or of any Security Document

 

111

--------------------------------------------------------------------------------


 

shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1                                      Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

 

If to the Borrower:

 

 

 

Boot Barn, Inc.

 

15776 Laguna Canyon Road

 

Irvine, CA 92618

 

Attention:  Greg Hackman

 

Telephone No.:  949.453.4400

 

Facsimile No.:  949.453.4401

 

E-mail:  ghackman@bootbarn.com

 

 

 

With copies to, which copies shall not constitute notice:

 

 

 

Morgan, Lewis & Bockius LLP

 

Plaza Tower, 18th Floor

600 Anton Boulevard

Costa Mesa, CA 92626

 

Attention:  Steven L. Miller

 

 

 

Telephone No.:  213.680.6562

 

Facsimile No.:  213.680.6499

 

E-mail:  steve.miller@morganlewis.com

 

112

--------------------------------------------------------------------------------


 

 

If to Golub as Administrative Agent:

 

 

 

Golub Capital Incorporated

 

666 Fifth Avenue, 18th Floor

 

New York, New York 10103

 

Attention:  Nicholas Chan

 

Facsimile No.:  (212) 750-3756

 

E-mail:  nchan@golubcapital.com

 

 

 

With copies to, which copies shall not constitute notice:

 

 

 

Katten Muchin Rosenman LLP

 

525 W. Monroe Street

 

Chicago, Illinois

 

Attention:  Derek Ladgenski

 

Telephone No.:  (312) 902-5485

 

E-mail:  derek.ladgenski@kattenlaw.com

 

 

 

If to any Lender:

 

 

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent (and until notified otherwise by
Agent, copies of all notices or deliveries to Agent should be via email to
loan_admin@golubcapital.com and portfoliomanager@golubcapital.com), provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

113

--------------------------------------------------------------------------------


 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed.

 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Borrower
Materials available to the Lenders by posting the Borrower Materials on the
Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors or omissions in the Borrower Materials. 
No warranty of any kind, express, implied or statutory, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party; provided that in
no event shall any Agent Party have any liability to any Credit Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages, losses or expenses (as opposed to actual damages, losses or
expenses).

 

(f)                                   Private Side Designation.  Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

114

--------------------------------------------------------------------------------


 

SECTION 12.2                                      Amendments, Waivers and
Consents.

 

(a)                                 Except as set forth below or as specifically
provided in any Loan Document, any term, covenant, agreement or condition of
this Agreement or any of the other Loan Documents may be amended or waived by
the Lenders, and any consent given by the Lenders, if, but only if, such
amendment, waiver or consent is in writing signed by the Required Lenders (or by
the Administrative Agent with the consent of the Required Lenders) and delivered
to the Administrative Agent and the Borrower; provided, that no amendment,
waiver or consent shall:

 

(i)                                     [reserved];

 

(ii)                                  increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 10.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender (it
being understood and agreed that a waiver of any condition precedent in
Section 5.13 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

 

(iii)                               waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment (it being understood
that a waiver of a mandatory prepayment under Section 4.4(b) shall only require
the consent of the Required Lenders) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;

 

(iv)                              reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (iv) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 5.1(b)(i) during the continuance of a
Specified Event of Default, (ii) to waive any Default or Event of Default or
(iii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(v)                                 (i) change Section 5.6 or Section 10.4 in a
manner that would alter the pro rata sharing of payments or order of application
required thereby or (ii) change Section 5.4 or any other applicable provision of
the Credit Agreement in a manner that would alter the agreement of the
Administrative Agent to distribute to each Lender payments from the Borrower for
the account of such Lender received by the Administrative Agent, in each case
without the written consent of each Lender directly and adversely affected
thereby;

 

(vi)                              change Section 4.4(b)(v) in a manner that
would alter the order of application of amounts prepaid pursuant thereto without
the written consent of each Lender directly and adversely affected thereby;

 

115

--------------------------------------------------------------------------------


 

(vii)                           except as otherwise permitted by this
Section 12.2 change any provision of this Section or reduce the percentages
specified in the definitions of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

 

(viii)                        Reserved;

 

(ix)                              release (i) (A) Holdings, (B) all of the
Subsidiary Guarantors or (C) Subsidiary Guarantors comprising substantially all
of the credit support for the Secured Obligations, in any case, from the
Guaranty Agreement (other than as authorized in Section 11.9) or (ii) the
Borrower from the Credit Agreement, in each case without the written consent of
each Lender;

 

(x)                                 release all or substantially all of the
Collateral or release any Security Document (other than as authorized in
Section 11.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by Holdings, the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time, and (iv) the Administrative Agent and
the Borrower shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders to the Administrative Agent within five
(5) Business Days following receipt of notice thereof) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a purely technical nature in any such provision. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including amendments to this Section 12.2) or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 5.13
(including, without limitation, as applicable, (1) to permit the Incremental
Term Loans or Refinancing Term Loan to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments or outstanding

 

116

--------------------------------------------------------------------------------


 

Incremental Term Loans or Refinancing Term Loan, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto) and Section 5.16; provided that no amendment or modification
shall result in any increase in the amount of any Lender’s Commitment or any
increase in any Lender’s Commitment Percentage, in each case, without the
written consent of such affected Lender.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders holding Term Loans with a like
maturity date on a pro rata basis (based on the aggregate outstanding principal
amount of such respective Term Loans) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in any such Extension
Offers to extend the maturity date of each such Lender’s Term Loans, and,
subject to the terms hereof, otherwise modify the terms of such Term Loans
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate and/or fees payable in respect of such Term Loans and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”; and each group of Term Loans in each case as so extended,
as well as the original Term Loans (in each case not so extended), being a
separate Class), so long as the following terms are satisfied:

 

(i)                                     [reserved];

 

(ii)                                  [reserved];

 

(iii)                               except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined by the Borrower and set forth in the
relevant Extension Offer, subject to acceptance by the Extending Term Lenders),
the Term Loans of any Lender that agrees to an Extension with respect to such
Term Loans owed to it (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the Class of Term
Loans subject to such Extension Offer (except for covenants or other provisions
contained therein applicable only to periods after the then latest maturity
date);

 

(iv)                              the final maturity date of any Extended Term
Loans shall be no earlier than the latest maturity date of the Term Loans
extended thereby and the amortization schedule applicable to Loans pursuant to
Section 4.3 for periods prior to the original maturity date of the Term Loans
shall not be increased;

 

(v)                                 the weighted average life to maturity of any
Extended Term Loans shall be no shorter than the weighted average life to
maturity of the Term Loans extended thereby;

 

(vi)                              any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than pro rata
basis) with non-extended Classes of Term Loans in any voluntary or mandatory
prepayments hereunder, in each case as specified in the respective Extension
Offer; and

 

117

--------------------------------------------------------------------------------


 

(vii)                           if the aggregate principal amount of Term Loans
(calculated on the outstanding principal amount thereof), in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal or commitment amounts with respect to which such Term Lenders have
accepted such Extension Offer.

 

With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 4.3(a) or 4.4(b) and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
to consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Term Loans of any or all applicable Classes be
tendered Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit or conflict with any such Extension or any other
transaction contemplated by this Section.

 

No consent of any Lender shall be required to effectuate any Extension, other
than the consent of each Lender agreeing to such Extension with respect to one
or more of its Term Loans.  All Extended Term Loans and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents and secured by the Collateral on a pari passu basis with all other
applicable Obligations.  The Lenders hereby irrevocably authorize Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower (on behalf of all Credit Parties) as may be necessary in order
to establish new Classes or sub-Classes in respect of Term Loans so extended and
such technical amendments as may be necessary in the reasonable opinion of
Administrative Agent and the Borrower in connection with the establishment of
such new Classes or sub-Classes, in each case on terms consistent with this
Section.  Without limiting the foregoing, in connection with any Extensions the
applicable Credit Parties shall (at their expense) amend (and Administrative
Agent is hereby directed by the Lenders to amend) any Mortgage that has a
maturity date prior to the latest maturity date of the Term Loans so that such
maturity date referenced therein is extended to the latest maturity date of the
Term Loans (or such later date as may be advised by local counsel to
Administrative Agent).  Administrative Agent shall promptly notify each Lender
of the effectiveness of each such amendment.

 

In connection with any Extension, the Borrower shall provide Administrative
Agent at least five (5) Business Days (or such shorter period as may be agreed
by Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including regarding timing, rounding and other adjustments and to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to,
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 12.2(b).

 

118

--------------------------------------------------------------------------------


 

This Section 12.2(b) shall supersede any provisions of this Section 12.2 to the
contrary.

 

SECTION 12.3                                      Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower and each
other Credit Party, jointly and severally, shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, the
Arranger and their Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(promptly following presentation of a summary statement) and (ii) all reasonable
and documented out of pocket expenses incurred by the Administrative Agent or
any Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans (following presentation of a summary statement) or any Transaction
Document.  Notwithstanding the foregoing, in no event will the Credit Parties be
liable for the costs and expenses of more than one firm of legal counsel for the
Administrative Agent, the Arranger and the Lenders collectively (and one
additional firm of local counsel in each applicable jurisdiction) unless
representation by one such firm would present actual or potential conflicts of
interest, in which case the Credit Parties will be liable for costs and expenses
of one firm of legal counsel for each affected party (and, if reasonably
necessary, one additional firm of local counsel in each applicable jurisdiction
for each such affected party).

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, any other Transaction Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including the Transactions),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable

 

119

--------------------------------------------------------------------------------


 

judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for a material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(C) relate to any dispute solely among Indemnitees and their Related Parties
(other than (1) any claims against any agent or arranger in its respective
capacity or fulfilling its role as an agent or arranger or any similar role
hereunder and (2) any claims arising out of any act or omission on the part of
the Borrower or its Subsidiaries or Affiliates), if such Credit Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. 
Notwithstanding the foregoing, in no event will the Credit Parties be liable for
the costs and expenses of more than one firm of legal counsel for all
Indemnitees (and one additional firm of local counsel in each applicable
jurisdiction) unless representation by one such firm would present actual or
potential conflicts of interest, in which case the Credit Parties will be liable
for costs and expenses of one firm of legal counsel for each affected party
(and, if reasonably necessary, one additional firm of local counsel in each
applicable jurisdiction for each such affected party).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such subagent)
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such subagent) in connection with such capacity. 
The obligations of the Lenders under this clause (c) are subject to the
provisions of Section 5.7.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, no Credit Party or Indemnitee
shall assert, and each Credit Party and Indemnitee hereby waives, any claim
against any Indemnitee or Credit Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Credit Party or Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  Notwithstanding the foregoing, nothing in this clause (d) shall limit
the Credit Parties’ indemnification and reimbursement obligations to the extent
set forth in this Agreement.

 

120

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

SECTION 12.4                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or any of their
respective Affiliates, irrespective of whether or not such Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.4 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 12.5                                      Governing Law; Jurisdiction,
Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
and each other Credit Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against

 

121

--------------------------------------------------------------------------------


 

the Administrative Agent, any Lender or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent permitted
by Applicable Law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

SECTION 12.6                                      Waiver of Jury Trial.

 

(a)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

SECTION 12.7                                      Reversal of Payments.  To the
extent any Credit Party makes a payment or payments to the Administrative Agent
for the benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, other Applicable Law or equitable cause, then, to the extent
of such payment or proceeds repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 

SECTION 12.8                                      Reserved.

 

122

--------------------------------------------------------------------------------


 

SECTION 12.9                                      Successors and Assigns;
Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement; provided that, in each case with respect to
the Credit Facility, any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;

 

123

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Term Loan Commitments if such
assignment is to a Person that is not a Lender with a Term Loan Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) the Term Loans to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a Lender and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) Holdings or any of its Subsidiaries or
Affiliates or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or

 

124

--------------------------------------------------------------------------------


 

subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested, but not funded by, the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section (other
than a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in New York, New York, a copy of each Assignment and
Assumption and each Lender Joinder Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)

 

125

--------------------------------------------------------------------------------


 

(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(a)(ii),
(iii), (iv) or (v) that directly and adversely affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.9, 5.10 and 5.11 (subject to the requirements and limitations
therein, including the requirements under Section 5.11(g) (it being understood
that the documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (B) of this Section; and
(b) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

126

--------------------------------------------------------------------------------


 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 12.10                               Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its Approved Funds, Persons
advised and/or managed by Administrative Agent or such Lender or their
Affiliaties, and to its and their Related Parties (who need to know such
Information) (to the extent such persons are informed of the confidential nature
of such Information and are either subject to customary confidentiality
obligations of employment or professional practice or agree to comply with the
provisions of this Section), (b) upon the request or demand of any regulatory or
similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case, the Administrative Agent
or the applicable Lender shall, to the extent permitted by Applicable Law, use
commercially reasonable efforts to inform the Borrower promptly in advance
thereof, (c) to the extent required by Applicable Laws or regulations or in any
legal, judicial, administrative or compulsory proceeding or process (including,
without limitation, in connection with filings, submissions and any other
similar documentation required or customary to comply with Securities and
Exchange Commission filing requirements), in which case, the Administrative
Agent or the applicable Lender shall, to the extent permitted by Applicable Law,
use commercially reasonable efforts to inform the Borrower promptly in advance
thereof, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, in which case, the Administrative Agent or the
applicable Lender shall, to the extent permitted by Applicable Law, use
commercially reasonable efforts to inform the Borrower promptly in advance
thereof, (f) to actual or potential lenders, assignees, Participants or
derivative investors in the Credit Facility who agree (including by
“click-through” acceptance of confidentiality terms on electronic transmission
systems) to be bound by the terms of this Section or substantially similar
confidentiality provisions (or confidentiality provisions customarily used in
connection with the syndication of the Credit Facility), (g) to S&P and Moody’s
in connection with rating Holdings or its Subsidiaries or the Credit Facility,
(h) to industry trade organizations (limited to the names of Holdings or any of
its Subsidiaries or of their Affiliates, and the amount, type of credit
facility, title and closing date of the Credit Facility) for inclusion in league
table measurements, (i) to the extent that such Information (i) becomes publicly
available other than by reason of disclosure by the Administrative Agent, any
Lender or any of their respective Related Parties as a result of a breach of
this Section, (ii) becomes available to the Administrative Agent or any Lender
or any of their respective Approved Funds or Related Parties on a
non-confidential basis from a source other than Holdings and its Subsidiaries or
on behalf of Holdings or any of its Subsidiaries and, to the knowledge of
Administrative Agent, such Lender or their respective Approved Funds or Related
Parties, not in violation of any confidentiality agreement or obligation owed to
Holdings or any of its Subsidiaries, (iii) was available to Administrative

 

127

--------------------------------------------------------------------------------


 

Agent or any Lender or any of their respective Approved Funds or Related Parties
on a non-confidential basis prior to its disclosure to Administrative Agent or
any Lender or any of their respective Approved Funds or Related Parties by
Holdings, any of its Subsidiaries or any of their Affiliates or (iv) was
independently developed by Administrative Agent or any Lender or any of their
respective Approved Funds or Related Parties without reliance on confidential
Information, (j) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates in which case, the
Administrative Agent or the applicable Lender shall, to the extent permitted by
Applicable Law, use commercially reasonable efforts to inform the Borrower
promptly in advance thereof or (k) for purposes of establishing a “due
diligence” defense.  For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by any Credit Party or any Subsidiary thereof; provided that, in the
case of information received from a Credit Party or any Subsidiary thereof after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 12.11                               Performance of Duties.  Each of the
Credit Party’s obligations under this Agreement and each of the other Loan
Documents shall be performed by such Credit Party at its sole cost and expense.

 

SECTION 12.12                               All Powers Coupled with Interest. 
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.

 

SECTION 12.13                               Survival.

 

(a)                                 All representations and warranties set forth
in Article VII and all representations and warranties contained in any
certificate, or any of the Loan Documents (including any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

128

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

 

SECTION 12.14                               Titles and Captions.  Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

 

SECTION 12.15                               Severability of Provisions.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 12.16                               Counterparts; Integration;
Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent and/or the Arranger, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 12.17                               Term of Agreement.  This Agreement
shall remain in effect from the Closing Date through and including the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full.  No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

 

129

--------------------------------------------------------------------------------


 

SECTION 12.18                               USA PATRIOT Act.  The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, each of them is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the PATRIOT Act.

 

SECTION 12.19                               Independent Effect of Covenants. 
The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect.  Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII or IX, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VIII or IX.

 

SECTION 12.20                               No Advisory or Fiduciary
Responsibility.

 

(a)                                 In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arranger and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person, (iii) none of the Administrative Agent, the Arranger or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Arranger or any Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arranger or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Arranger or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the Arranger
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.

 

130

--------------------------------------------------------------------------------


 

(b)                                 Each Credit Party acknowledges and agrees
that each Lender, the Arranger and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, the Parent, any Affiliate thereof or any other person or entity that
may do business with or own securities of any of the foregoing, all as if such
Lender, Arranger or Affiliate thereof were not a Lender or Arranger or an
Affiliate thereof (or an agent or any other person with any similar role under
any Credit Facility) and without any duty to account therefor to any other
Lender, the Arranger, the Parent, the Borrower or any Affiliate of the
foregoing.  Each Lender, the Arranger and any Affiliate thereof may accept fees
and other consideration from the Parent, the Borrower or any Affiliate thereof
for services in connection with this Agreement, the Credit Facility or otherwise
without having to account for the same to any other Lender, the Arranger, the
Parent, the Borrower or any Affiliate of the foregoing.

 

SECTION 12.21                               Inconsistencies with Other
Documents.  In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on Holdings or any of its Subsidiaries or further restricts
the rights of Holdings or any of its Subsidiaries or gives the Administrative
Agent or Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect.

 

SECTION 12.22                               Intercreditor Agreement. 
Notwithstanding anything herein to the contrary, the priority of the Liens
granted to the Administrative Agent in the Collateral pursuant to this Agreement
and the other Loan Documents and the exercise, after the occurrence and during
the continuance of an Event of Default, of any right or remedy by Administrative
Agent or any Lender with respect to certain of the Collateral hereunder or under
any other Loan Document are subject to the provisions of the Intercreditor
Agreement.  In the event of any direct and irreconcilable conflict between the
terms of the Intercreditor Agreement and this Agreement with respect to (a) the
priority of Liens granted to the Administrative Agent in the Collateral pursuant
to this Agreement and the other Loan Documents or (b) the rights of the
Administrative Agent or any Lender under this Agreement with respect to certain
Collateral after the occurrence and during the continuance of an Event of
Default, the terms of the Intercreditor Agreement shall govern and control.  Any
reference in this Agreement or any other Loan Document to “first priority lien”
or words of similar effect in describing the Liens created hereunder or under
any other Loan Document shall be understood to refer to such priority as set
forth in the Intercreditor Agreement.  Nothing in this Section 12.22 shall be
construed to provide that any Credit Party is a third party beneficiary of the
provisions of the Intercreditor Agreement other than as expressly set forth
therein and each Credit Party (x) agrees that, except as expressly otherwise
provided in the Intercreditor Agreement, nothing in the Intercreditor Agreement
is intended or shall impair the obligation of any Credit Party to pay the
obligations under this Agreement or any other Loan Document as and when the same
become due and payable in accordance with their respective terms, or to affect
the relative rights of the creditors of any Credit Party, other than the
Administrative Agent and the Lenders as between themselves and (y) agrees that
it shall not use such violation as a defense to any enforcement of remedies
otherwise made in accordance with the terms of this Agreement and the other Loan
Documents by the Administrative Agent or any Lender or assert such violation as
a counterclaim or basis for set-off or recoupment against the Administrative
Agent or any Lender and agrees to abide by the terms of this Agreement and to
keep, observe and perform the several matters and things herein intended to be
kept, observed

 

131

--------------------------------------------------------------------------------


 

and performed by it.  In furtherance of the foregoing, notwithstanding anything
to the contrary set forth herein, prior to the payment in full of the ABL
Obligations and termination of all commitments to lend under the ABL Credit
Documents, to the extent that any Credit Party is required to (i) give physical
possession over any ABL Priority Collateral to the Administrative Agent under
this Agreement or the other Loan Documents, such requirement to give possession
shall be satisfied if such Collateral is delivered to and held by the ABL Agent
pursuant to the Intercreditor Agreement and (ii) take any other action with
respect to the Collateral or any proceeds thereof, including delivery of such
Collateral or proceeds thereof to the Administrative Agent, such action shall be
deemed satisfied to the extent undertaken with respect to the ABL Agent.

 

[Signature pages to follow]

 

132

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

 

BOOT BARN HOLDINGS INC., as Holdings

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer, Secretary,

 

Principal Officer and Principal Accounting Officer

 

 

 

BOOT BARN, INC., as Borrower

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

Signature Page to Credit Agreement — Boot Barn

 

--------------------------------------------------------------------------------


 

On the date first above written, SHEPLERS HOLDING CORPORATION, a Delaware
corporation and SHEPLERS, INC., a Kansas corporation, by their signatures below,
each hereby acknowledges and agrees that (i) it shall be and is a Guarantor
under the foregoing Credit Agreement and the other Loan Documents with the same
force and effect as if originally named therein as a “Guarantor” the effect of
which shall be, without limitation, that (A) each reference to a “Guarantor” or
“Guarantors” in the Credit Agreement and the other Loan Documents shall be
deemed to be to, or include, as applicable, it and (B) it shall be bound by all
of the terms and provisions of the Credit Agreement and the other Loan Documents
and (ii) each of the undersigned, as guarantor, debtor, grantor, mortgagor,
pledgor or assignor, or in any other similar capacities in which such Person
grants Liens or security interests in its Property or otherwise acts as an
accommodation party or guarantor, as the case may be, in any case under the Loan
Documents, hereby (a) ratifies and reaffirms all of its payment, performance and
observance obligations and liabilities, whether contingent or otherwise, under
the Loan Documents, and (b) ratifies and reaffirms its grant of security under
the Loan Documents and confirms and agrees that such Liens and security
interests secure all of the Obligations.

 

 

 

SHEPLERS HOLDING CORPORATION

 

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

 Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

 

SHEPLERS, INC.

 

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

Signature Page to Credit Agreement — Boot Barn

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

GCI CAPITAL MARKETS LLC, as Administrative
Agent, Syndication Agent and Arranger

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL FINANCE FUNDING LLC, as a
Lender
By: GC Advisors LLC, its Manager

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

 

 

 

 

 

GOLUB CAPITAL BDC FUNDING LLC, as a Lender
By: GC Advisors LLC, as agent

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL BDC 2010-1 LLC, as a Lender
By: GC Advisors LLC, its Collateral Manager

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL BDC CLO 2014 LLC, as a Lender
By: GC Advisors LLC, its Collateral Manager

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

Signature Page to Credit Agreement — Boot Barn

 

--------------------------------------------------------------------------------


 

 

GCIC FUNDING LLC, as a Lender
By: Golub Capital Investment Corporation, its sole member
By: GC Advisors LLC, its Manager

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

 

 

PEARLS 12, L.P., as a Lender
By: GC Advisors LLC, its Manager

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GEMS SUBSIDIARY 1 LLC, as a Lender
By: GEMS Fund, L.P., its sole member
By: GC Advisors LLC, its Manager

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GEMS 4 SUBSIDIARY LLC, as a Lender
By: GEMS Fund 4, L.P., its sole member
By: GC Advisors LLC, its Manager

 

 

 

 

 

By:

/s Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

Signature Page to Credit Agreement — Boot Barn

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Closing Checklist

 

Credit Agreement

by and among

 

BOOT BARN, INC.,

as the Borrower,

and

BOOT BARN HOLDINGS, INC.,
as Holdings,

and

THE OTHER CREDIT PARTIES PARTY THERETO

and

GCI CAPITAL MARKETS LLC,
as Administrative Agent,

and

THE LENDERS PARTY THERETO

 

Closing Date: June [  ], 2015

 

ABL Agent

 

=

 

Wells Fargo, as administrative agent for the lenders under the ABL Credit
Agreement

Administrative Agent

 

=

 

Golub, as administrative agent for the Lenders

Borrower

 

=

 

Boot Barn, Inc., a Delaware corporation

Credit Parties

 

=

 

Borrower and Guarantors

Golub

 

=

 

GCI Capital Markets LLC, a Delaware limited liability company

Guarantors

 

=

 

Holdings, Sheplers Holdings and Sheplers

Holdings

 

=

 

Boot Barn Holding Corporation, a Delaware corporation

KMR

 

=

 

Katten Muchin Rosenman LLP, counsel to Administrative Agent

Lenders

 

=

 

Golub Certain affiliates of Golub and the other Lenders party thereto

ML

 

=

 

Morgan, Lewis & Bockius LLP, counsel to Borrower and Guarantors

Otterbourg

 

=

 

Otterbourg, P.C., counsel to Wells Fargo

Sheplers

 

=

 

Sheplers, Inc., a Kansas corporation

Sheplers Holding

 

=

 

Sheplers Holding Corporation, a Delaware corporation

Wells Fargo

 

=

 

Wells Fargo Bank National Association

 

1

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

 

 

 

 

 

 

 

 

 

1.

 

Credit Agreement

 

KMR

 

Borrower
Holdings
Administrative
Agent
Lenders

 

Revised draft distributed 6/24

2.

 

Exhibits and Schedules

 

 

 

 

 

 

 

 

2.a

Exhibit A: Closing Checklist

 

KMR

 

N/A

 

Draft distributed 6/24

 

 

2.b

Exhibit B: Form of Term Loan Note

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.c

Exhibit C: Form of Notice of Prepayment

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.d

Exhibit D: Form of Notice of Conversion/Continuation

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.e

Exhibit E: Form of Officer’s Compliance Certificate

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.f

Exhibit F: Form of Assignment and Assumption

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.g

Exhibit G-1: Form of Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.h

Exhibit G-2: Form of Tax Compliance Certificate (Non-Partnership Foreign
Participants)

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.i

Exhibit G-3: Form of Tax Compliance Certificate (Foreign Participants
Partnerships)

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.j

Exhibit G-4: Form of Tax Compliance Certificate (Foreign Lender Partnerships)

 

KMR

 

N/A

 

Form Final 6/24

 

 

2.k

Schedule 1.1(a): Commitments and Commitment Percentages

 

KMR

 

N/A

 

Form final 6/26

 

 

2.l

Schedule 1.1(b): Fiscal Quarters

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.m

Schedule 1.1(c): Fiscal Years

 

Borrower

 

N/A

 

Form final 6/26

 

2

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

 

 

2.n

Schedule 7.1: Jurisdictions of Organization and Qualification

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.o

Schedule 7.2: Subsidiaries and Capitalization

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.p

Schedule 7.6: Tax Matters

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.q

Schedule 7.9: ERISA Plans

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.r

Schedule 7.13: Labor and Collective Bargaining Agreements

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.s

Schedule 7.18: Real Property

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.t

Schedule 7.19: Litigation

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.u

Schedule 8.18: Post-Closing Matters

 

KMR

 

N/A

 

 

 

 

2.v

Schedule 9.1: Existing Indebtdness

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.w

Schedule 9.2: Existing Liens

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.x

Schedule 9.3: Existing Loans, Advances and Investments

 

Borrower

 

N/A

 

Form final 6/26

 

 

2.y

Schedule 9.7: Transactions with Affiliates

 

Borrower

 

N/A

 

Form final 6/26

3.

 

Disbursement Letter

 

KMR

 

Borrower

 

Received 6/25

 

 

3.a

Schedule A: Flow of Funds Memorandum

 

Borrower

 

N/A

 

 

4.

 

Fee Letter

 

KMR

 

Borrower
Administrative Agent

 

Executed 5/29

5.

 

Intercreditor Agreement

 

Otterbourg

 

ABL Agent
Administrative Agent

 

Form Final 6/24

6.

 

Guaranty Agreement

 

KMR

 

Borrower
Guarantors
Administrative Agent

 

Form Final 6/24

 

3

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

7.

 

Collateral Agreement

 

KMR

 

Borrower
Guarantors
Administrative Agent

 

Revised draft distributed 6/24

8.

 

Stock certificates, Irrevocable Proxies and Powers

 

 

 

 

 

 

 

 

8.a

Stock Certificate No. [  ] of Borrower and stock power and irrevocable proxy

 

Borrower

 

Holdings

 

Form final 6/24
ML to distribute stock certificate

 

 

8.b

Stock Certificate No. [  ] of Sheplers Holdings and stock power and irrevocable
proxy

 

Borrower

 

Borrower

 

Form final 6/24
ML to distribute stock certificate

 

 

8.c

Stock Certificate No. [  ] of Sheplers and stock power and irrevocable proxy

 

Borrower

 

Sheplers Holdings

 

Form final 6/24
ML to distribute stock certificate

 

 

8.d

Stock Certificate No. [  ] of Hong Kong entity representing 65% of the
outstanding shares of the Hong Kong entity and stock power and irrevocable proxy

 

Borrower

 

Borrower

 

Form final 6/24
ML to distribute stock certificate

9.

 

Trademark Security Agreement

 

KMR

 

Borrower
Administrative Agent

 

Revised draft distributed 6/25

10.

 

Trademark Security Agreement

 

KMR

 

Sheplers
Administrative Agent

 

Revised draft distributed 6/25

11.

 

Collateral Assignment of Merger Documents

 

KMR

 

Borrower
Administrative Agent
ABL Agent

 

Form final 6/24

12.

 

Notice to escrow Agent re: collateral assignment of the Escrow Agreement

 

ML

 

Borrower

 

Form Final 6/24

13.

 

Perfection Certificate for all Credit Parties

 

Borrower

 

Borrower

 

Form final 6/25

14.

 

Opinion of Morgan, Lewis & Bockius LLP

 

ML

 

ML

 

Form final 6/25

 

4

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

15.

 

Opinion of Biggs Law Group, L.C. as Kansas local counsel

 

Biggs Law Group

 

Biggs Law Group

 

Form final 6/26

16.

 

Opinion of Morgan, Lewis & Bockius LLP re: ABL Credit Agreement

 

ML

 

ML

 

Form final 6/25

17.

 

Closing Certificate

 

KMR

 

Borrower

 

Form final 6/24

 

 

17.a

Exhibit A: Copies of executed material Merger Documents

 

Borrower

 

N/A

 

 

 

 

17.b

Exhibit B: Copies of executed ABL Credit Agreement and the “Other Documents”

 

Borrower

 

N/A

 

 

18.

 

Certificate from the Secretary of Borrower attesting to the Resolutions,
Governing Documents and incumbency

 

ML

 

Secretary
Counter Attest

 

Form final 6/23

 

 

18.a

Exhibit A (DE Articles of Incorporation

 

ML

 

N/A

 

Received

 

 

18.b

Exhibit B (Bylaws)

 

ML

 

N/A

 

Received

 

 

18.c

Exhibit C (Certificates of Existence/Good Standing)

 

ML

 

N/A

 

Received

 

 

18.d

Exhibit D (Resolutions)

 

ML

 

N/A

 

Form final 6/23

 

 

18.e

Exhibit E (Incumbency)

 

ML

 

Officers

 

Form final 6/23

19.

 

Certificate from the Secretary of Holdings attesting to the Resolutions,
Governing Documents and incumbency

 

ML

 

Secretary
Counter Attest

 

Form final 6/23

 

 

19.a

Exhibit A (DE Articles of Incorporation

 

ML

 

N/A

 

Received

 

 

19.b

Exhibit B (Bylaws)

 

ML

 

N/A

 

Received

 

 

19.c

Exhibit C (Certificates of Existence/Good Standing)

 

ML

 

N/A

 

Received

 

 

19.d

Exhibit D (Resolutions)

 

ML

 

N/A

 

Form final 6/23

 

 

19.e

Exhibit E (Incumbency)

 

ML

 

Officers

 

 

20.

 

Certificate from the Secretary of Sheplers Holdings attesting to the
Resolutions,

 

ML

 

Secretary

 

Form final 6/23

 

5

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

 

 

Governing Documents and and incumbency

 

 

 

Counter Attest

 

 

 

 

20.a

Exhibit A (DE Articles of Incorporation

 

ML

 

N/A

 

Received

 

 

20.b

Exhibit B (Bylaws)

 

ML

 

N/A

 

Received

 

 

20.c

Exhibit C (Certificates of Existence/Good Standing)

 

ML

 

N/A

 

Received

 

 

20.d

Exhibit D (Resolutions)

 

ML

 

N/A

 

Form final 6/23

 

 

20.e

Exhibit E (Incumbency)

 

ML

 

Officers

 

Form final 6/23

21.

 

Certificate from the Secretary of Sheplers attesting to the Resolutions,
Governing Documents and incumbency

 

ML

 

Secretary
Counter Attest

 

Form final 6/23

 

 

21.a

Exhibit A (KS Articles of Incorporation

 

ML

 

N/A

 

Received

 

 

21.b

Exhibit B (Bylaws)

 

ML

 

N/A

 

Received

 

 

21.c

Exhibit C (Certificates of Existence/Good Standing)

 

ML

 

N/A

 

Received

 

 

21.d

Exhibit D (Resolutions)

 

ML

 

N/A

 

Form final 6/23

 

 

21.e

Exhibit E (Incumbency)

 

ML

 

Officers

 

Form final 6/23

22.

 

Certificates of Insurance:

 

 

 

 

 

 

 

 

22.a

Personal Property

 

Borrower

 

N/A

 

Form final 6/26

 

 

 

(i)  Lender’s Loss Payable Endorsement

 

Borrower

 

Insurer

 

Form final 6/26

 

 

22.b

General Liability

 

Borrower

 

N/A

 

Form final 6/26

 

 

 

(i)  Additional Insured Endorsement

 

Borrower

 

Insurer

 

Form final 6/26

23.

 

UCC-1 Financing Statements:

 

 

 

 

 

 

 

 

23.a

DE SOS UCC-1 filing for Borrower

 

KMR

 

N/A

 

Form final 6/26

 

 

 

(i)  Search to Reflect for DE SOS UCC filing for Borrower

 

KMR

 

N/A

 

 

 

 

23.b

DE SOS UCC filing for Holdings

 

KMR

 

N/A

 

Form final 6/26

 

6

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

 

(i)  Search to Reflect for DE SOS UCC filing for Holdings

 

KMR

 

N/A

 

 

 

23.a          DE SOS UCC filing for Sheplers Holdings

 

KMR

 

N/A

 

Form final 6/26

 

(i)  Search to Reflect for DE SOS UCC filing for Sheplers Holdings

 

KMR

 

N/A

 

 

 

23.b          KS SOS UCC filing for Sheplers

 

KMR

 

N/A

 

Form final 6/26

 

(i)  Search to Reflect for KS SOS UCC filing for Sheplers

 

KMR

 

N/A

 

 

24.

UCC Searches

 

ML

 

N/A

 

Received

25.

IP Searches

 

KMR

 

N/A

 

Received

26.

Payoff Letters

 

 

 

 

 

 

 

26.                 a Wells Fargo

 

ML

 

Wells Fargo
Borrower

 

Form final 6/24

 

26.b        CIT

 

ML

 

CIT
Borrower

 

Form Final 6/25

 

26.c         THL Credit

 

ML

 

THL Credit
Borrower

 

Form final 6/25

27.

UCC-3 Terminations

 

 

 

 

 

 

 

27.a        Wells Fargo: 20150798883 and 20150798867

 

ML

 

N/A

 

Form final 6/24

 

27.b        CIT: 6863666

 

ML

 

N/A

 

Form final 6/17

 

27.c         THL: 20114896752, 20114897545, 20114897941, 20114898659, 71064401
and 71064393

 

ML

 

N/A

 

Form Final 6/17

28.

Trademark Release (Wells Fargo)

 

ML

 

Wells Fargo

 

Form final 6/25

29.

Trademark Release (CIT)

 

ML

 

CIT

 

Form final 6/26

30.

Trademark Release (THL)

 

ML

 

THL

 

Form final 6/25

31.

DACA Termination (PNC Bank)

 

ML

 

Wells Fargo

 

Form final 6/25

 

7

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

32.

DACA Termination (JPMorgan)

 

ML

 

CIT
THL

 

Form final 6/26

33.

DACA Termination (BofA)

 

ML

 

CIT
THL

 

Form final 6/26

34.

Landlord Waiver Terminations

 

ML

 

Landlords

 

Form final 6/25

35.

Credit Card Control Agreement Termination (Paymentech)

 

ML

 

CIT
THL

 

Form final 6/26

36.

Credit Card Control Agreement Termination (First Data)

 

ML

 

CIT

 

Form final 6/26

37.

Unaudited financial statements of Borrower and its Subsidiaries for the most
recently ended fiscal month the last day of which is thirty (30) days prior to
the Closing Date

 

 

 

 

 

 

38.

Notices re: Accounts

 

 

 

 

 

 

 

38.a

Notifications re Account Credit Card Service: American Express

 

Borrower

 

N/A

 

 

 

38.b

Notification re Account Credit Card Service: First Data USA (Payment Tech)

 

Borrower

 

N/A

 

 

39.

ABL Loan Documents

 

 

 

 

 

 

POST CLOSING DOCUMENTATION

40.

Control Agreements

 

 

 

 

 

 

 

40.a

Wells Fargo

 

Borrower

 

Wells Fargo
Borrower
Administrative Agent
ABL Agent

 

 

 

40.b

JPMorgan Chase

 

Borrower

 

JPMorgan Chase
Borrower
Administrative Agent

 

Draft received 6/19

 

40.c

Bank of America

 

Borrower

 

Bank of America
Borrower
Administrative

 

Draft received 6/18

 

8

--------------------------------------------------------------------------------


 

Tab

 

Document

 

Resp. Party

 

Signatories

 

Comments/Status

 

 

 

 

 

 

Agent
ABL Agent

 

 

 

40.d

PNC Bank

 

Borrower

 

PNC Bank
Borrower
Administrative Agent
ABL Agent

 

 

 

40.e

[City National Bank]

 

Borrower

 

City National Bank
Borrower
Administrative Agent
ABL Agent

 

ML to advise

 

40.f

[BBVA Compass]

 

Borrower

 

BBVA Compass
Borrower
Administrative Agent
ABL Agent

 

ML to advise

41.

Landlord Waivers/Collateral Access Agreement

 

 

 

 

 

Comments sent to form 6/22

 

41.a

15776/15770 Laguna Canyon Road

 

ML

 

Landlord

 

 

 

41.b

8554 Katy Freeway

 

ML

 

Landlord

 

 

 

41.c

3320 Ambassador Caffery Pkwy

 

ML

 

Landlord

 

 

 

41.d

1220 Airline Road, Suite 100

 

ML

 

Landlord

 

 

 

41.e

240 North New Road

 

ML

 

Landlord

 

 

 

41.f

3211 Internet Blvd., Suite 300

 

ML

 

Landlord

 

 

 

41.g

4950 S. Laura

 

ML

 

Landlord

 

 

 

41.h

6501 West Kellogg

 

ML

 

Landlord

 

 

 

41.i

812 S. Meridian

 

ML

 

Landlord

 

 

 

9

--------------------------------------------------------------------------------


 

Golub Capital LLC (“Agent”)

 

Name/Title

 

Office

 

Address

Troy Oder

 

Telephone:

312-254-5742

 

150 S. Wacker Drive

 

 

Facsimile:

312-201-9167

 

Chicago, IL 60606

 

 

E-mail:

toder@golubcapital.com

 

 

Matthew Fulk

 

Telephone:

212-660-7282

 

666 Fifth Avenue

 

 

Facsimile:

212-750-3756

 

New York, NY 10103

 

 

E-mail:

mfulk@golubcapital.com

 

 

Nicholas Chan

 

Telephone:

212-660-7276

 

666 Fifth Avenue

 

 

Facsimile:

212-750-3756

 

New York, NY 10103

 

 

E-mail:

nchan@golubcapital.com

 

 

 

Katten Muchin Rosenman LLP (Counsel to Agent)

 

Name/Title

 

Office

 

Address

Derek Ladgenski, Esq.
Partner

 

Telephone: (312) 902-5485
Facsimile: (312) 902-1061
Mobile: (630) 804-9392
E-mail: derek.ladgenski@kattenlaw.com

 

525 West Monroe Street
Chicago, IL 60661

Seth Aigner, Esq.
Partner

 

Telephone: (312) 902-5572
Facsimile: (312) 902-1061
E-mail: seth.aigner@kattenlaw.com

 

525 West Monroe Street
Chicago, IL 60661

Brett Fox, Esq.
Associate

 

Telephone:(312) 902-5244
Facsimile: (312) 902-1061
E-mail: brett.fox@kattenlaw.com

 

525 West Monroe Street
Chicago, IL 60661

Joshua Goldstein, Esq.
Associate

 

Telephone:(312) 902-5384
Facsimile: (312) 902-1061
E-mail: joshua.goldstein@kattenlaw.com

 

525 West Monroe Street
Chicago, IL 60661

Kristin Brozovic
Paralegal

 

Telephone: (312) 577-8265
Facsimile: (312) 902-1061
E-mail: Kristin.brozovic@kattenlaw.com

 

525 West Monroe Street
Chicago, IL 60661

 

Boot Barn, Inc. (Borrower)

 

15776 Laguna Canyon Road

Irvine, CA 92618

 

Morgan, Lewis & Bockius LLP (Counsel to Borrower)

 

Name/Title

 

Office

 

Address

Steven Miller, Esq.
Partner

 

Office Tel: 714.830-0600
Facsimile: 714.830-0700
E-mail: steve.miller@morganlewis.com

 

355 South Grand Avenue
Suite 4400
Los Angeles, CA
90071-3106

 

10

--------------------------------------------------------------------------------


 

Yelina Kvurt, Esq.
Associate

 

Office Tel: 212-705-7413
Facsimile: 212-508-1476
E-mail: yelina.kvurt@morganlewis.com

 

101 Park Avenue
New York, NY
10178-0060

Mary Mooney, Esq.
Associate

 

Office Tel: 415-442-1273
Facsimile: 415-442-1001
E-mail: mary.mooney@morganlewis.com

 

One Market
Spear Street Tower
San Francisco, CA
94105

 

Wells Fargo Bank, National Association (Revolver Agent)

 

Name/Title

 

Office

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Otterbourg, P.C.(Counsel to Revolver Agent)

 

Name/Title

 

Office

 

Address

David Morse, Esq.

 

Office Tel: 212-905-3641
Facsimile: - -
E-mail: dmorse@otterbourg.com

 

230 Park Avenue
New York, NY 10169-0075

Allen Cremer

 

Office Tel: 212-905-3658
Facsimile: - -
E-mail: acremer@otterbourg.com

 

230 Park Avenue
New York, NY 10169-0075

 

Freeman Spogli & Co.

 

Name/Title

 

Office

 

Address

Brad Brutocao

 

E-mail: BBrutocao@freemanspogli.com

 

 

Elliot Wheeler

 

E-mail: EWheeler@freemanspogli.com

 

 

Fred Simmons

 

E-mail: FSimmons@freemanspogli.com

 

 

Christian Johnson

 

Office Tel: 212-758-7527
Facsimile: 212-758-7499
E-mail: cjohnson@fsny.com

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

CLOSING DATE ABL CREDIT DOCUMENTS



1.              Credit Agreement, dated as of June 29, 2015, by and among Boot
Barn, Holdings and ABL Agent;

 

2.              Collateral Agreement, dated as of June 29, 2015, by and among
Boot Barn, Sheplers, Holdings, Sheplers Holdings and ABL Agent;

 

3.              Guaranty Agreement, dated as of June 29, 2015, by and among Boot
Barn, Sheplers, Holdings, Sheplers Holdings and ABL Agent;

 

4.              Trademark Security Agreement, dated as of June 29, 2015, by and
between Boot Barn and ABL Agent; and

 

5.              Trademark Security Agreement, dated as of June 29, 2015, by and
between Sheplers and ABL Agent.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TERM LOAN NOTE

 

$         

       , 20    

 

 

FOR VALUE RECEIVED, the undersigned, BOOT BARN, INC., a Delaware corporation
(the “Borrower”), promises to pay to                   (the “Lender”), at the
place and times provided in the Credit Agreement referred to below, the
principal sum of                  DOLLARS ($            ) or, if less, the
unpaid principal amount of all Term Loans made by the Lender pursuant to that
certain Credit Agreement, dated as of June 29, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Boot Barn Holdings, Inc., a Delaware corporation, as Holdings, the
Borrower, the Lenders party thereto and GCI Capital Markets LLC, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement.  All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.

 

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.

 

 

BOOT BARN, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF PREPAYMENT

 

Dated as of:                        

 

Golub Capital Incorporated
666 Fifth Avenue, 18th Floor

New York, New York 10103
Attention:  Nicholas Chan

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section [4.4(a)] [Section 4.4(b)(v)] of the Credit Agreement dated as of
June 29, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Boot Barn Holdings, Inc., a
Delaware corporation, as Holdings, Boot Barn, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto and GCI Capital Markets LLC, as
administrative agent (the “Administrative Agent”).  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

1.                                      The Borrower hereby provides notice to
the Administrative Agent that it shall repay the following [Base Rate Loans]
and/or [LIBOR Rate Loans]:               .  (Complete with an amount in
accordance with Section 4.4 of the Credit Agreement.)

 

2.                                      The Loan(s) to be prepaid consist of: 
[check each applicable box]

 

o                                    the Initial Term Loan

 

¨                                    an Incremental Term Loan

 

3.                                      The Borrower shall repay the
above-referenced Loans on the following Business Day:                      
(Complete with a date no earlier than (i) the same Business Day as of the date
of this Notice of Prepayment with respect to any Base Rate Loan and (ii) three
(3) Business Days subsequent to date of this Notice of Prepayment with respect
to any LIBOR Rate Loan.)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

BOOT BARN, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Dated as of:                             

 

Golub Capital Incorporated
666 Fifth Avenue, 18th Floor

New York, New York 10103
Attention:  Nicholas Chan

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of June 29, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Boot Barn Holdings, Inc., a Delaware
corporation, as Holdings, Boot Barn, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto and GCI Capital Markets LLC, as
administrative agent (the “Administrative Agent”).  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

1.                                      The Loan to which this Notice relates is
[the Initial Term Loan] [an Incremental Term Loan].

 

2.                                      This Notice is submitted for the purpose
of:  (Check one and complete applicable information in accordance with the
Credit Agreement.)

 

¨                                    Converting all or a portion of a Base Rate
Loan into a LIBOR Rate Loan

 

 

Outstanding principal balance:

$

 

 

Principal amount to be converted:

$

 

 

Requested effective date of conversion:

$

 

 

Requested new Interest Period:

$

 

 

¨                                    Converting all or a portion of a LIBOR Rate
Loan into a Base Rate Loan

 

Outstanding principal balance:

$

 

 

Principal amount to be converted:

$

 

 

Last day of the current Interest Period:

 

 

 

Requested effective date of conversion:

 

 

--------------------------------------------------------------------------------


 

¨                                    Continuing all or a portion of a LIBOR Rate
Loan as a LIBOR Rate Loan

 

Outstanding principal balance:

$

 

 

Principal amount to be continued:

$

 

 

Last day of the current Interest Period:

 

 

 

Requested effective date of continuation:

 

 

 

Requested new Interest Period:

 

 

 

3.                                      The aggregate principal amount of all
Loans outstanding as of the date hereof does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

BOOT BARN, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

Dated as of:                                 

 

The undersigned, on behalf of Boot Barn Holdings, Inc., a Delaware corporation,
(“Holdings”), hereby certifies, solely in his capacity as an authorized officer
of Holdings and not in any individual capacity, to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

 

1.                                      This certificate is delivered to you
pursuant to Section 8.2 of the Credit Agreement dated as of June 29, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Holdings, Boot Barn, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and GCI Capital Markets
LLC, as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

2.                                      I have reviewed the financial statements
of Holdings and its Subsidiaries dated as of               and for the
              period[s] then ended and such statements fairly present in all
material respects the financial condition of Holdings and its Subsidiaries on a
Consolidated basis as of the dates indicated and the results of their operations
and cash flows for the period[s] indicated, subject to customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements.

 

3.                                      I have reviewed the terms of the Credit
Agreement, and the related Loan Documents and to the best of my knowledge, no
Default or an Event of Default exists as at the date of this certificate.

 

4.                                      As of the date of this certificate, the
Applicable Margin and calculations determining such figures are set forth on the
attached Schedule 1,(1) and Holdings and its Subsidiaries are in compliance with
the financial covenant contained in Section 9.13 of the Credit Agreement as
shown on such Schedule 1.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  To be in a form reasonably acceptable to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

WITNESS the following signature as of the day and year first written above.

 

 

BOOT BARN, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

to

 

Officer’s Compliance Certificate

 

(See attached.)

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each](1) Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors](2) hereunder are several and not joint.](3) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, supplements
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”).  Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(2)  Select as appropriate.

(3)  Include bracketed language if there are multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.                                     
Assignor:                                                                                             
[INSERT NAME OF ASSIGNOR]

 

2.                                     
Assignee(s):                                                                               
See Schedules attached hereto

 

3.                                     
Borrower:                                                                                         
Boot Barn, Inc.

 

4.                                     
Administrative                                                               
GCI Capital Markets LLC, as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The Credit Agreement
dated as of June 29, 2015 by and among Boot Barn Holdings, Inc., a Delaware
corporation, as Holdings, Boot Barn, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto and GCI Capital Markets LLC, as
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time)

 

6.                                      Assigned
Interest:                                                See Schedules attached
hereto

 

[7.                                  Trade Date:                              
              ](4)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(4)  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade date.

 

--------------------------------------------------------------------------------


 

Effective Date:               , 2     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 

--------------------------------------------------------------------------------


 

[Consented to and](6) Accepted:

 

GCI CAPITAL MARKETS LLC,
as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

[Consented to:](7)

 

BOOTBARN, INC.
as Borrower

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
(7)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility
Assigned(1)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(2)

 

Amount of
Commitment/
Loans Assigned(3)

 

Percentage
Assigned of
Commitment/
Loans(4)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

[NAME OF ASSIGNEE](5)

 

[and is an Affiliate/Approved Fund of [identify Lender](6)]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Term Loan
Commitment,” etc.)

 

(2)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(3)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(4)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(5)  Add additional signature blocks, as needed.

 

(6)  Select as appropriate.

 

--------------------------------------------------------------------------------


 

ANNEX 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the] [the relevant]
Assigned Interest, (ii) [the] [such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower, any of their respective Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrower, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The] [Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets the requirements of an
Eligible Assignee under the Credit Agreement (subject to such consents, if any,
as may be required under Section 12.9(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire [the] [such] Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees and
other amounts) to [the] [the relevant] Assignor for amounts which have accrued
to but excluding the Effective Date and to [the] [the relevant] Assignee for
amounts which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL
INCOME TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of June 29, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), by and among Boot Barn Holdings, Inc., a Delaware
corporation, as Holdings, Boot Barn, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become a party thereto, as Lenders, and
GCI Capital Markets LLC, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(FOR NON-U.S. PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL
INCOME TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of June 29, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Boot Barn Holdings, Inc., a Delaware
corporation, as Holdings, Boot Barn, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party a thereto, as Lenders, and
GCI Capital Markets LLC, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL
INCOME TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of June 29, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Boot Barn Holdings, Inc., a Delaware
corporation, as Holdings, Boot Barn, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
GCI Capital Markets LLC, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (a) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(FOR NON-U.S. LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME
TAX PURPOSES)

 

Reference is hereby made to the Credit Agreement dated as of June 29, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Boot Barn Holdings, Inc., a Delaware
corporation, as Holdings, Boot Barn, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
GCI Capital Markets LLC, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)
Commitments and Commitment Percentages

 

Institution

 

Term Loan
Commitment

 

Total
Commitment

 

% of Total
Commitment

 

Golub Capital Finance Funding LLC

 

$

69,315,900.00

 

$

69,315,900.00

 

34.65795

%

Golub Capital BDC Funding LLC

 

$

6,829,600.00

 

$

6,829,600.00

 

3.41480

%

Golub Capital BDC 2010-1 LLC

 

$

5,500,000.00

 

$

5,500,000.00

 

2.75000

%

Golub Capital BDC CLO 2014 LLC

 

$

3,802,400.00

 

$

3,802,400.00

 

1.90120

%

GCIC Funding LLC

 

$

8,458,900.00

 

$

8,458,900.00

 

4.22945

%

PEARLS 12, L.P.

 

$

3,593,200.00

 

$

3,593,200.00

 

1.79660

%

GEMS Subsidiary 1 LLC

 

$

62,500,000.00

 

$

62,500,000.00

 

31.25000

%

GEMS 4 Subsidiary LLC

 

$

40,000,000.00

 

$

40,000,000.00

 

20.00000

%

TOTALS

 

$

200,000,000.00

 

$

200,000,000.00

 

100.00000

%

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

Fiscal Quarter and Fiscal Year End Dates

 

 

 

FY-16

 

FY-17

 

FY-18

 

FY-19

 

FY-20

 

FY-21

 

FY-22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1st Quarter

 

6/27/2015

 

6/25/2016

 

7/1/2017

 

6/30/2018

 

6/29/2019

 

6/27/2020

 

6/26/2021

 

2nd Quarter

 

9/26/2015

 

9/24/2016

 

9/30/2017

 

9/29/2018

 

9/28/2019

 

9/26/2020

 

 

 

3rd Quarter

 

12/26/2015

 

12/24/2016

 

12/30/2017

 

12/29/2018

 

12/28/2019

 

12/26/2020

 

 

 

4th Quarter

 

3/26/2016

 

4/1/2017

 

3/31/2018

 

3/30/2019

 

3/28/2020

 

3/27/2021

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 7.1

Jurisdictions of Organization and Qualification

 

Prior to the consummation of the Closing Date Merger

 

Entity Name

 

Jurisdiction of
Organization

 

Jurisdiction(s) of
Qualification

Boot Barn Holdings, Inc.

 

Delaware

 

None.

Boot Barn, Inc.

 

Delaware

 

Arizona, California, Colorado, Florida, Georgia, Idaho, Illinois, Indiana, Iowa,
Kansas, Kentucky, Louisiana, Minnesota Missouri, Montana Nebraska, Nevada, New
Mexico, North Carolina, North Dakota, Oklahoma, Oregon, South Carolina, South
Dakota, Tennessee, Texas, Utah, Wisconsin, Wyoming

Baskins Acquisition Holdings, LLC

 

Delaware

 

None.

RCC Western Stores, Inc.

 

South Dakota

 

None.

 

--------------------------------------------------------------------------------


 

Upon consummation of the Closing Date Merger

 

Entity Name

 

Jurisdiction of
Organization

 

Jurisdiction(s) of
Qualification

Boot Barn Holdings, Inc.

 

Delaware

 

None.

Boot Barn, Inc.

 

Delaware

 

Arizona, California, Colorado, Florida, Georgia, Idaho, Illinois, Indiana, Iowa,
Kansas, Kentucky, Louisiana, Minnesota Missouri, Montana Nebraska, Nevada, New
Mexico, North Carolina, North Dakota, Oklahoma, Oregon, South Carolina, South
Dakota, Tennessee, Texas, Utah, Wisconsin, Wyoming

Baskins Acquisition Holdings, LLC

 

Delaware

 

None.

RCC Western Stores, Inc.

 

South Dakota

 

None.

Sheplers Holding Corporation

 

Delaware

 

None.

Sheplers, Inc.

 

Kansas

 

Arizona, Colorado, Florida, Kansas, Michigan, Missouri, Nebraska, Nevada, New
Mexico, Oklahoma, Texas, Utah, Virginia, Washington, West Virginia, Wisconsin,
Wyoming

 

--------------------------------------------------------------------------------


 

Schedule 7.2

Subsidiaries and Capitalization

 

Prior to the consummation of the Closing Date Merger

 

Entity Name

 

Class of Stock

 

Number of
Shares
Authorized

 

Number of
Shares
Outstanding

 

Ownership

Boot Barn, Inc.

 

Common Stock

 

1,000

 

1,000

 

100% owned by Boot Barn Holdings, Inc.

Baskins Acquisition Holdings, LLC

 

Membership interests

 

N/A

 

N/A - Boot Barn, Inc. is the sole member and owner of membership interests

 

100% owned by Boot Barn, Inc.

RCC Western Stores, Inc.

 

Common Stock

 

10,000

 

2,000

 

100% owned by Boot Barn, Inc.

 

Upon consummation of the Closing Date Merger

 

Entity Name

 

Class of Stock

 

Number of
Shares
Authorized

 

Number of
Shares

Outstanding

 

Ownership

Boot Barn, Inc.

 

Common Stock

 

1,000

 

1,000

 

100% owned by Boot Barn Holdings, Inc.

Baskins Acquisition Holdings, LLC

 

Membership interests

 

N/A

 

N/A - Boot Barn, Inc. is the sole member and owner of membership interests

 

100% owned by Boot Barn, Inc.

RCC Western Stores, Inc.

 

Common Stock

 

10,000

 

2,000

 

100% owned by Boot Barn, Inc.

Sheplers Holding Corporation

 

Common Stock

 

1,000

 

100

 

100% owned by Boot Barn, Inc.

Sheplers, Inc.

 

Common Stock

 

1,000

 

1,000

 

100% owned by Sheplers Holding Corporation

Boot Barn International (Hong Kong) Limited

 

Ordinary Shares

 

100

 

100

 

100% owned by Boot Barn, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 7.6

Tax Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.9

ERISA Plans

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.13

Labor and Collective Bargaining Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.18

Real Property

 

(i)                                     Boot Barn Holdings, Inc. and Boot
Barn, Inc. Locations

 

1.                                      607 North Tustin, Orange, CA.

 

Landlord:                                          Ken Meany

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

2.                                      1414 West 7th St., Upland, CA 91786.

 

Landlord:                                          The Abbey Company

12447 Lewis Street, Unit #203

Garden Grove, CA 92840

 

3.                                      464 Redlands Blvd., San Bernardino, CA.

 

Landlord:                                          Le Baron Investment

2020 E. Orangethorpe, Suite 230

Fullerton, CA 92831

 

4.                                      27564 Sierra Hwy, Canyon Country, CA.

 

Landlord:                                          Sierra Square, LLC

c/o: D.B. Commercial Investments, Inc.

28245 Avenue Crocker, Suite 101

Santa Clarita, CA 91355

 

5.                                      3394 Tyler, Riverside, CA.

 

Landlord:                                          Dunn Family Trust Properties

1782 Terry Lynn Lane

Santa Ana, CA 92705

 

6.                                      18420 Hawthorne Blvd., Torrance, CA.

 

Landlord:                                          Apollo Holdings, LLC

15721 S. Western Avenue, Suite 320

Gardena, CA 90247

 

--------------------------------------------------------------------------------


 

7.                                      23762-B Mercury Road, Lake Forest, CA
92630.

 

Landlord:                                          Rockfield Showplace

629 Camino De Los Mares, Suite 201

San Clemente, CA 92673-1313

 

8.                                      659 West Arrow Hwy, San Dimas, CA.

 

Landlord:                                          Kuan Jung Lin

c/o: Tryad Properties, Inc.

750 Terrado Plaza, Suite 233

Covina, CA 91723

 

9.                                      2405 Vista Way, Oceanside, CA 92054.

 

Landlord:                                          Kimco Realty Corporation

3333 New Hyde Park Road

New Hyde Park, NY 11042-0020

Attn: Legal Department

 

With Notice:                            Kimco Realty Corporation

1631-B South Melrose Drive

Vista, CA 92083

Attn: Legal Department

 

10.                               853 Arnele Avenue, El Cajon, CA.

 

Landlord:                                          Parkway West

c/o: The Total Office

964 Fifth Ave., Suite 214

San Diego, CA 92101

 

11.                               4411 Mercury Street, Ste. 100, San Diego, CA
92611.

 

Landlord:                                          Balboa Village LLC

5440 Morehouse Drive, Suite 4000

San Diego, CA 92121

 

--------------------------------------------------------------------------------


 

12.                               27250 Madison Ave, Stes. A & B, Temecula, CA.

 

Landlord:                                          BV Properties

2020 East Orangethorpe Ave.

Fullerton, CA 92831

 

13.                               13785 Park Avenue, Ste. G & H, Victorville, CA
92392.

 

Landlord:                                          The Hesper Family Trust

755 Via Airosa

Santa Barbara, CA 93110

 

14.                               43517 13th Street West, Lancaster, CA 93535.

 

Landlord:                                          Avenue K Lancaster
UCM/Cadence LLC

c/o: 1st Commercial Realty Group, Inc.

2009 Porterfield Way, Suite P

Upland, CA 91786

 

15.                               1340 Spring St., Paso Robles, CA.

 

Landlord:                                          1340 Spring Street, PR, CA,
LLC

27543 Ortega Highway

San Juan Capistrano, CA 92675

Attn: Patrick Meany

 

16.                               7265 Las Vegas Blvd South, Las Vegas, NV
89119.

 

Landlord:                                          Max Finklestein

6280 Lakeview Road

Lenoir City, TN 37772

 

With Notice:                            Max Finkelstein

88547 Old Highway

Tavernier, FL 33070

 

17.                               3462 Katella, Los Alamitos, CA.

 

Landlord:                                          Coastal Commercial Inv.
Holdings, LLC.

11061 Los Alamitos Blvd.

Los Alamitos, CA 90720

 

--------------------------------------------------------------------------------


 

18.                               7020 Topanga Canyon Blvd., Canoga Park, CA
91303.

 

Landlord:                                          KPM Management, LLC.

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

19.                               6600 Menaul NE, Albuquerque, NM.

 

Landlord:                                          Coronado Center, L.L.C.

110 North Wacker Drive

Chicago, IL 60606

Attn: General Counsel

 

20.                               6322 W. Sahara, Las Vegas, NV 89146.

 

Landlord:                                          West Sahara Associates

2206 Alameda Padre Serra

Santa Barbara, CA 93103

 

21.                               4250 East Bonanza Road, Las Vegas, NV 89110.

 

Landlord:                                          SET Properties

c/o: Priority One Commercial

7259 W. Sahara Avenue, Ste. 110

Las Vegas, NV 89119

 

22.                               3913 Buck Owens Blvd., Bakersfield, CA 93308.

 

Landlord:                                          KPM Management, LLC

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

23.                               12915 Monterey Road, San Martin, CA 95046.

 

Landlord:                                          Helen Filice

123 Misty Court

Santa Cruz, CA 95060

 

--------------------------------------------------------------------------------


 

24.                               331 6th Street, Turlock, CA 95380.

 

Landlord:                                          Masacaja Holdings, LLC

5213 W. Main Street

Turlock, CA 95380

Attn: April Dias

 

25.                               101 South Broadway, Santa Maria, CA 93454.

 

Landlord:                                          SCP Woodland, LLC

777 North First Street, 5th Floor

San Jose, CA 95112

 

26.                               3320 E. Stockton Hill Road #D2, Kingman, AZ.

 

Landlord:                                          Kingman Gateway, LLC

c/o Pacific Coast Management Group

567 San Nicolas Drive, Ste. 220

Newport Beach, CA 92660

 

27.                               4670 Central Way, Fairfield, CA 94534.

 

Landlord:                                          B & L Properties

4630 Westamerica Drive, Suite A

Fairfield, CA 94534-4186

 

28.                               7909 West Campo Bello Drive, Ste 1, Glendale,
AZ 85308.

 

Landlord:                                          Arrowhead Auto Center, LLC

3527 South Oak Street

Tempe, AZ 85282

 

29.                               1710 S. Alma School Rd., Mesa, AZ 85210.

 

Landlord:                                          KPM Management, LLC

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

--------------------------------------------------------------------------------


 

30.                               603 Colusa Avenue, Stes A — D, Yuba City, CA
95991.

 

Landlord:                                          J.A. & P.R. Behel Revocable
Trust

P.O. Box 549

Port Angeles, CA 98362

 

31.                               4401 Granite Drive, Ste. 100, Rocklin, CA.

 

Landlord:                                          Clark’s Corner Investments,
LLC

8430 Deerbrook Court

Fair Oaks, CA 95628

Attn: Kraig Clark

 

32.                               960 6th St., Suite 104, Norco, CA 92860.

 

Landlord:                                          Norco Country Center, LLC

5353 E. 2nd Street, Suite 205

Long Beach, CA 90803

 

33.                               10299 E. Stockton Blvd., Elk Grove, CA
95624-9710

 

Landlord:                                          Kelly-Moore Paint
Company, Inc.

c/o Northgate Asset Management

6506  Pacific Avenue

Stockton, CA 95207

Attn: Felicia Cabanig

 

34.                               1799 Retherford St., Tulare, CA 93274-0806.

 

Landlord:                                          KPM Management, LLC.

1131 Dolphin Terrace

Corona Del Mar, CA 92625

 

35.                               3300 Broadway, Suite 308, Eureka, CA 95501.

 

Landlord:                                          Bay Shore Mall Partners

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste 2800

New York, NY 10036

Attn: General Counsel

 

--------------------------------------------------------------------------------


 

36.                               1705 Highway #273, Anderson, CA 96007.

 

Landlord:                                          Northwest Asset
Management, Co.

1343 Locust Street, Suite 203

Walnut Creek, CA 94596

 

37.                               285 West Shaw Avenue, Clovis, CA 93612

 

Landlord:                                          Sunflower Clovis Investors,
LLC

c/o Matteson Realty Services, Inc.

1825 S. Grand Street, Ste. #700

San Mateo, CA 94402

 

38.                               2225 Plaza Parkway, Modesto, CA 95350.

 

Landlord:                                          Central Valley Associates, LP

2222 E. Seventeenth Street

Santa Ana, CA 92705

 

39.                               1445 Santa Rosa Avenue, Suites A1-A4, Santa
Rosa, CA 95405.

 

Landlord:                                          Rex Strickland, Santa Rosa
Center, LLC

c/o: Keegan and Coopin Co., Inc.

Property Management

1355 N. Dutton Avenue, Suite 100

Santa Rosa, CA 95401-7107

 

40.                               1475 N. Davis Road, Salinas, CA 93907

 

Landlord:                                          SIBS, a Limited Partnership

6 Rossi Circle

Salinas, CA 93907

 

41.                               1203 S. Carson, Carson City, NV 89701.

 

Landlord:                                          The Carrington Company

627 H Street

Eureka, CA 95502

 

--------------------------------------------------------------------------------


 

42.                               3345 Kietzke Lane, Reno, NV 89502.

 

Landlord:                                          Elizabeth Younger

360 Vera Lane

Sparks, NV 89511

 

43.                               2539 Esplanade Rd., Chico, CA 95973-1163

 

Landlord:                                          The Ernest and Marie Fortino
Trust

4500 Campisi Court

Gilroy, CA 95020

 

44.                               3776 South 16th Avenue, Tucson, AZ.

 

Landlord:                                          Gee Garden Properties, LLC.

125 South Calle Chaparita

Tucson, AZ 85716

 

45.                               3719 North Oracle Road, Tucson, AZ.

 

Landlord:                                          WWT Ltd. Co.

P.O. Box 93656

Albuquerque, NM 87199-3656

 

46.                               6701 East Broadway, Tucson, AZ 85710.

 

Landlord:                                          Choice Properties Arizona,
LLC

c/o: Progressive Property Management, LLC

4728 E. Broadway Blvd.

Tucson, AZ 85711

 

47.                               284 West Mariposa, Nogales, AZ 85621.

 

Landlord:                                          Mariposa Shopping Center, LP

6007 E. Grant Rd.

Tucson, AZ 85712

 

48.                               242 West 32nd Street, Yuma, AZ 85364.

 

Landlord:                                          Albertson’s, LLC

250 Parkcenter Boulevard

Boise, ID 83726

Attn: Legal Department

 

--------------------------------------------------------------------------------


 

49.                               7321 Pav Way, Prescott Valley, AZ 86314.

 

Landlord:                                          Four Seasons Investment
Company, L.L.C.

3001 Main Street, Suite #2B

Prescott Valley, AZ 86314

 

50.                               700 S. Telshor, Space 1208, Las Cruces, NM
88001.

 

Landlord:                                          Mesilla Valley Mall, LLC

P.O. Box 933873

Atlanta, GA 31193-3873

 

51.                               2700 South Woodlands Village Boulevard,
Suite 500, Flagstaff, AZ 86001.

 

Landlord:                                          Woodland Village Shopping
Center, LLC

c/o CCA Acquision Co., LLC

5670 Wilshire Blvd., Ste. 1250

Los Angeles, CA 90036

 

52.                               2200 El Mercado Loop, Space 1200, Sierra
Vista, AZ 85635.

 

Landlord:                                          Sierra Vista Mall, LLC

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste. 2800

New York, NY 10036

Attn: General Counsel

 

53.                               1955 S. Casino Dr., Laughlin, NV 89029.

 

Landlord:                                          1955 S. Casino Drive
Holdings, LLC

c/o CW Capital Asset Management, LLC

7501 Wisconsin Avenue, Ste. 500,

West Bethesda, MD 20814

Attn: Burr Ault

 

--------------------------------------------------------------------------------


 

54.                               4481 South White Mountain Road, Show Low, AZ
85901.

 

Landlord:                                          Twice Markets, L.L.C.

c/o: Zell Commercial Real Estate Services, Inc.

5343 N. 16th Street, Suite #290

Phoenix, AZ 85016

 

55.                               804 North US Highway 491, Gallup, NM.

 

Landlord:                                          Gallup H&K, LLC, Gallup
Shaaya, LLC, Gallup Capital, LLC

120 El Camino Drive, Ste 206

Beverly Hills, CA 90212

 

With Notice:                            K. Joseph Shabani

Shabani & Shabani, LLP

1801 Avenue of the Stars, Ste. 1035

Los Angeles, CA 90067

 

56.                               10701 Corrales Road, NW, Suites 12 & 14,
Albuquerque, NM 87109.

 

Landlord:                                          Reposado, LLC & Blue Ground,
LLC

1503 Central Avenue NW, Suite A

Albuquerque, NM 87104

 

57.                               4250 Cerrillos Road, Santa Fe, NM 87507.

 

Landlord:                                          Santa Fe Place Property
Owners, LLC

c/o Spinoso Real Estate Group

112 Northern Concourse

North Syracuse, NY 13212

Attn: Legal Department

 

With a copy to:            Landlord

Santa Fe Place Property Owners, LLC

c/o Santa Fe Place

4250 Cerrillos Road

4250 Cerrillos Road

Santa Fe, NM 87592

Attn: General Manager

 

--------------------------------------------------------------------------------


 

58.                               4601 E. Main, Farmington, NM 87402

 

Landlord:                                          Animas Valley Mall, LLC

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste. 2800

New York, NY 10036

 

59.                               6210 San Mateo Blvd., NE, Albuquerque, NM
87109

 

Landlord:                                          S.M.P. Ltd.  Co.

P.O. Box 93656

Albuquerque, NM 87199-3656

 

60.                               1518 Capital Ave., Cheyenne, WY.

 

Landlord:                                          Intrawest Properties, Inc.

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

61.                               4519 Frontier Mall Dr., Cheyenne, WY.

 

Landlord:                                          Corral Enterprises
Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

62.                               158 North Third, Laramie, WY.

 

Landlord:                                          Laramie Building Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

--------------------------------------------------------------------------------


 

63.                               1625 Stampede Dr., Cody, WY.

 

Landlord:                                          Cody Building Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

64.                               1683 Sunset Dr., Rock Springs, WY.

 

Landlord:                                          Rock Springs Building
Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

65.                               150 North Main, Sheridan, WY.

 

Landlord:                                          Sheridan Building Partnership

c/o Robert C. Whittington

219 Carter View Drive

Cody, WY 82414

 

66.                               3510 E. 2nd Street, Casper, WY.

 

Landlord:                                          Eastside properties, LLC

P.O. Box 50730

Casper, WY  82605-0730

 

67.                               2610 S. Douglas Hwy, Suite 100, Gillette, WY.

 

Landlord:                                          CCA — Powder Basin Shopping
Center, LLC

c/o Arcadia Management Group, Inc.

5670 Wilshire Blvd, Ste 1250

Los Angeles, CA 90036

 

68.                               727 N. Federal, Riverton, WY.

 

Landlord:                                          John D. Prideaux

P.O Box 20399

Wickenburg, AZ 85358

 

--------------------------------------------------------------------------------


 

69.                               1850 Harrison Blvd., Evanston, WY.

 

Landlord:                                          David J. Moon

P.O. Box 841

Evanston, WY 82931

 

70.                               840 West Broadway, Jackson, WY.

 

Landlord:                                          P&R Investments, Inc.

c/o: A. Rodgers Everett

P.O. Box 1083

Jackson, WY 83001

 

71.                               1920 E. Idaho, Elko, NV.

 

Landlord:                                          Hawkins-Smith

c/o: Hawkins Company

855 Broad Street, Suite 300

Boise, ID 83702

 

72.                               1460 W. Winnemucca Blvd., Winnemucca, NV
89445.

 

Landlord:                                          Valley View Lafayette, LLC

c/o: Valley View Shopping Center

2811 E. Street, Suite B

Eureka, CA 95501

 

73.                               327 South 24th Street West, Ste #1, Billings,
MT 59102.

 

Landlord:                                          Gilman-Kaufman Partnership

4415 Lewis Avenue

Billings, MT 59106

 

74.                               830 S. Camino Del Rio, Durango, CO 81310

 

Landlord:                                          Out Landish, LLC

c/o: Rathbun Properties

318 Diablo Road, Suite #240

Danville, CA 94526

 

--------------------------------------------------------------------------------


 

75.                               5720 North Academy Boulevard, Colorado
Springs, CO 80918

 

Landlord:                                          The Acorn Group

P.O. Box 1339

Pebble Beach, CA 93953

 

With Notice:                            Gilbert G. Weiskopf, Esq.

102 North Cascade Avenue, Ste 620

Colorado Springs, CO 80903

 

76.                               2424 Highway 6 & 50, Grand Junction, CO 81505

 

Landlord:                                          SM Mesa Mall, LLC

Management Office

2424 Highway 6 and 50

Grand Junction, CO 81505

 

77.                               10910 Olson Drive, Suite #140, Rancho Cordova,
CA 95670

 

Landlord:                                          Gardenview Estates Venture,
L.P.

c/o: Focus Commercial, Inc.

3105 Fite Circle #106

Sacramento, CA 95827

 

78.                               15776 Laguna Canyon Road, Irvine, CA 92618
(Corporate)

 

Landlord:                                          The Irvine Company LLC

550 Newport Center Drive

Newport Beach, CA 92660

 

79.                               15770 Laguna Canyon Road, Irvine, CA 92618
(Corporate)

 

Landlord:                                          The Irvine Company LLC

550 Newport Center D rive

Newport Beach, CA 92660

 

80.                               2772 Main Street,  Irvine, CA 92618 (Corporate
Warehouse)

 

Landlord:                                          Sanderson J. Ray

Jamboree Apartments, LLC

2699 White Road, Ste 150

Irvine, CA 92614

 

--------------------------------------------------------------------------------


 

81.                               4414 South College Avenue, Fort Collins, CO
80525

 

Landlord:                                          Generation H One and Two
Limited Partnership

Post Office Box 272546

Fort Collins, CO 80527

 

82.                               2221 NE 3rd Street, Bend, OR

 

Landlord:                                          2221 LLC

64155 Hunnell Road

Bend, OR 97701

 

83.                               3429 Dillion Drive, Pueblo, CO 81008

 

Landlord:                                          Renaissance Partners, LLC

900 North Michigan Avenue

14th Floor

Chicago, Illinois 60611

 

With Notice:                            c/o : Jones Lang LaSalle Americas, Inc.

200 E. Randolph

Chicago, IL 60601

Attn : Real Estate Notices (CSA)

 

84.                               840 Biddle Road, Medford, OR 97504

 

Landlord:                                          Bear Creek Ventures LLC

c/o: Aldy Damian

36 Country Lane

Rolling Hills Estates, CA 90274

 

85.                               1108 NW Frontage Road, Troutdale, OR 97060

 

Landlord:                                          The Melton Family Trust

Jerrold and Patricia Melton, Trustees

21600 NE 192nd Avenue

Battle Ground, WA 98604

 

--------------------------------------------------------------------------------


 

86.                               5352 South Freeway Park Drive, Riverdale, UT
84405

 

Landlord:                                          CC Freeway Park, LC

c/o The Boyer Company, LC

90 South 400 West, Ste 200

Salt Lake City, UT 84101

 

87.                               1175 Addison Avenue East, Twin Falls, Idaho
83301

 

Landlord:                                          Blue Lakes Marketplace 5
Points, LLC

c/o Bonneville Realty Management

75 Fort Union Blvd, Ste C165

Midvale, UT 84047

Attn: Kevin Mortensen

 

88.                               8525 W. Franklin Road, Boise, ID 83709

 

Landlord:                                          Franklin Towne Plaza, LLC

855 W. Broad Street, Ste. 300

Boise, ID 83702

Attn: Legal Department

 

89.                               1008 Cumberland Center Blvd., Lebanon, TN
37087

 

Landlord:                                          J.D. Eatherly

1720 West End Avenue, Ste 600

Nashville, TN 37203

 

90.                               1681 3rd Avenue West Unit 9, Dickinson, ND
58601

 

Landlord:                                          GPCME LLC

33 9th Street West

Dickinson, ND 58601

Attn: Mark Grove

 

91.                               1183 Eglin Street, Rapid City, SD 57701

 

Landlord:                                          CPP Rushmore II, LLC

c/o Columbus Pacific Properties, Ltd.

429 Santa Monica Blvd., Ste 600

Santa Monica, CA 90401

 

With Notice:                            Midland Atlantic Development Company

8044 Montgomery Road, Ste 710

Cincinnati, OH 45236

Attn: Property Administration

 

92.                               51027 Hwy 6, Ste 200, Glenwood Springs, CO

 

Landlord:                                          Wood King LLLP

51027 Hwy 6 & 24, Ste 145

Glenwood Springs, CO 81601

 

93.                               2230 N.W. 10 Street, Ocala, FL 34475

 

Landlord:                                          Free as a Bird, LLC

2166 NW 10th Street

Ocala, FL 34475

Attn: Carmen Murvin

 

--------------------------------------------------------------------------------


 

94.                               2520 North U.S. Highway 441/27, Fruitland, FL
34731

 

Landlord:                                          Carmen Properties, LLC.

2166 NW 10th Street,

Ocala, FL 34475

 

95.                               240 Long Hollow Pike, Goodlettsville, TN

 

Landlord:                                          J.D. Eatherly

1720 West End Avenue, Ste 600

Nashville, TN 37203

 

96.                               Mall of America, 386 N. Garden, Ste. #N386,
Bloomington, MN

 

Landlord:                                          MOAC MALL HOLDINGS, LLC

60 East Broadway,

Bloomington, MN 55425

 

97.                               3443 SW Williston Road, Gainesville, FL 32608

 

Landlord:                                          Carmin G. Murvin

2166                    NW 10th Street

Ocala, FL 34475

 

98.                               Gurnee Mills Mall, 6170 West Grand Avenue,
Gurnee, IL 60031

 

Landlord:                                          Mall at Gurnee Mills, LLC

c/o Simon Property Group, Inc.

225 West Washington Street

Indianapolis, IN 46204

 

99.                               Kirkwood Mall, 635 Kirkwood Mall, Bismarck, ND
58504

 

Landlord:                                          Kirkwood Mall Acquisition,
LLC

NW 6227, PO Box 1450

Minneapolis, MN 55485

 

100.                        North Park Mall, 320 West Kimberly Rd, Ste. 206,
Davenport, IA

 

Landlord:                                          North Park Mall, LLC

401 Wilshire Blvd, Ste 700

Santa Monica, CA 90401

Attn: Legal Department

 

101.                        Valley West Mall, 1551 Valley West Dr. #187, Des
Moines, IA

 

Landlord:                                          Valley West, DM, LP

c/o Watson Center, Inc.

3100 West Lake Street, Ste 215

Minneapolis, MN 55416

 

102.                        249 Blanding Blvd., Orange Park, FL 32073

 

Landlord:                                          Larsen Properties, LLC

2166 NW 10th Street

Ocala, FL 34475

Attn: Carmen G. Murvin

 

103.                        West Acres Mall, 3902 13th Avenue SW, #301D, Fargo,
ND

 

Landlord:                                          West Acres Development, LLP.

3902 13th Avenue S, Ste 3717

Fargo, ND 58103

 

--------------------------------------------------------------------------------


 

104.                        3120 North Oak Street Extension, Valdosta, GA 31605

 

Landlord:                                          Boot Hill Western Wear, Inc.

c/o Windy Hill, Inc.

8170  Highway 122 West

Hahira, GA 31632

 

105.                        Columbia Mall, 2800 S. Columbia Rd ., Grand Forks,
ND

 

Landlord:                                          Columbia Grand Forks, LLP

c/o GK Development, Inc.

257 Main Street, Ste. 100

Barrington, IL 60010

 

106.                        Crossroad Center, 4201 Division St. W., St. Cloud,
MN

 

Landlord:                                          St. Cloud, LLC

General Growth Properties, Inc

110 Wacker Drive

Chicago, IL 60606

Attn: Legal Department

 

107.                        Southern Hills Mall, 4400 Sergeant Rd.,#116, Sioux
City, IA

 

Landlord:                                          SM Southern Hills Mall, LLC

c/o Simon Property Group

225 West Washington Street

Indianapolis, IN 46204

 

108.                        1208 20th Avenue SW, Ste 10, Minot, ND 58701

 

Landlord:                                          Dakota UPREIT

3003 32nd Avenue. S, Ste 250

Fargo, ND 58103

 

With Notice:                            SMC Property Management

1408 20th Avenue SW., Ste 10

Minot, ND 58701

 

109.                        Oakwood Mall, 4800 Golf Road, Ste 420, Eau Claire,
WI 54701

 

Landlord:                                          Oakwood Hills Mall Partners
LLP

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606

Attn: Legal Department

 

110.                        Eastland Mall, 800 N. Green River Road, #452,
Evansville, IN

 

Landlord:                                          SM Eastland Mall, LLC

c/o The Macerich Company

401 Wilshire Blvd., Ste 700

Santa Monica, CA 90401

 

111.                        8105 Moores Lane, Ste 205, Brentwood, TN 37027

 

Landlord:                                          Gateway Kentfield, Inc.

28 State Street, 10th Flr

Boston, MA 02109

Attn: Asset Manager, Tennessee

 

With Notice:                            Boyle Investment Company

2000 Meridian Blvd., Ste 250

Franklin, TN 37067

Attn: Grant Kinnett

 

--------------------------------------------------------------------------------


 

112.                        3134 North 11th Street, Bismarck, ND 58503

 

Landlord:                                          Henry A. Albers

3200 Winnipeg Drive

Bismarck, ND 58503

113.                        2805 W. 41st Street, Sioux Falls, SD

 

Landlord:                                          Solutions Property
Management, LLC

3220 S. Western Avenue

Sioux Falls, South Dakota, 57105

Attn: Ross Wheeler

 

114.                        Opry Mills Mall, 405 Opry Mills Drive, Nashville, TN
37214

 

Landlord:                                          Opry Mills Mall, LP

c/o Simon Property Group

225 West Washington Street

Indianapolis, IN 46204

 

115.                        8111 Concord Mills Blvd. #538, Concord, NC 28027

 

Landlord:                                          Mall at Concord Mills, LP

c/o The Mills a Simon Company

5425 Wisconsin Avenue, Ste 300

Chevy Chase, MD 20815

 

116.                        2431 E. Colorado Blvd., Spearfish, SD 57783

 

Landlord:                                          Aaron Bomgaars

Fifth Generation Investments, LLC

1805 Zenith Drive

Sioux City, Iowa 51103

 

117.                        10203 Birchridge, Suite 500, Humble, Texas 77338

 

Landlord:                                    Deerbrook Point, L.P., PAL
Realty, Inc.

24080 Highway 59 North

Suite 200

Kingwood, TX 77339

 

118.                        10203 Birchridge, 2nd Floor, Humble, Texas 77338

 

Landlord:                                    Deerbrook Point, L.P., PAL
Realty, Inc.

24080 Highway 59 North

Suite 200

Kingwood, TX 77339

 

119.                        10203 Birchridge, Suite E, Humble, Texas 77338

 

Landlord:                                          Deerbrook Point, L.P., PAL
Realty, Inc.

24080 Highway 59 North

Suite 200

Kingwood, TX 77339

 

--------------------------------------------------------------------------------


 

120.                        4600 South Medford Drive, Suite 1000, Lufkin, Texas
75901

 

Landlord:                                    CC Investors 1996-1

P. O. Box 10324

Pittsburgh, PA 15332
Attn: Daniel G. Kamin

 

121.                        2309 Highway 79 South, Henderson, Texas 75654

 

Landlord:                                          Henderson Plaza Realty LP

c/o ORDA Corp.

15400 Knoll Trail, Suite 350

Dallas, TX 75248

 

122.                        620 Pan American Drive Livingston, Texas 77351

 

Landlord:                                    Don C. and Annita Baskin d/b/a
Baskin’s Rent

Properties

P. O. Box 244

Livingston, TX 77351

 

123.                        Suite #4, 3801 North Street, Nacogdoches, Texas
75961

 

Landlord:                                    Northview Plaza II Joint Venture

c/o Gregory Commercial, Inc.

P. O. Box 7084

Dallas, TX 75209

 

124.                        4530 South Broadway, Tyler, Texas 75703

 

Landlord:                                    Lasater’s French Quarter
Partnership

P. O. Box 1640

Mason, TX 76856

 

125.                        1001 Main Street, Liberty, Texas 77575

 

Landlord:                                    PELCO Properties, Inc.

P. O. Box 68

Dayton, TX 77535

 

126.                        118 Col. Etheredge, Blvd., Huntsville, Texas 77340

 

Landlord:                                          Don C. and Annita Baskin
d/b/a Baskin’s Rent

Properties

P. O. Box 244

Livingston, TX 77351

 

127.                        1300 Pinecrest Drive East, Marshall, Texas 75670

 

Landlord:                                          Marshall Mall Investors, L.P.

1300 E. Pinecrest Dr., Suite 120

Marshall, TX 75670

 

--------------------------------------------------------------------------------


 

128.                        327 S. Wheeler St., Jasper, Texas 75951

 

Landlord:                                          Sequin Affordable Housing,
L.P.

Attn: Todd Routh

11701 Bee Caves Road, Ste. 122

Austin, TX 78738

 

129.                        725 E. Villa Maria, Suite 4700, Bryan, Texas, 77802

 

Landlord:                                          Tejas Center, Ltd.

3109 Texas Avenue

Bryan, TX

 

130.                        850 N. Main Street, Vidor, Texas 77662

 

Landlord:                                          Vidor Crossroads LLC

350 Pine Street, Ste 800

Beaumont TX 77701

Attn: Sara Andrews

 

131.                        1908 N. Frazier St., Conroe, Texas 77301

 

Landlord:                                          CSW Conroe, LLC

Attn: LATIPAC Commercial

2711 W. Anderson Lane, Ste. 200

Austin, TX 78757

 

With a copy to:            Brookshire Brothers, Ltd.

P. O. Box 1688

Lufkin, TX 75901

 

132.                        3445 Gulf Freeway, Dickinson, Texas 77539

 

Landlord:                                    Dixie Partners II, L.P.

P. O. Box 270874

Flower Mound, TX 75027

 

133.                        2419 Gilmer Road, Longview, Texas 75604

 

Landlord:                                    Gilmer Road Associates

P. O. Box 3449

Longview, TX 75606

 

--------------------------------------------------------------------------------


 

134.                        28000 Southwest Fwy, Rosenberg, Texas 77471

 

Landlord:                                    Clay Group Properties

12338 Mally Meadow Lane

Sugarland, TX 77478

Attn: Bobby Patel

 

135.                        120 Hwy 332 W 3, Lake Jackson, Texas 77566

 

Landlord:                                    Brazos Square, LP

606 Oleander

Lake Jackson, TX 77566

 

136.                        3201 North Hwy 75 Suite 102, Sherman, Texas 75090

 

Landlord:                                    75/82 Sherman Crossing, Ltd.

5001 LBJ Freeway

Suite 900

Dallas, TX 75244

 

137.                        4123 Gibson Road, Texarkana, Texas 75503

 

Landlord:                                    Deepwater Creek Texarkana, L.P.

3444 Summerhill Road

Texarkana, TX 75503

 

138.                        1220 Airline Road, Corpus Christi, Texas 78412

 

Landlord:                                    MSW Promenade, L.P.

5430 LBJ Freeway

Suite 1575

Dallas, TX 75240

 

139.                        240 N. New Road, Waco, Texas 76710

 

Landlord:                                          S&W-AL, LLC

1001 West Loop South #600

Houston, TX 77027-9082

 

140.                        8154 Agora Parkway, Suite 100, Live Oak, Texas 78233

 

Landlord:                                    Rose Forum Associates, L.P.

c/o AVR Realty Company LLC

1 Executive Boulevard

Yonkers, NY 10701

 

141.                        1131 N. Burleson Blvd., Burelson, Texas 76028

 

Landlord:                                    EE Burleson, L.P.

c/o Kimco Realty Corporation

P. O. Box 5020

New Hyde Park, NY 11042

 

--------------------------------------------------------------------------------


 

142.                        2990 East Prien Lake Road, Lake Charles, Louisiana
70615

 

Landlord:                                          TSN Realty, LLC

c/o David B. Rubin

185 Canfield Drive

Stamford, CT 06902

 

143.                        3111 Midwestern Parkway, Sikes Senter Mall, Wichita
Falls, Texas 76308

 

Landlord:                                          Sikes Senter, LLC

c/o Rouse Properties, Inc.

1114 Avenue of the Americas, Ste. 2800

New York, NY 10036-7703

Attn: General Counsel

 

144.                        Space No. 6501, Alexandria Mall, 3437 Masonic Drive,
Alexandria, Louisiana 71301

 

Landlord:                                    Alexandria Main Mall LLC

c/o Radiant Partners, LLC

145 West 45th Street, 10th floor

New York, NY 10036

Attn: Daniel Friedman

 

145.                        10533 South Mall Drive, Baton Rouge, Louisiana 70809

 

Landlord:                                    Siegen Lane Properties LLC

c/o Mall Properties, Inc.

1991 Crocker Road, Ste. 600

Westlake, OH 44145

 

146.                        3320 Ambassador Caffery Parkway, Lafayette,
Louisiana 70502

 

Landlord:                                    Ambassador Way Associates, LP

c/o Fidelis Realty Partners, Ltd.

19 Briar Hollow Lane, Suite 100

Houston, TX 77027

 

147.                        9795 FM 1960, Humble, Texas 77338

 

Landlord:                                    Randall’s Food and Drugs, LP

3663 Briarpark

Houston, TX 77042

 

With a copy to:            Safeway, Inc./PDA #5991-03

5918 Stoneridge Mall Road

Pleasanton, CA 94588-3229

 

148.                        24421 Katy Freeway, Katy, Texas 77494

 

Landlord:                                    Bluecap, Ltd

c/o O. N. Baker

8554 Katy Freeway, Suite 301

Houston, TX 77024

 

--------------------------------------------------------------------------------


 

149.                        6550 Garth Rd., Baytown, Texas 77521

 

Landlord:                                    Baytown Plaza Two, L.P.

c/o Gulf Coast Commercial Management

3120 Rogerdale Road, Suite 150

Houston, TX 77042

 

150.                        127 NorthShore Blvd, Suite 2, Slidell, Louisiana
70460

 

Landlord:                                          RCG — Slidell, LLC

3060 Peachtree Road, Ste. 400

Atlantic, GA 30305

Attn: Ericka Barber

 

151.                        Rayzor Ranch Marketplace, Denton, Texas

 

Landlord:                                          Fortress Investment Group

c/o RR Marketplace LP

Attn: Andy Osborne

55221 North O’Connor Boulevard, Suite 700

 

152.                        1951 South 25th East, Ammon, ID 83406

 

Landlord:                                          Ammon Properties, L.C.

c/o: Woodbury Corporation

2733 E. Parleys Way, Ste. 300

Salt Lake City, UT 84109

 

153.                        3666 Brooks Street, Missoula, MT 59801

 

Landlord:                                                                                         
UT Missoula L.L.C.

c/o: Woodbury Corporation

2733 E. Parleys Way, Ste. 300

Salt Lake City, UT 84109

 

154.                        8698 East Raintree Drive, Scottsdale, AZ 85260

 

Landlord:                                                                                         
Umbral 2, LLC

20411 SW Birch Street, Ste. 360

Newport Beach, CA 92660

 

155.                        2651 W. 29th Street, Greeley, CO 80631

 

Landlord:                                                                                         
Gerry & Monica Schwarzblatt Trust

9454 Wilshire Blvd., Ste 207

Beverly Hills, CA 90210

Attn: Gerhard Schwarzblatt

 

156.                        2020 Gunbarrel Road, Chattanooga, TN 37421

 

Landlord:                                                                                         
Robert F. Myer, COO

Hamilton Village Station, LLC.

11501 Northlake Drive

Cincinnati, Ohio 45249

 

With a copy to:            Lease Administration Department

Phillips Edison & Company, Ltd.

11501 Northlake Drive

Cincinnati, Ohio 45249

 

--------------------------------------------------------------------------------


 

157.                        Fallschase Shopping Center, Tallahassee, FL 32317

 

Landlord:                                                                                         
CPP Fallschase II, LLC

c/o: Lormax Stern Development Company, LLC

38500 Woodward Avenue, Ste. 200

Bloomfield Hills, MI 48304

 

158.                        915 W. Main Street, Bozeman, MT 59715

 

Landlord:                                                                                         
West Coast Highway, LLC

c/o  Debra Barlow

31351 Rancho Viejo Road, Ste 105

San Juan Capistrano, CA 92675161.

1010 NE Coronado Drive, Blue Springs, MO 64014

Landlord:                                                                                         
Blue Springs Partners, LP

c/o: RED Development

Lighton Tower

7500 College Blvd., Ste. 750

Overland Park, KS 66210

Attn: Property Manager

 

159.                        14384 Lincoln Street, Thornton, CO 80023

 

Landlord:                                                                                         
Thornton Development, L.L.C.

c/o:  Staenberg Group, Inc.

2127 Innerbelt Business Center Drive, Ste. 310

St. Louis, MO 63114

 

160.                        2200 War Admiral Way, Lexington, KY 40509

 

Landlord:                                                                                         
War Admiral Place, LLC

P.O. Box 12128

Lexington, KY 40509

Attn: Patrick W. Madden

 

With notice to:                                                               
War Admiral Place, LLC

2517 Sir Barton Way

Lexington, KY 40509

Attn: Patrick W. Madden

 

161.                        65 Treeline Road, Kalispell, MT 59901

 

Landlord:                                                                                         
TKG Spring Prairie Development Three, LLC

c/o TKG Management, Inc.

211 N. Stadium Blvd., Ste 201

Columbia, Missouri 65233

 

With a copy to:            TKG Spring Prairie Development Three, LLC

c/o TKG Management, Inc.

211 N. Stadium Blvd., Ste 201

Columbia, Missouri 65233

Attn: General Counsel

 

162.                        17815 La Cantera Parkway, San Antonio, TX

 

Landlord:                                                                                         
Hines Global REIT San Antonio Retail I LP

c/o The Rim Management

2800 Post Oak Blvd., Ste. 4800

Houston, TX 77056

 

--------------------------------------------------------------------------------


 

163.                        318 Broadway, Nashville, TN 37201

 

Landlord:                                                                                         
318 Partners, GP

1920 Adelicia Street, Ste. 500

Nashville, TN 37212

Attn: J. Ronald Scott

 

164.                        2315 Summa Drive, Ste. 1C, Las Vegas, NV 37201

 

Landlord:                                                                                         
The Shops at Summerlin South, LP

c/o The Howard Hughes Corporation

One Galleria Tower, 22nd Floor

13355 Noel Road

Dallas, TX 75240

Attn: General Counsel

 

With a copy to:                                                  The Shops at
Summerlin South, LP

10801 West Charleston Blvd.

Las Vegas, NV 89135

Attn: Legal Department

 

165.                        152 Stratford Commons Court, Suite. 05,
Winston-Salem, NC 27103

 

Landlord:                                                                                         
Brixmor GA Stratford Commons, LP

c/o Brixmor Property Group

420 Lexington Avenue, 7th Floor

New York, NY 10170

Attn: Office of General Counsel

 

With a copy to:                                                  Brixmor GA
Stratford Commons, LP

c/o Brixmor Property Group

3440 Preston Ridge Road

Building IV, Suite 425

Alpharetta, GA 30005

Attn: Vice President of Legal Services

 

166.                        3310 West Shaw Avenue, Suite 02A, Fresno, CA 93711

 

Landlord:                                                                                      
Brixmor Arbor Faire Owner, LP

c/o Brixmor Property Group

420 Lexington Avenue, 7th Floor

New York, NY 10170

Attn: Office of General Counsel

 

With a copy to:                                                  Brixmor Arbor
Faire Owner, LP

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

167.                        1000 Commerce Avenue, Suite 0500, Atwater, CA 95301

 

Landlord:                                                                                         
BRE Throne Applegate Ranch, LLC

c/o Brixmor Property Group

420 Lexington Avenue, 7th Floor

New York, NY 10170

Attn: Office of General Counsel

 

--------------------------------------------------------------------------------


 

With a copy to:                                                  BRE Throne
Applegate Ranch, LLC

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

 

168.                        Alamance Crossing West Shopping Center

 

University Drive & I-85, Burlington, NC.

Landlord:                                                                                         
Alamance Crossing II, LLC

c/o CBL & Associate Management, Inc.

CBL Center, Suite 500

2030 Hamilton Place Blvd.

Chattanooga, TN 37421-6000

 

169.                        25895 Highway 290, Cypress, TX 77429

 

Landlord:                                                                                         
Cypress Towne Center, Ltd.

8555 Westheimer Road

Houston, TX 77063

 

170.                        U.S. 11W & Interstate 81, Bristol, TN 37620

 

Landlord:                                                                                         
Pinnacle North, LLC

601 State Street, 6th Floor

Bristol, VA 24201

Attn: Mr. Steve Johnson

 

With a copy to:            Hartman Simons & Wood LLLP

6400 Powers Ferry Road NW

Suite #400

Atlanta, GA 30339

Attn: Jeremy D. Cohen

 

171.                        15185 W. 119th Street, Olathe, KS 66002

 

Landlord:                                                                                         
M-III Olathe Station Property, LLC

c/o Mariner Real Estate Management, LLC.

4601 College Blvd., Ste  350

Leawood, KS 66211

Attn: President

 

With a copy to:            M-III Olathe Station Property, LLC

c/o Legacy Asset Management, LLC

4717 Central Street

Kansas City, MO 64112

 

With a copy to:            Daspin & Aument, LLP

227 West Monroe Street, Ste 3500

Chicago, IL 60606

Attn: Nicole Rudman Brown

 

172.                        3103 W. Highway 74, Monroe, NC 44648

 

Landlord:                                                                                         
Inland American Retail Mgmt, LLC

2901 Butterfield Road

Oak Brook, IL 60523

 

--------------------------------------------------------------------------------


 

With a copy to:            Inland American

Monroe Poplin, LLC

2901 Butterfield Road

Oak Brook, IL 60523

 

173.                        2625 Scottsville Road, Bowling Green, KY 42104

 

Landlord:                                                                                         
Greenwood Mall, LLC

c/o Greenwood Mall

110 N. Wacker Drive

Chicago, IL 60606

Attn: Law/Lease Administration Dept.

 

With a copy to:                                                           
Greenwood Mall

2625 Scottsville Road

Bowling Green, KY 42104

Attn: General Manager

 

174.                        1991 West Highway 40, Vernal, UT 84078

 

Landlord:                                                                                         
Gardner Towne Center, LLC

90 South 400 West, Ste 330

Salt Lake City, UT 84101

Attn: Rulon C.  Gardner

 

175.                        211 Rolling Hills Circle, Easley, SC 29640

 

Landlord:                                                                                         
Easley Commons Retail Associates LLC

1765 Merriman Road

Akron, OH 44313

 

With a copy to:            Easley Commons Retail Associates, LLC.

c/o Riverview Management

1765 Merriman Road

Akron, OH 44313

 

176.                        4501 Outer Loop Drive, Louisville, KY 40219

 

Landlord:                                                                                         
Weingarten Realty Investors

P.O. Box 924133

Houston, TX 77292-4133

Weingarten Realty Investors

2600 Citadel Plaza Drive, Ste 125

Houston, TX 77008

 

177.                        640 Centerview Blvd., Ste. 120, Kissimmee, FL 34741

 

Landlord:                                                                                         
Osceola Crossings Owner, LLC

c/o O’Connor Capital Partners

535 Madison Avenue, 6th Fl

New York, NY 10022

 

With a copy to:            Osceola Crossing Owner, LLC

14901 S. Orange Blossom Trail

Orlando, Fl 32827

Attn: General Counsel

 

With a copy to:            Hartman Simons & Wood LLP

6400 Powers Ferry Road NW, Ste 400

Atlanta, GA 30339

Attn: Laura B. Kurlander

 

178.                        6360 S. Parker Road, #5, Aurora, CO 80016

 

Landlord:                                                                                         
Arapahoe Crossing LP

c/o Brixmor Property Group

420 Lexington Avenue, 7th Fl

New York, NY 10170

Attn: Office of General Counsel

 

--------------------------------------------------------------------------------


 

With a copy to:            Arapahoe Crossing LP

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

 

179.                        Polaris Pointe Shops, Colorado Springs, CO 80921

 

Landlord:                                                                                         
Executive Companies

13540 Meadowgrass Drive, Ste 200

Colorado Springs, CO 80921

Attn: Gary Erickson

 

180.                        195 W. Esplanade Drive, Oxnard, CA 93036

 

Landlord:                                                                                         
California Property Owner I, LLC

c/o Brixmor Property Group

420 Lexington Avenue, 7th Fl

New York, NY 10170

Attn: Office of General Counsel

 

With a copy to:            California Property Owner I, LLC

c/o Brixmor Property Group

40 Skokie Blvd., Ste 600

Northbrook, IL 60062

Attn: Vice President of Legal Services

 

181.                        The Shoppes at Southport West, Omaha, NE

 

Landlord:                                                                                         
Dean Hokanson, Jr.

c/o Southport West Partners, LLC

11213 Davenport Street, Ste. 300

Omaha, NE 68154

 

With a copy to:            Dennis Hoth

P.O. Box 3401

Carefree, AZ 85377

 

182.                        The Marketplace, Council Bluffs, IA

 

Landlord:                                                                                         
Legacy CB, LLC

c/o Red Legacy, LLC

4717 Central Street

Kansas City, MO 64112

Attn: Legal

 

With a copy to:            The Katz Law Firm

7227 Metcalf Avenue, 2nd Fl

Overland Park, KS 66204

Richard B. Katz

 

183.                        Glade Park Shopping Center, Euless, TX

 

Landlord:                                                                                         
Glade Inline I, LLC

6723 Weaver Road, Ste 108

Rockford, IL 61114

Attn: Zack Knutson

 

--------------------------------------------------------------------------------


 

184.                        Four Corners Shopping Center, Tomball, TX

 

Landlord:                                                                                         
BK 2920, Ltd.

3700 Buffalo Speedway, Ste. 1020

Houston, TX 77098

 

185.                        1683 Sunflower Avenue, Costa Mesa, CA 92626

 

Landlord:                                                                                         
International Asset Management

Holding Group LLC

c/o Lee & Associates

111 Pacifica, Ste. 300

Irvine, CA 92618

 

186.                        1268 S. Hoover Street, Longmont, CO 80501

 

Landlord:                                                                                         
D.D. Dunlap Companies

16897 Algonquin, Suite A

Huntington Beach, CA 92649

 

187.                        600 Ed Noble Parkway, Norman, OK 73072

 

Landlord:                                                                                         
Gemini Property Management, LLC

16740 Birkdale Commons Parkway, Ste. 306

Huntersville, NC 28078

 

188.                        5080 Richmond Avenue (Galleria), Houston, TX 77056

 

Landlord:                                                                                         
POR LP NOTICES

5177 Richmond Avenue, Ste 610

Houston, TX 77056

 

189.                        10515 Katy Freeway (I-10), Houston, TX 77024

 

Landlord:                                                                                         
Jim R. Smith

1400 Post Oak Blvd., Ste. 650

Houston, TX 77056

 

190.                        420 Congaree Rd., Greenville, SC 29607

 

Landlord:                                                                                         
CHI — Congaree Greenville SC, LLC

40 W. Broad Street, Ste. 410

Greenville, SC 29601

Attn: Britt Goodson

 

191.                        6420 Eastex Freeway, Beaumont, TX 77708

 

Landlord:                                                                                         
D & F Realty Partners, LLC

c/o Fertitta Realty, Inc.

P.O. Box 12400

Beaumont, TX 77726

 

192.                        2727 Iowa Street, Lawrence, KS 66046

 

Landlord:                                                                                         
TMD Iowa, LLC

1707 N. Waterfront Parkway

Wichita, KS 67206

 

--------------------------------------------------------------------------------


 

193.                        8353 N. Booth Avenue, Kansas City, MO 64158

 

Landlord:                                                                                         
SCV Retail LLC

c/o U.S. Federal Properties Co., LLC

4706 Broadway, Ste 240

Kansas City, MO 64112

 

194.                        19380 Interstate 45, Spring, TX 77373

 

Landlord:                                                                                         
Cypresswood Real Estate, LTD.

12651 Briar Forest, Ste 300

Houston, TX 77077

Attn: Gopal P. Bathija

 

195.                        6590 Youree Drive, Shreveport, LA 71105

 

Landlord:                                                                                         
Bayou Walk, LLC

c/o Crimson Capital, LLC

489 Riverview Drive

Totowa, NJ 07512

Attn: Joseph Prestifilippo

 

196.                        10020 Coors Bypass NW, Albuquerque, NM 87114

 

Landlord:                                                                                         
ALBQ Jiffy Lube, LLC

8036 Oak Point Drive

Frisco, TX 75034

Attn: Mark Tekin

With a copy to:                                                            Rand
TM2 Cottonwood, LLC

4455 E. Camelback Road, Ste E-180

Phoenix, AZ 85018

Attn: Britt Sanchez

With a copy to:                                                           
Dickinson Wright PLLC

1850 North Central Avenue, Ste 1400

Phoenix, AZ 85004

Attn: Spencer W. Cashdan

 

197.                        11251 Beech Avenue, Fontana, CA

 

Landlord:                                                                                         
CRP Oakmont Jurupa

Attn: Stephen L. Nelsen

3520 Piedmont Road, Ste. 100

Atlanta, GA 30305

With a copy to:                                                           
Smith, Gambrell & Russell, LLP

Attn: Thomas A. Spillman

1230 Peachtree Street, NE, Ste. 3100, Promenade

Atlanta, GA 30309-3592

With a copy to:                                                            The
Carlyle Group

Attn: Micheal Gershenson

520 Madison Avenue

New York, NY 10022

 

--------------------------------------------------------------------------------


 

From time to time certain equipment, including, without limitation, motor
vehicles and computers, may be offsite in the ordinary course of business.

 

(ii)                                  Sheplers Holding Corporation and
Sheplers, Inc. Locations

 

Location Name

 

Location Name

 

 

 

Wichita - Store No. 1
6501 West Kellogg Street
Wichita, Kansas 67209-2211
Landlord: SHEP (KS-OK) QRS 16-113, Inc.

 

Orlando - Store No. 34
5250 International Drive, Space E5
Orlando, Florida 32819
Landlord: FB Orlando Acquisition Company, LLC

 

 

 

Oklahoma City - Store No. 2
812 South Meridian Avenue
Oklahoma City, Oklahoma 73108-1604
Landlord: SHEP (KS-OK) QRS 16-113, Inc.

 

Riverview- Store No. 36
Mesa Riverview
829 N Dobson Road
Mesa, Arizona 85201-7585
Landlord: DeRito/Kimco

 

 

 

Englewood - Store No. 4
8500 East Orchard Road
Greenwood Village, Colorado 80111-5012
Landlord: C2 H2 Limited

 

Sam’s Town - Store No. 40
5111 Boulder Highway
Las Vegas, Nevada 89122-6004
Landlord: Sam’s Town Casino

 

 

 

Arlington - Store No. 5
2500 East Centennial Drive
Arlington, Texas 76011-6611
Landlord: Maymie Bros (Building) /W.R. Grace (Land)

 

Albuquerque - Store No. 51
6600 Holly Avenue, Suite B-7
Albuquerque, New Mexico 87113
Landlord: Daskalos Development & Investments

 

 

 

Frisco- Store No. 6
8549 Gaylord Parkway, Suite 100
Frisco, Texas 75034
Landlord: BRE Retail Residual Owner 1 LLC

 

Kansas City, MO - Store No. 52
1100 West 136th Street, Suite 16
Kansas City, Missouri 64145
Landlord: Inland US Mgmt

 

--------------------------------------------------------------------------------


 

Austin — Cap. Plaza - Store No. 53
Capital Plaza
5415B North IH-35
Austin, Texas 78723
Landlord: Cencor Reality Services

 

Austin — Southpark - Store No. 54
Southpark Meadows
9900 South IH-35, Building B
Austin, Texas 78748
Landlord: Harbert Rainier SouthPark Meadows, LLC

 

 

 

San Antonio- Store No. 9
6201 N.W. Loop 410
San Antonio, Texas 78238-3303
Landlord: Ingram 410, LLC

 

San Antonio - Brooks- Store No. 57
3127 SE Military Dr, Suite 121
San Antonio, Texas 78223
Landlord: IA Management, LLC

 

 

 

Northglenn- Store No. 10
10300 Bannock Street
Northglenn, Colorado 80260-6067
Landlord: W.R. Grace

 

McAllen, TX- Store No. 55
507 West Expressway 83
McAllen, Texas 78503
Landlord: Daniel G Kamin McAllen LLC

 

 

 

Mesquite- Store No. 11
18500 Lyndon B Johnson Freeway
Mesquite, Texas 75150-5626
Landlord: The Rockola Corp

 

Fulfillment Center
4950 South Laura Street
Wichita, Kansas 67216
Landlord: SHEP (KS-OK) QRS 16-113, Inc.

 

 

 

Sahara- Store No. 12
Sahara Pavilion
4700 West Sahara Avenue
Las Vegas, Nevada 89102-3510
Landlord: Voit Real Estate Services

 

Frisco Office
3211 Internet Boulevard, Suite 300
Frisco, Texas 75034
Landlord: Ignite Technologies, Inc.

 

--------------------------------------------------------------------------------


 

Reno- Store No. 27
Shopper’s Square Mall
255 East Plumb Lane
Reno, Nevada 89502-3417
Landlord: Tore, LTD

 

Amarillo- Store No. 30
2225 Georgia Street South
Amarillo, Texas 79109-1834
Landlord: Wolfin Village Dunhill

 

 

 

Omaha - Store No. 56
970 South 72nd Street
Omaha, Nebraska 68114
Landlord: Eric Dawson, LLC

 

Fort Worth- Store No. 58
9320 Sage Meadow Trail
Fort Worth, Texas 76177
Landlord: ATC Investors, LP

 

 

 

Odessa- Store No. 60
5125 E. 42nd Street
Odessa, Texas 79762
Landlord: Leeco Energy & Investments

 

Lubbock- Store No. 59
South Plains Mall - D27
6002 Slide Road
Lubbock, Texas 79414
Landlord: Macerich South Plains LP

 

 

 

Dallas- Store No. 62
5850 LBJ Freeway
Garland, Texas 75041
Landlord: Preston Valley North Limited Partnership

 

 

 

--------------------------------------------------------------------------------


 

Schedule 7.19

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.18

Post-Closing Matters

 

1.              The Credit Parties shall use commercially reasonable efforts to
obtain a landlord’s subordination agreement in form and substance reasonably
satisfactory to Administrative Agent, by and among SHEP (KS-OK) QRS
16-113, Inc., a Delaware corporation, Sheplers Holding, Sheplers, Administrative
Agent and Term Loan Agent.

 

2.              As soon as reasonably practicable, but in no event later than
ten (10) business days following the Closing Date (or such later date to be
determined by the Administrative Agent in its reasonable discretion), the Credit
Parties shall deliver, or cause to be delivered, to Administrative Agent a
Termination of Credit Card Control Agreement countersigned by Paymentech, LLC.

 

3.              As soon as reasonably practicable, but in no event later than
ten (10) business days following the Closing Date (or such later date to be
determined by the Administrative Agent in its reasonable discretion), the Credit
Parties shall deliver, or cause to be delivered, to Administrative Agent a
Termination of Blocked Account Control Agreement countersigned by JPMorgan Chase
Bank, N.A.

 

4.              As soon as reasonably practicable, but in no event later than
ten (10) business days following the Closing Date (or such later date to be
determined by the Administrative Agent in its reasonable discretion), the Credit
Parties shall deliver, or cause to be delivered, to Administrative Agent a
Termination of Irrevocable Payment Instructions Letter countersigned by First
Data Services, LLC.

 

--------------------------------------------------------------------------------


 

Schedule 9.1

Existing Indebtedness

 

Prior to the consummation of the Closing Date Merger

 

Capital Lease Obligations to Wells Fargo - office equipment - approximate
balance as of the Closing Date is $5,039

 

Capital Lease Obligations to Raymond Equipment Leasing - warehouse equipment -
approximate balance as of the Closing Date is $31,358

 

Upon consummation of the Closing Date Merger

 

Capital Lease Obligations to Wells Fargo - office equipment - approximate
balance as of the Closing Date is $5,039

 

Capital Lease Obligations to Raymond Equipment Leasing - warehouse equipment -
approximate balance as of the Closing Date is $31,358

 

Capital Lease Obligations to C2 H2 Ltd. Partnership - premises located at 8500
East Orchard Road, Greenwood Village, Colorado - approximate balance as of the
Closing Date is $558,379.00

 

Capital Lease Obligations to W.R. Grace & Co - premises located at 2500 E.
Centennial Drive, Arlington, Texas - approximate balance as of the Closing Date
is $446,460.00

 

--------------------------------------------------------------------------------


 

Schedule 9.2

Existing Liens

 

Prior to the consummation of the Closing Date Merger

 

Personal Services Agreement between Boot Barn, Inc. and Plaid Paisley
Management, Inc. dated August 13, 2014, a personal services and trademark
license agreement that imposes use restrictions on the registered trademark
“MOONSHINE SPIRIT by Brad Paisley”.

 

--------------------------------------------------------------------------------


 

Schedule 9.3

Existing Loans, Advances and Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.7

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------